[chasecreditagreement1011001.jpg]
Execution Version CREDIT AGREEMENT dated as of October 11, 2019 among LAWSON
PRODUCTS, INC., a Delaware corporation, LAWSON PRODUCTS, INC., an Illinois
corporation, BARON DIVESTITURE COMPANY, INC., an Illinois corporation, LAWSON
PRODUCTS CANADA INC., a British Columbia corporation and THE BOLT SUPPLY HOUSE
LTD., an Alberta corporation, as Borrowers, The Other Loan Parties Party Hereto,
The Lenders Party Hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent
___________________________ JPMORGAN CHASE BANK, N.A., as Sole Bookrunner and
Sole Lead Arranger Credit Agreement (JPM, Lawson, 2019) 4846-0591-2995 v18.docx
4305496



--------------------------------------------------------------------------------



 
[chasecreditagreement1011002.jpg]
TABLE OF CONTENTS Page ARTICLE I. Definitions
...............................................................................................................................
1 SECTION 1.01. Defined Terms
...................................................................................................................
1 SECTION 1.02. Classification of Loans and Borrowings.
......................................................................... 31
SECTION 1.03. Terms Generally.
.............................................................................................................
31 SECTION 1.04. Accounting Terms; GAAP
..............................................................................................
32 SECTION 1.05. Interest Rates; LIBOR Notification
.................................................................................
33 SECTION 1.06. Pro Forma Adjustments for Acquisitions and Dispositions
............................................. 33 SECTION 1.07. Status of
Obligations
........................................................................................................
33 SECTION 1.08. Rounding
.........................................................................................................................
34 ARTICLE II. The Credits
...........................................................................................................................
34 SECTION 2.01. Commitments
...................................................................................................................
34 SECTION 2.02. Loans and Borrowings
.....................................................................................................
34 SECTION 2.03. Requests for Borrowings
.................................................................................................
35 SECTION 2.04. Determination of Dollar Equivalent and Currency.
......................................................... 36 SECTION 2.05.
Swingline Loans.
.............................................................................................................
36 SECTION 2.06. Letters of Credit
...............................................................................................................
37 SECTION 2.07. Funding of Borrowings.
...................................................................................................
42 SECTION 2.08. Interest Elections.
............................................................................................................
43 SECTION 2.09. Termination and Reduction of Commitments; Increase in
Commitments ...................... 44 SECTION 2.10. Repayment and Amortization
of Loans; Evidence of Debt. ............................................ 46
SECTION 2.11. Prepayment of Loans
.......................................................................................................
46 SECTION 2.12. Fees.
.................................................................................................................................
47 SECTION 2.13. Interest
.............................................................................................................................
48 SECTION 2.14. Alternate Rate of Interest; Illegality.
...............................................................................
49 SECTION 2.15. Increased Costs.
...............................................................................................................
51 SECTION 2.16. Break Funding Payments.
................................................................................................
52 SECTION 2.17. Withholding of Taxes; Gross-Up
.....................................................................................
53 SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Setoffs
................................... 56 SECTION 2.19. Mitigation Obligations;
Replacement of Lenders.
........................................................... 58 SECTION 2.20.
Defaulting Lenders
..........................................................................................................
59 SECTION 2.21. Returned Payments
..........................................................................................................
61 SECTION 2.22. Banking Services and Swap Agreements
........................................................................ 62
ARTICLE III. Representations and
Warranties..........................................................................................
62 SECTION 3.01. Organization; Powers
.......................................................................................................
62 SECTION 3.02. Authorization; Enforceability
..........................................................................................
62 SECTION 3.03. Governmental Approvals; No Conflicts.
......................................................................... 62
SECTION 3.04. Financial Condition; No Material Adverse
Change......................................................... 62 SECTION 3.05.
Properties
.........................................................................................................................
63 SECTION 3.06. Litigation and Environmental Matters.
............................................................................ 63
SECTION 3.07. Compliance with Laws and Agreements; No Default.
.................................................... 64 SECTION 3.08. Investment
Company Status.
...........................................................................................
64 SECTION 3.09. Taxes.
...............................................................................................................................
64 SECTION 3.10. ERISA
..............................................................................................................................
64 i



--------------------------------------------------------------------------------



 
[chasecreditagreement1011003.jpg]
SECTION 3.11. Disclosure.
.......................................................................................................................
64 SECTION 3.12. Solvency.
.........................................................................................................................
65 SECTION 3.13. Insurance.
.........................................................................................................................
65 SECTION 3.14. Capitalization and Subsidiaries.
.......................................................................................
65 SECTION 3.15. Security Interest in Collateral
..........................................................................................
65 SECTION 3.16. Employment Matters
.......................................................................................................
66 SECTION 3.17. Margin Regulations
..........................................................................................................
66 SECTION 3.18. Use of Proceeds
................................................................................................................
66 SECTION 3.19. No Burdensome Restrictions
............................................................................................
66 SECTION 3.20. Anti-Corruption Laws and Sanctions
..............................................................................
66 SECTION 3.21. EEA Financial Institutions
...............................................................................................
66 SECTION 3.22. Plan Assets; Prohibited Transactions
...............................................................................
66 ARTICLE IV. Conditions
..........................................................................................................................
67 SECTION 4.01. Effective Date
..................................................................................................................
67 SECTION 4.02. Each Credit Event.
...........................................................................................................
69 ARTICLE V. Affirmative Covenants
.........................................................................................................
69 SECTION 5.01. Financial Statements and Other Information
................................................................... 70 SECTION
5.02. Notices of Material Events.
.............................................................................................
72 SECTION 5.03. Existence; Conduct of Business
.......................................................................................
72 SECTION 5.04. Payment of Obligations.
..................................................................................................
73 SECTION 5.05. Maintenance of Properties
...............................................................................................
73 SECTION 5.06. Books and Records; Inspection Rights
............................................................................ 73
SECTION 5.07. Compliance with Laws.
...................................................................................................
73 SECTION 5.08. Use of Proceeds.
..............................................................................................................
73 SECTION 5.09. Accuracy of Information
..................................................................................................
74 SECTION 5.10. Insurance
..........................................................................................................................
74 SECTION 5.11. Reserved
..........................................................................................................................
74 SECTION 5.12. Casualty and Condemnation
............................................................................................
74 SECTION 5.13. Additional Collateral; Further Assurances
....................................................................... 74
SECTION 5.14. Post-Closing Covenants
....................................................................................................
75 ARTICLE VI. Negative Covenants
............................................................................................................
75 SECTION 6.01. Indebtedness.
...................................................................................................................
76 SECTION 6.02. Liens.
...............................................................................................................................
76 SECTION 6.03. Fundamental Changes.
.....................................................................................................
77 SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
......................................... 78 SECTION 6.05. Asset Sales
.......................................................................................................................
79 SECTION 6.06. Sale and Leaseback Transactions
....................................................................................
80 SECTION 6.07. Swap Agreements
............................................................................................................
80 SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
............................................... 80 SECTION 6.09. Transactions
with Affiliates.
............................................................................................
81 SECTION 6.10. Restrictive Agreements.
...................................................................................................
81 SECTION 6.11. Amendment of Material Documents
.................................................................................
82 SECTION 6.12. Financial Covenants
..........................................................................................................
82 ARTICLE VII. Events of
Default...............................................................................................................
82 ARTICLE VIII. The Administrative Agent
...............................................................................................
85 SECTION 8.01. Authorization and Action
.................................................................................................
85 SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.
.................................................. 88 SECTION 8.03. Posting of
Communications
..............................................................................................
89 SECTION 8.04. The Administrative Agent Individually
............................................................................ 90
SECTION 8.05. Successor Administrative Agent
.......................................................................................
91 SECTION 8.06. Acknowledgements of Lenders and Issuing Banks
.......................................................... 92 ii



--------------------------------------------------------------------------------



 
[chasecreditagreement1011004.jpg]
SECTION 8.07. Collateral Matters
.............................................................................................................
92 SECTION 8.08. Credit Bidding
..................................................................................................................
93 SECTION 8.09. Certain ERISA Matters
.....................................................................................................
94 SECTION 8.10. Flood Laws
.......................................................................................................................
95 ARTICLE IX. Miscellaneous
.....................................................................................................................
95 SECTION 9.01. Notices
.............................................................................................................................
96 SECTION 9.02. Waivers; Amendments.
....................................................................................................
97 SECTION 9.03. Expenses; Indemnity; Damage Waiver.
......................................................................... 100
SECTION 9.04. Successors and Assigns
.................................................................................................
102 SECTION 9.05. Survival
..........................................................................................................................
105 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
.................................... 106 SECTION 9.07. Severability
....................................................................................................................
106 SECTION 9.08. Right of Setoff.
..............................................................................................................
106 SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
....................................... 107 SECTION 9.10. WAIVER OF JURY TRIAL.
........................................................................................
107 SECTION 9.11. Headings.
.......................................................................................................................
108 SECTION 9.12. Confidentiality.
..............................................................................................................
108 SECTION 9.13. Several Obligations; Nonreliance; Violation of
Law..................................................... 109 SECTION 9.14. USA
PATRIOT Act
.......................................................................................................
109 SECTION 9.15. Disclosure
......................................................................................................................
109 SECTION 9.16. Appointment for Perfection
...........................................................................................
109 SECTION 9.17. Interest Rate Limitation
.................................................................................................
109 SECTION 9.18. No Fiduciary Duty, etc.
.................................................................................................
110 SECTION 9.19. Marketing Consent
.........................................................................................................
110 SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions .................... 110 SECTION 9.21. Acknowledgement Regarding
Any Supported QFCs .................................................... 111
SECTION 9.22. Canadian Anti-Money Laundering Legislation
............................................................. 112 SECTION 9.23.
Judgment Currency
........................................................................................................
112 ARTICLE X. Loan Guaranty
...................................................................................................................
112 SECTION 10.01. Guaranty.
.....................................................................................................................
112 SECTION 10.02. Guaranty of Payment
....................................................................................................
113 SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
........................................................ 113 SECTION 10.04.
Defenses Waived.
.........................................................................................................
114 SECTION 10.05. Rights of Subrogation
...................................................................................................
114 SECTION 10.06. Reinstatement; Stay of Acceleration.
............................................................................ 114
SECTION 10.07. Information
...................................................................................................................
115 SECTION 10.08. Termination
..................................................................................................................
115 SECTION 10.09.
Taxes.............................................................................................................................
115 SECTION 10.10. Maximum Liability
.......................................................................................................
115 SECTION 10.11. Contribution
.................................................................................................................
115 SECTION 10.12. Liability Cumulative
.....................................................................................................
116 SECTION 10.13. Keepwell
.......................................................................................................................
116 ARTICLE XI. The Borrower Representative
...........................................................................................
117 SECTION 11.01. Appointment; Nature of Relationship
............................................................................ 117
SECTION 11.02. Powers
..........................................................................................................................
117 SECTION 11.03. Employment of Agents
.................................................................................................
117 SECTION 11.04. Notices
..........................................................................................................................
117 SECTION 11.05. Successor Borrower Representative67
.......................................................................... 117
SECTION 11.06. Execution of Loan Documents
......................................................................................
117 SECTION 11.07. Nature and Extent of Each Borrower’s Liability
........................................................... 118 iii



--------------------------------------------------------------------------------



 
[chasecreditagreement1011005.jpg]
SCHEDULES: Commitment Schedule Schedule 1.01 – Existing Letters of Credit
Schedule 3.05 – Properties etc. Schedule 3.06 – Disclosed Matters Schedule
3.10(b) – Canadian Pension Plans Schedule 3.13 – Insurance Schedule 3.14 –
Capitalization and Subsidiaries Schedule 6.02 – Existing Liens Schedule 6.04 –
Existing Investments Schedule 6.05 – Dispositions Schedule 6.10 – Existing
Restrictions EXHIBITS: Exhibit A – Assignment and Assumption Exhibit B-1 –
Borrowing Request Exhibit B-2 – Interest Election Request Exhibit C-1 – U.S. Tax
Compliance Certificate (For Foreign Lenders That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit C-2 – U.S. Tax Compliance Certificate (For
Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit C-3 – U.S. Tax Compliance Certificate (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) Exhibit
C-4 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes) Exhibit D – Compliance Certificate Exhibit
E – Joinder Agreement iv



--------------------------------------------------------------------------------



 
[chasecreditagreement1011006.jpg]
CREDIT AGREEMENT dated as of October 11, 2019 (as it may be amended or modified
from time to time, this “Agreement”), among LAWSON PRODUCTS, INC., a Delaware
corporation (the “Company”), LAWSON PRODUCTS, INC., an Illinois corporation
(“Lawson Illinois”), BARON DIVESTITURE COMPANY, INC., an Illinois corporation
(“Baron” and together with the Company and Lawson Illinois, individually, each a
“U.S. Borrower” and, collectively, the “U.S. Borrowers”), LAWSON PRODUCTS CANADA
INC., a British Columbia corporation (“Lawson Products Canada”) and THE BOLT
SUPPLY HOUSE LTD., an Alberta corporation (“Bolt Supply” and together with
Lawson Products Canada, individually, each a “Canadian Borrower” and,
collectively, the “Canadian Borrowers”; the Canadian Borrowers and the U.S.
Borrowers, individually, each a “Borrower” and, collectively, the “Borrowers”),
the other Loan Parties party hereto, the Lenders party hereto, and JPMORGAN
CHASE BANK, N.A., as Administrative Agent. PRELIMINARY STATEMENT WHEREAS, the
Borrowers have requested that the Lenders extend credit to the Borrowers in the
form of $100,000,000 in aggregate principal amount of revolving commitments;
WHEREAS, in connection with the foregoing and as an inducement for the Lenders
to extend the credit contemplated hereunder, (i) each of the Borrowers has
agreed to secure all of the Canadian Secured Obligations by granting to the
Administrative Agent, for the benefit of the Lenders, a first, subject to
Permitted Encumbrances, priority lien on such Borrower’s assets, including a
pledge of all of the Equity Interests of each Subsidiary of such Borrower and
(ii) each of the U.S. Borrowers has agreed to secure all of the U.S. Secured
Obligations by granting to the Administrative Agent, for the benefit of the
Lenders, a first, subject to Permitted Encumbrances, priority lien on such U.S.
Borrower’s assets, including a pledge of certain Equity Interests of each
Subsidiary of such U.S. Borrower as set forth herein; WHEREAS, in connection
with the foregoing and as an inducement for the Lenders to extend the credit
contemplated hereunder, (i) each of the Guarantors has agreed to guarantee the
Canadian Secured Obligations and secure such guarantees by granting to the
Administrative Agent, for the benefit of the Lenders, a first, subject to
Permitted Encumbrances, priority lien on such Guarantor’s assets, including a
pledge of all of the Equity Interests of each Subsidiary of such Guarantor, and
(ii) each of the U.S. Loan Guarantors has agreed to guarantee the U.S. Secured
Obligations and secure such guarantees by granting to the Administrative Agent,
for the benefit of the Lenders, a first, subject to Permitted Encumbrances,
priority lien on such U.S. Loan Guarantor’s assets, including a pledge of
certain Equity Interests of each Subsidiary of such U.S. Loan Guarantor as set
forth herein; and NOW, THEREFORE, in consideration of the mutual agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows: ARTICLE I Definitions SECTION 1.01. Defined Terms. As used in this
Agreement, the following terms have the meanings specified below: “ABR”, when
used in reference to any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, is bearing interest at a rate determined by
reference to the Alternate Base Rate. 1



--------------------------------------------------------------------------------



 
[chasecreditagreement1011007.jpg]
“Account” has the meaning assigned to such term in the Security Agreements.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) substantially all (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
substantially all of the outstanding Equity Interests of a Person. “Adjusted
LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period or for any ABR Borrowing, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate. “Administrative Agent”
means JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the
Lenders hereunder. “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent. “Affiliate” means,
with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under
common Control with the specified Person. “Agent Indemnitee” has the meaning
assigned to it in Section 9.03(c). “Aggregate Revolving Exposure” means, at any
time, the sum of (a) the outstanding principal amount of the Revolving Loans and
Swingline Loans at such time and (b) the total LC Exposure at such time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14, then the Alternate Base
Rate shall be the greater of clause (a) and (b) above and shall be determined
without reference to clause (c) above. “Alternative Currency” means Canadian
dollars and any additional currencies determined after the Effective Date by
mutual agreement of the Borrower Representative, Lenders, Issuing Bank and
Administrative Agent; provided that each such additional currency is a lawful
currency that is readily available, freely transferable and not restricted, able
to be converted into dollars and available in the London interbank deposit
market. 2



--------------------------------------------------------------------------------



 
[chasecreditagreement1011008.jpg]
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or any Subsidiaries of any Borrower from
time to time concerning or relating to bribery or corruption. “Applicable
Parties” has the meaning assigned to it in Section 8.03(c). “Applicable
Percentage” means, at any time with respect to any Lender, a percentage equal to
a fraction the numerator of which is such Lender’s Commitment at such time and
the denominator of which is the aggregate Commitments at such time (provided
that, if the Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon such Lender’s share of the Aggregate Revolving
Exposure at such time); provided that, in accordance with Section 2.20, so long
as any Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment
shall be disregarded in the calculations above. “Applicable Rate” means, for any
day, with respect to any Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Commitment ABR/Canadian Prime Rate Spread”, “Commitment
Eurodollar/CDOR Rate Spread” or “Commitment Fee Rate”, as the case may be, based
upon the Borrowers’ Total Net Leverage Ratio as of the most recent determination
date, provided that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Company’s consolidated financial information for the
Company’s first fiscal quarter ending after the Effective Date, the “Applicable
Rate” shall be the applicable rates per annum set forth below in Category 5:
Total Net Commitment Commitment Commitment Leverage ABR and Eurodollar/C Fee
Rate Ratio Canadian DOR Rate Prime Rate Spread Spread Category 1 1.50% 2.50%
0.30%  3.25 to 1.0 Category 2 1.00% 2.00% 0.30%  3.25 to 1.0 but  2.50 to 1.0
Category 3 0.50% 1.50% 0.25%  2.50 to 1.0 but  1.75 to 1.0 Category 4 0.25%
1.25% 0.20%  1.75 to 1.0 but  1.00 to 1.0 Category 5 0.00% 1.00% 0.15%  1.00
to 1.0 For purposes of the foregoing, (a) the Applicable Rate shall be
determined as of the end of each fiscal quarter of the Company, based upon the
Company’s annual or quarterly consolidated financial statements delivered
pursuant to Section 5.01 and (b) each change in the Applicable Rate resulting
from a change in the Total Net Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such consolidated financial statements indicating such change and
ending on the date immediately preceding the effective date of the next such
change, provided that at the option of the Administrative Agent or at the
request of the Required Lenders, if the Borrowers fail to deliver the annual or
quarterly consolidated financial statements required to be delivered by it
pursuant to Section 5.01, the Total Net Leverage Ratio shall be deemed to be in
Category 1 during the period from the expiration of the time for delivery
thereof until such consolidated financial statements are delivered. 3



--------------------------------------------------------------------------------



 
[chasecreditagreement1011009.jpg]
If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), or any ratio or compliance information in a
Compliance Certificate or other certification was incorrectly calculated, relied
on incorrect information or was otherwise not accurate, true or correct, the
Borrowers shall be required to retroactively pay any additional amount that the
Borrowers would have been required to pay if such financial statements,
Compliance Certificate or other information had been accurate and/or computed
correctly at the time they were delivered. “Approved Electronic Platform” has
the meaning assigned to it in Section 8.03(a). “Approved Fund” has the meaning
assigned to the term in Section 9.04(b). “Arranger” means JPMorgan Chase Bank,
N.A., in its capacity as sole bookrunner and sole lead arranger hereunder.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by the
use of an electronic platform) approved by the Administrative Agent.
“Availability” means, at any time, an amount equal to (a) the aggregate
Commitments minus (b) the Aggregate Revolving Exposure (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings). “Availability Period” means the
period from and including the Effective Date to but excluding the earlier of the
Revolving Credit Maturity Date and the date of termination of the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. “Bail-In Legislation” means, with respect to any EEA
Member Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule. “Banking Services” means each and any of the following
bank services provided to any Loan Party or any Subsidiary by any Lender or any
of its Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services). “Banking Services Obligations”
means any and all obligations of the Loan Parties or their Subsidiaries, whether
absolute or contingent and howsoever and whensoever created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services. “Bankruptcy Code”
means title 11 of the United States Code, as amended. “Bankruptcy Event” means,
with respect to any Person, such Person files a petition or application seeking
relief under any applicable Insolvency Law or similar law of any jurisdiction,
when such Person 4



--------------------------------------------------------------------------------



 
[chasecreditagreement1011010.jpg]
becomes the subject of a voluntary or involuntary bankruptcy or insolvency
proceeding, or has had a receiver, interim receiver, receiver and manager,
liquidator, sequestrator, conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, or has had any order for relief in such
proceeding entered in respect thereof, provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within Canada or the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person. “Beneficial Ownership Certification” means a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation. “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”. “Bona Fide Debt
Fund” means any bona fide debt fund, investment vehicle, regulated banking
entity or non-regulated lending entity that is primarily engaged in making,
purchasing, holding or otherwise investing in commercial loans or bonds and/or
similar extensions of credit in the ordinary course of business. “Borrower” or
“Borrowers” has the meaning assigned to such term in the introductory paragraph
of this Agreement. “Borrower Representative” has the meaning assigned to such
term in Section 11.01. “Borrowing” means (a) Revolving Loans of the same Type,
made, converted or continued on the same date and, in the case of Eurodollar
Loans and CDOR Rate Loans, as to which a single Interest Period is in effect, on
the same date, and (b) a Swingline Loan. “Borrowing Request” means a request by
the Borrower Representative for a Borrowing in accordance with Section 2.03,
which shall be substantially in the form of Exhibit B-1 hereto or any other form
approved by the Administrative Agent. “Burdensome Restrictions” means any
consensual encumbrance or restriction of the type described in clause (a) or (b)
of Section 6.10. “Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City or Toronto, Ontario
Vancouver, British Columbia or Calgary, Alberta, are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for general business in London. 5



--------------------------------------------------------------------------------



 
[chasecreditagreement1011011.jpg]
“CAML” means the Proceeds of Crime (Money Laundering) and Terrorist Financing
Act (Canada) and other anti-terrorism laws and “know your client” policies,
regulations, laws or rules applicable in Canada, including any guidelines or
orders thereunder. “Canadian Borrower” or “Canadian Borrowers” has the meaning
assigned to such term in the introductory paragraph of this Agreement. “Canadian
Defined Benefit Pension Plan” means any Canadian Pension Plan which contains a
“defined benefit provision,” as defined in subsection 147.1(1) of the Income Tax
Act (Canada). “Canadian dollars” or “C$” or “Cdn $” refers to lawful currency of
Canada. “Canadian Economic Sanctions and Export Control Laws” means any Canadian
laws, regulations or orders governing transactions in controlled goods or
technologies or dealings with countries, entities, organizations, or individuals
subject to economic sanctions and similar measures. “Canadian Guaranteed
Obligations” has the meaning assigned to such term in Section 10.01(b).
“Canadian Loan Guarantors” means, individually or collectively, as the context
may require, the Canadian Borrowers, any other Canadian Subsidiary of a Loan
Party who becomes a party to this Agreement pursuant to a Joinder Agreement,
and, in each case, their respective successors and assigns. “Canadian Loan
Party” means, individually or collectively, as the context may require, the
Canadian Borrowers and the Canadian Loan Guarantors. “Canadian Pension Event”
means (a) any Loan Party shall, directly or indirectly, terminate or cause to
terminate, in whole or in part, or initiate the termination of, in whole or in
part, any Canadian Defined Benefit Pension Plan so as to result in any
liability; (b) any Loan Party shall fail to make minimum required contributions
to amortize any funding deficiencies under a Canadian Defined Benefit Pension
Plan within the time period set out in applicable laws or fail to make a
required contribution under any Canadian Pension Plan which could result in the
imposition of a Lien upon the assets of any Loan Party; or (c) any Loan Party
makes any improper withdrawals or applications of assets of a Canadian Pension
Plan. “Canadian Pension Plans” means each pension plan required to be registered
under Canadian federal or provincial pension standards legislation that is
administered or contributed to by a Loan Party or any Subsidiary of any Loan
Party for its employees or former employees, but does not include the Canada
Pension Plan or the Quebec Pension Plan as maintained by the Government of
Canada or the Province of Quebec, respectively. “Canadian Prime Rate” means, on
any day, the rate determined by the Administrative Agent to be the higher of (i)
the rate equal to the PRIMCAN Index rate that appears on the Bloomberg screen at
10:15 a.m. Toronto time on such day (or, in the event that the PRIMCAN Index is
not published by Bloomberg, any other information services that publishes such
index from time to time, as selected by the Administrative Agent in its
reasonable discretion) and (ii) the average rate for thirty (30) day Canadian
dollar bankers’ acceptances that appears on the Reuters Screen CDOR Page (or, in
the event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion) at 10:15 a.m.
Toronto time on such day, plus 1% per annum; provided, that if any the above
rates shall be less than zero, such rate shall 6



--------------------------------------------------------------------------------



 
[chasecreditagreement1011012.jpg]
be deemed to be zero for purposes of this Agreement. Any change in the Canadian
Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate shall be
effective from and including the effective date of such change in the PRIMCAN
Index or CDOR Rate, respectively. When used in reference to any Loan or
Borrowing, Canadian Prime Rate refers to whether such Loan, or the Loans
comprising such Borrowing, is bearing interest at a rate determined by reference
to the Canadian Prime Rate. “Canadian Secured Obligations” means all Obligations
of the Canadian Loan Parties, together with all (i) Banking Services Obligations
of the Canadian Loan Parties and the Canadian Subsidiaries and (ii) Swap
Agreement Obligations of the Canadian Loan Parties and the Canadian Subsidiaries
owing to one or more Lenders or their respective Affiliates; provided, however,
that the definition of “Canadian Secured Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Swap Obligations of such Guarantor for
purposes of determining any obligations of any Guarantor. For the avoidance of
doubt, Canadian Secured Obligations shall not include any U.S. Secured
Obligations. “Canadian Security Agreement” means, individually or collectively,
as the context may require, (a) that certain Canadian Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, among certain of the Canadian Loan Parties and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, and
(b) any other pledge, hypothec or security agreement entered into, after the
date of this Agreement by any other Canadian Loan Party (as required by this
Agreement or any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, in each case, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“Canadian Subsidiary” means any direct or indirect Subsidiary of a Loan Party
that is organized under the laws of Canada or any province or territory thereof.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP. “Capital Lease
Obligations” of any Person means the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases or financing
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. “CDOR Rate” means, for the relevant Interest Period, the Canadian
dollar offered rate which, in turn means on any day the sum of (a) the annual
rate of interest determined with reference to the arithmetic average rate of the
discount rate quotations of all institutions listed in respect of the relevant
Interest Period for Canadian dollar denominated bankers’ acceptances displayed
and identified as such on the “CDOR Page” (or any display substituted therefore)
of Reuters Monitor Money Rate Service Reuters Screen or, in the event such rate
does not appear on such page or screen, on any successor or substitute page or
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time, as selected by
the Administrative Agent in its reasonable discretion (the “CDOR Screen Rate,”
at or about 10:15 a.m. Toronto local time on the first day of the applicable
Interest Period and, if such day is not a Business Day, then on the immediately
preceding Business Day (as adjusted by the Administrative Agent after 10:15 a.m.
Toronto local time to reflect any error in the posted rate of interest or in the
posted average annual rate of interest); provided that (x) if the CDOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
and (y) if the CDOR 7



--------------------------------------------------------------------------------



 
[chasecreditagreement1011013.jpg]
Screen Rate is not available on the Reuters Screen CDOR Page on any particular
day for any particular Interest Period (the “Impacted CDOR Rate Interest
Period”), then the Canadian dollar offered rate component of such rate on that
day shall be calculated as the applicable Interpolated Rate as of such time on
such day; or if such day is not a Business Day, then as so determined on the
immediately preceding Business Day. “CDOR Rate,” when used with respect to a
Loan or a Borrowing, shall refer to whether such Loan, or the Loans comprising
such Borrowing, bears interest at a rate determined by reference to the CDOR
Rate. “CDOR Screen Rate” has the meaning set forth in the definition of “CDOR
Rate.” “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than a Permitted Owner (as
defined below), of Equity Interests representing more than 30% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; (b) occupation at any time of a majority of the seats (other
than vacant seats) on the board of directors of the Company by Persons who were
not (i) directors of the Company on the date of this Agreement or nominated or
appointed by the board of directors of the Company or (ii) appointed by
directors so nominated or appointed; or (c) the Company shall cease to own, free
and clear of all Liens or other encumbrances, at least 100% of the outstanding
voting Equity Interests of the other Borrowers on a fully diluted basis;
provided that nothing in this definition shall be interpreted as permitting any
transactions not otherwise permitted under this Agreement. For purposes of this
definition, “Permitted Owner” means any Person that owns (whether directly or
through any of its Affiliates), as of the Effective Date, Equity Interests
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company. “Change in Law”
means the occurrence after the date of this Agreement (or, with respect to any
Lender, such later date on which such Lender becomes a party to this Agreement)
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented. “Charges” has
the meaning assigned to such term in Section 9.17. “Chase” means JPMorgan Chase
Bank, N.A., a national banking association, in its individual capacity, and its
successors. “Class” refers to whether such Loan, or the Loans comprising such
Borrowing, are Revolving Loans or Swingline Loans. “Code” means the Internal
Revenue Code of 1986, as amended from time to time. 8



--------------------------------------------------------------------------------



 
[chasecreditagreement1011014.jpg]
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations. “Collateral Access Agreements” has
the meaning assigned to such term in the Security Agreements. “Collateral
Documents” means, collectively, the Security Agreements and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, subordination agreements, pledges, powers of attorney, consents,
assignments, contracts, fee letters, notices, leases, financing statements and
all other written matter whether theretofore, now or hereafter executed by any
Loan Party and delivered to the Administrative Agent. “Commitment” means, with
respect to each Lender, the amount set forth on the Commitment Schedule opposite
such Lender’s name, or in the Assignment and Assumption or other documentation
or record (as such term is defined in Section 9-102(a)(70) of the New York
Uniform Commercial Code) as provided in Section 9.04(b)(ii)(C), pursuant to
which such Lender shall have assumed its Commitment, as applicable, as such
Commitment may be reduced or increased from time to time pursuant to (a) Section
2.09 and (b) assignments by or to such Lender pursuant to Section 9.04;
provided, that at no time shall the Revolving Exposure of any Lender exceed its
Commitment. The initial aggregate amount of the Lenders’ Commitments is
$100,000,000. “Commitment Schedule” means the Schedule attached hereto
identified as such. “Commodity Exchange Act” means the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 8.03(c).
“Company” has the meaning assigned to such term in the introductory paragraph of
this Agreement. “Competitor” means any Person that is an operating company
primarily engaged in substantially similar business operations as a Borrower or
other Loan Party. “Compliance Certificate” means a certificate of a Financial
Officer of the Borrower Representative in substantially the form of Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes. “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto. 9



--------------------------------------------------------------------------------



 
[chasecreditagreement1011015.jpg]
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender. “Default” means any event or condition which
constitutes an Event of Default or which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default. “Defaulting Lender”
means any Lender that (a) has failed, within two Business Days of the date
required to be funded or paid, to (i) fund any portion of its Loans, (ii) fund
any portion of its participations in Letters of Credit or Swingline Loans or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified any Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations as of the date of
certification) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (i) a Bankruptcy Event or (ii) a Bail-In Action. “Disclosed Matters” means
the actions, suits, proceedings and environmental matters disclosed in Schedule
3.06. “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (in one transaction or in a series of transactions and whether
effected pursuant to a Division or otherwise) of any property by any Person
(including any sale and leaseback transaction), including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith. “Disqualified
Institutions” means any Person that is (a) designated by the Borrower
Representative, by written notice delivered to the Administrative Agent on or
prior to the Effective Date, as a (i) disqualified institution or (ii)
Competitor or (b) clearly identifiable, solely on the basis of such Person’s
name, as an Affiliate of any Person referred to in clause (a)(i) or (a)(ii)
above; provided, however, Disqualified Institutions shall (A) exclude any Person
that the Borrower Representative has designated as no longer being a
Disqualified Institution by written notice delivered to the Administrative Agent
from time to time and (B) include (I) any Person that is added as a Competitor
or added as an Affiliate of a Competitor and (II) any Person that is clearly
identifiable, solely on the basis of such Person’s name, as an Affiliate of any
Person referred to in clause (B)(I), pursuant to a written supplement to the
list of Competitors that are Disqualified Institutions, that is delivered by the
Borrower Representative after the date hereof to the Administrative Agent. Such
supplement shall become effective two (2) Business Days after the date that such
written supplement is delivered to the Administrative Agent, but which shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans and/or Commitments as
permitted herein. In no event shall a Bona Fide Debt Fund be a Disqualified
Institution unless such Bona Fide Debt Fund is identified under clause (a)(i)
above. 10



--------------------------------------------------------------------------------



 
[chasecreditagreement1011016.jpg]
“Dividing Person” has the meaning assigned to it in the definition of
“Division.” “Division” means the division of the assets, liabilities and/or
obligations of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive. “Division Successor” means any Person that, upon the
consummation of a Division of a Dividing Person, holds all or any portion of the
assets, liabilities and/or obligations previously held by such Dividing Person
immediately prior to the consummation of such Division. A Dividing Person which
retains any of its assets, liabilities and/or obligations after a Division shall
be deemed a Division Successor upon the occurrence of such Division. “Document”
has the meaning assigned to such term in the Security Agreements. “Dollar
Equivalent” means, for any amount, at the time of determination thereof, (a) if
such amount is expressed in dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in dollars
determined by using the rate of exchange for the purchase of dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thompson Reuters Corp.
(“Reuters”) source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of dollars with the
Alternative Currency, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Administrative Agent in its sole discretion (or if such service
ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion)
and (c) if such amount is denominated in any other currency, the equivalent of
such amount in dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion. “dollars”
or “$” refers to lawful money of the U.S. “EBITDA” means, for any period, Net
Income for such period plus (a) without duplication and to the extent deducted
in determining Net Income for such period, the sum of: (i) Interest Expense for
such period, (ii) income tax expense for such period net of tax refunds, (iii)
all amounts attributable to depreciation and amortization expense for such
period, (iv) (x) unusual or nonrecurring charges, severance, relocation costs,
integration and facilities’ opening costs, retention or completion bonuses,
transition costs, and costs related to closure/consolidation of facilities, and
(y) restructuring charges, accruals or reserves (including restructuring costs
in connection with Permitted Acquisitions), 11



--------------------------------------------------------------------------------



 
[chasecreditagreement1011017.jpg]
(v) non-recurring out-of-pocket transactions fees, costs and expenses relating
to Permitted Acquisitions or any attempted consummation of any Permitted
Acquisition not to exceed $1,000,000 during such period, (vi) unrealized
non-cash losses in such period due solely to fluctuations in currency values,
(vii) non-recurring out-of-pocket fees, costs and expenses (including legal
costs) relating to environmental remediation, (viii) non-cash expenses arising
from grants of stock appreciation rights, stock performance rights, stock
options or restricted stock or other equity instruments granted under the
Company’s equity incentive plan, (ix) losses incurred in connection with the
disposition or real property not in the ordinary course of business, (x) any
other non-cash charges for such period (but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period) and any
non-cash charges that relate to the write-down or write-off of inventory, and
(xi) fees and expenses incurred in connection with this Agreement; minus (b)
without duplication and to the extent included in Net Income, (i) unrealized
non-cash gains in such period due solely to fluctuations in currency values,
(ii) gains incurred in connection with the disposition or real property not in
the ordinary course of business, (iii) any cash payments made during such period
in respect of non-cash charges described in clause (a)(x) taken in a prior
period, and (iv) any unusual or nonrecurring gains and any non-cash items of
income for such period; all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP. “ECP” means an “eligible contract
participant” as defined in Section 1(a)(18) of the Commodity Exchange Act or any
regulations promulgated thereunder and the applicable rules issued by the
Commodity Futures Trading Commission and/or the SEC. “EEA Financial Institution”
means (a) any institution established in any EEA Member Country which is subject
to the supervision of an EEA Resolution Authority, (b) any entity established in
an EEA Member Country which is a parent of an institution described in clause
(a) of this definition, or (c) any institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
12



--------------------------------------------------------------------------------



 
[chasecreditagreement1011018.jpg]
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any Person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Effective
Date” means the date on which the conditions specified in Section 4.01 are
satisfied (or waived in accordance with Section 9.02). “Electronic Signature”
means an electronic sound, symbol, or process attached to, or associated with, a
contract or other record and adopted by a Person with the intent to sign,
authenticate or accept such contract or record. “Electronic System” means any
electronic system, including e-mail, e-fax, web portal access for the Borrowers
and any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent or the Issuing Bank and
any of its respective Related Parties or any other Person, providing for access
to data protected by passcodes or other security system. “Environmental Laws”
means all laws, rules, regulations, codes, orders-in-council, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to (i) the environment, (ii) preservation or reclamation of natural resources,
(iii) the management, Release or threatened Release of any Hazardous Material or
(iv) health and safety matters. “Environmental Liability” means any liability,
contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties or indemnities), of any Borrower or
any Subsidiary directly or indirectly resulting from or based upon (a) any
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
any exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing. “Equipment” has the meaning
assigned to such term in the Security Agreements. “Equity Interests” means
shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any of the foregoing, but
excluding any debt securities convertible into any of the foregoing. “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time, and the rules and regulations promulgated thereunder. “ERISA Affiliate”
means any trade or business (whether or not incorporated) that, together with a
Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code or, Section 4001(14) of ERISA or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code. “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
failure of Borrower or any ERISA Affiliate to satisfy the “minimum funding 13



--------------------------------------------------------------------------------



 
[chasecreditagreement1011019.jpg]
standard” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; with respect to a Plan, (c) the filing of Borrower or an
ERISA Affiliate pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
any Borrower or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Borrower or any ERISA Affiliate from any
Plan or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition upon
any Borrower or any ERISA Affiliate of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in critical
status, within the meaning of Title IV of ERISA. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor Person), as in effect from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bear interest at a rate
determined by reference to the Adjusted LIBO Rate. “Event of Default” has the
meaning assigned to such term in Article VII. “Excluded Swap Obligation” means,
with respect to any Guarantor, any Swap Obligation if, and to the extent that,
all or a portion of the Guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an ECP at the time the
Guarantee of such Guarantor or the grant of such security interest becomes or
would become effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal. “Excluded Taxes” means any of the following Taxes imposed on or
with respect to a Recipient or required to be withheld or deducted from a
payment to a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f), (d) any withholding Taxes imposed under FATCA, and (e) Taxes payable
under Part XIII of the ITA that are imposed on amounts paid or credited to or
for the account of the applicable Recipient as a result of such Recipient (i)
not dealing at arm’s length (within the meaning of the ITA) with any Loan 14



--------------------------------------------------------------------------------



 
[chasecreditagreement1011020.jpg]
Party, or (ii) being a “specified shareholder” (as defined in subsection 18(5)
of the ITA) of any Loan Party or not dealing at arm’s length with such a
specified shareholder for purposes of the ITA, except that neither the
Administrative Agent nor any Lender (as the case may be) shall be considered to
be dealing at non-arm’s length or be a specified shareholder or a Person not at
arm’s length with a specified shareholder, solely as a result of such Person
having received or perfected a security interest under or enforced this
Agreement or any other Loan Document. “Existing Letters of Credit” means the
Letters of Credit set forth on Schedule 1.01 hereto. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code, any applicable intergovernmental agreement entered into
between the United States and any other Governmental Authority in connection
with the implementation of the foregoing and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any such intergovernmental
agreement, or any treaty or convention among Governmental Authorities and
implementing the foregoing. “Federal Funds Effective Rate” means, for any day,
the rate calculated by the NYFRB based on such day’s federal funds transactions
by depositary institutions, as determined in such manner as the NYFRB shall set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as the effective federal funds rate,
provided that, if the Federal Funds Effective Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement. “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System of the United States of America. “Financial Officer” means the
chief financial officer, principal accounting officer, treasurer or controller
of a Borrower. “Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) EBITDA minus Unfinanced Capital Expenditures to (b) Fixed Charges, all
calculated for the Borrowers and its Subsidiaries on a consolidated basis in
accordance with GAAP. Operating leases that are reflected on the consolidated
balance sheet of the Company shall be excluded for purposes of calculating the
Fixed Charge Coverage Ratio. “Fixed Charges” means, for any period, without
duplication, cash Interest Expense, plus scheduled principal payments on
Indebtedness actually made, plus expense for taxes paid in cash, plus Restricted
Payments paid in cash by the Company, all calculated for the Company and its
Subsidiaries (other than with respect to Restricted Payments) on a consolidated
basis in accordance with GAAP. “Fixtures” has the meaning assigned to such term
in the Security Agreements. “Flood Laws” has the meaning assigned to such term
in Section 8.10. “Foreign Lender” means a Lender that is not a U.S. Person.
“Funding Account” has the meaning assigned to such term in Section 4.01(g). 15



--------------------------------------------------------------------------------



 
[chasecreditagreement1011021.jpg]
“GAAP” means generally accepted accounting principles in the U.S., in respect of
the U.S. Loan Parties, and in Canada, in respect of the Canadian Loan Parties.
“Governmental Authority” means the government of Canada, the U.S., any other
nation or any political subdivision thereof, whether provincial, territorial,
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government. “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof. “Guaranteed
Obligations” means, collectively, the U.S. Guaranteed Obligations and the
Canadian Guaranteed Obligations. “Guarantors” means all Loan Guarantors and all
non-Loan Parties who have delivered an Obligation Guaranty, and the term
“Guarantor” means each or any one of them individually. “Hazardous Materials”
means: (a) any substance, material, or waste that is included within the
definitions of “hazardous substances,” “hazardous materials,” “hazardous waste,”
“toxic substances,” “toxic materials,” “toxic waste,” or words of similar import
in any Environmental Law; (b) those substances listed as hazardous substances by
the United States Department of Transportation (or any successor agency) (49
C.F.R. 172.101 and amendments thereto) or by the Environmental Protection Agency
(or any successor agency) (40 C.F.R. Part 302 and amendments thereto); and (c)
any substance, material, or waste that is petroleum, petroleum-related, or a
petroleum by-product, asbestos or asbestos- containing material, polychlorinated
biphenyls, flammable, explosive, radioactive, freon gas, radon, or a pesticide,
herbicide, or any other agricultural chemical. “IBA” has the meaning assigned to
such term in Section 1.05. “Impacted CDOR Rate Interest Period” has the meaning
assigned to such term in the definition of “CDOR Rate.” “Impacted Interest
Period” means an Impacted LIBO Rate Interest Period or an Impacted CDOR Rate
Interest Period, as applicable. “Impacted LIBO Rate Interest Period” has the
meaning assigned to such term in the definition of “LIBO Rate.” 16



--------------------------------------------------------------------------------



 
[chasecreditagreement1011022.jpg]
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable, trade accounts and accrued expenses incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, and
(k) obligations under any earn-out (which for all purposes of this Agreement,
shall be valued in accordance with GAAP) and (1) any other Off-Balance Sheet
Liability and (m) obligations, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all Swap Agreements, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Swap Agreement transaction. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes. “Indemnitee” has the meaning assigned to
such term in Section 9.03(b). “Ineligible Institution” has the meaning assigned
to such term in Section 9.04(b). “Information” has the meaning assigned to such
term in Section 9.12. “Insolvency Laws” means each of the Bankruptcy Code, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada) and the Winding-Up and Restructuring Act (Canada), in each case as
amended, and any other applicable state, provincial, territorial, foreign or
federal bankruptcy laws, each as now and hereafter in effect, any successors to
such statutes and any other applicable insolvency or other similar law of any
jurisdiction, including any corporate law of any jurisdiction permitting a
debtor to obtain a stay or a compromise of the claims of its creditors against
it and including any rules and regulations pursuant thereto. “Interest Election
Request” means a request by the Borrower Representative to convert or continue a
Revolving Borrowing in accordance with Section 2.08, which shall be
substantially in the form of Exhibit B-2 hereto or any other form approved by
the Administrative Agent. “Interest Expense” means, with reference to any
period, total interest expense (including that attributable to Capital Lease
Obligations) of the Borrowers and their Subsidiaries for such period with
respect to all outstanding indebtedness of the Borrowers and their Subsidiaries
(including all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptances and net costs under Swap
Agreements in respect of interest rates, to the extent such net costs 17



--------------------------------------------------------------------------------



 
[chasecreditagreement1011023.jpg]
are allocable to such period in accordance with GAAP), all calculated for the
Borrower and their Subsidiaries on a consolidated basis for such period in
accordance with GAAP. “Interest Payment Date” means (a) with respect to any ABR
Loan (other than a Swingline Loan) or any Canadian Prime Rate Loan, the first
Business Day of each calendar quarter and the Revolving Credit Maturity Date and
(b) with respect to any Eurodollar Loan or any CDOR Rate Loan, the last day of
each Interest Period applicable to the Borrowing of which such Loan is a part
and in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration or a CDOR Rate Borrowing with an Interest Period of more
than 90 days’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period and the Revolving Credit Maturity Date, and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid and the
Revolving Credit Maturity Date. “Interest Period” means (a) with respect to any
Eurodollar Borrowing, the period commencing on the date of such Eurodollar
Borrowing and ending on the numerically corresponding day in the calendar month
that is one, three or six months thereafter, as the Borrower Representative may
elect and (b) with respect to any CDOR Rate Borrowing, the period commencing on
the date of such Borrowing and ending on the date that is 30, 60, 90 or 180 days
thereafter, as the Borrower Representative may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter, in the case of a Revolving Borrowing, shall be the effective date of
the most recent conversion or continuation of such Borrowing. “Interpolated
Rate” means, at any time, for any Interest Period, the rate per annum (rounded
to the same number of decimal places as the applicable Screen Rate) determined
by the Administrative Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the applicable Screen Rate for the longest period
(for which the applicable Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which the applicable Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time; provided that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. “IRS” means the United States Internal Revenue
Service. “Issuing Bank” means, individually and collectively, each of (i) Chase,
in its capacity as the issuer of Letters of Credit hereunder, (ii) CIBC Bank USA
solely with respect to the Existing Letters of Credit, and (iii) any other
Revolving Lender from time to time designated by the Borrower Representative as
an Issuing Bank, with the consent of such Revolving Lender and the
Administrative Agent, and their respective successors in such capacity as
provided in Section 2.06(i). Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.06 with respect to such Letters of Credit). At any time there is more than one
Issuing Bank, all singular references to the Issuing Bank shall mean any Issuing
Bank, either Issuing 18



--------------------------------------------------------------------------------



 
[chasecreditagreement1011024.jpg]
Bank, each Issuing Bank, the Issuing Bank that has issued the applicable Letter
of Credit, or both (or all) Issuing Banks, as the context may require. “Issuing
Bank Sublimit” means, as of the Effective Date, (i) $15,000,000, in the case of
Chase and (ii) such amount as shall be designated to the Administrative Agent
and the Borrower Representative in writing by an Issuing Bank; provided that any
Issuing Bank shall be permitted at any time to increase or reduce its Issuing
Bank Sublimit upon providing five (5) days’ prior written notice thereof to the
Administrative Agent and the Borrowers. “ITA” means the Income Tax Act (Canada),
as amended. “Joinder Agreement” means a Joinder Agreement in substantially the
form of Exhibit E. “LC Collateral Account” has the meaning assigned to such term
in Section 2.06(j). “LC Disbursement” means any payment made by an Issuing Bank
pursuant to a Letter of Credit. “LC Exposure” means, at any time, the sum of (a)
the aggregate undrawn Dollar Equivalent of all outstanding Letters of Credit
plus (b) the aggregate Dollar Equivalent of all LC Disbursements relating to
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrowers. The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the aggregate LC Exposure at such time. “Lenders” means the
Persons listed on the Commitment Schedule and any other Person that shall have
become a Lender hereunder pursuant to Section 2.09 or an Assignment and
Assumption or otherwise, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption or otherwise. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Bank. “Letters of Credit” means the Existing Letters of Credit and
the letters of credit issued pursuant to this Agreement, and the term “Letter of
Credit” means any one of them or each of them singularly, as the context may
require. “Letter of Credit Agreement” has the meaning assigned to it in Section
2.06(b). “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
applicable Interest Period or for any ABR Borrowing, the LIBO Screen Rate at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period; provided that, if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted LIBO
Rate Interest Period”), then the LIBO Rate shall be the Interpolated Rate,
subject to Section 2.14 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error).
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with an ABR Borrowing, such rate shall be determined
as modified by the definition of Alternate Base Rate. “LIBO Screen Rate” means,
for any day and time, with respect to any Eurodollar Borrowing for any Interest
Period or for any ABR Borrowing, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for Dollars) for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to 19



--------------------------------------------------------------------------------



 
[chasecreditagreement1011025.jpg]
time as selected by the Administrative Agent in its reasonable discretion);
provided that, if the LIBO Screen Rate as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. “Lien”
means, with respect to any asset, (a) any mortgage, deed of trust, lien, pledge,
hypothecation, encumbrance, charge or security interest in, on or of such asset
and (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset. “Loan Documents” means, collectively, this Agreement, each
promissory note issued pursuant to this Agreement, each Letter of Credit
Agreement, each Collateral Document, the Loan Guaranty, any Obligation Guaranty,
and each other agreement, instrument, document and certificate executed and
delivered to, or in favor of, the Administrative Agent or any Lender and
including each other pledge, power of attorney, consent, assignment, contract,
notice, letter of credit agreement, letter of credit applications and any
agreements between the Borrower Representative and the Issuing Bank regarding
the Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit, and each other written matter whether heretofore,
now or hereafter executed by or on behalf of any Loan Party, or any employee of
any Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative. “Loan Guarantor” means each Loan Party.
“Loan Guaranty” means Article X of this Agreement. “Loan Parties” means,
individually and collectively, as the context may require, the Canadian Loan
Parties and the U.S. Loan Parties. “Loans” means the loans and advances made by
the Lenders pursuant to this Agreement, including Swingline Loans. “Margin
Stock” means margin stock within the meaning of Regulations T, U and X, as
applicable. “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition of the Borrowers and their
Subsidiaries taken as a whole, (b) the ability of any Loan Party to perform any
of its Obligations, (c) the Collateral, or the Administrative Agent’s Liens (on
behalf of itself and the other Secured Parties) on the Collateral or the
priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents. “Material Acquisition” means any acquisition with an aggregate total
consideration in excess of $20,000,000. “Material Indebtedness” means
Indebtedness (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of any one or more of the Company and
its Subsidiaries in an aggregate principal amount exceeding $5,000,000. For
purposes of determining 20



--------------------------------------------------------------------------------



 
[chasecreditagreement1011026.jpg]
Material Indebtedness, the “principal amount” of the obligations of a Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time. “Maximum Rate” has the meaning assigned to such term in
Section 9.17. “Moody’s” means Moody’s Investors Service, Inc. “Multiemployer
Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA. “Net
Income” means, for any period, the consolidated net income (or loss) determined
for the Company and its Subsidiaries, on a consolidated basis in accordance with
GAAP; provided that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Company or any Subsidiary, and (b) the income (or deficit)
of any Person (other than a Subsidiary) in which the Company or any Subsidiary
has an ownership interest, except to the extent that any such income is actually
received by the Company or such Subsidiary in the form of dividends or similar
distributions. “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d). “NYFRB” means the Federal Reserve Bank of New York. “NYFRB
Rate” means, for any day, the greater of (a) the Federal Funds Effective Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates as so determined would be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. “Obligated Party” has the meaning assigned to such term in Section
10.02. “Obligation Guaranty” means any Guarantee of all or any portion of the
Secured Obligations executed and delivered to the Administrative Agent for the
benefit of the Secured Parties by a guarantor who is not a Loan Party.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or any
of the Letters of Credit or other instruments at any time evidencing any
thereof. 21



--------------------------------------------------------------------------------



 
[chasecreditagreement1011027.jpg]
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury. “Off-Balance Sheet Liability” of a Person means (a)
any repurchase obligation or liability of such Person with respect to accounts
or notes receivable sold by such Person or (b) any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction entered into by
such Person. “Other Connection Taxes” means, with respect to any Recipient,
Taxes imposed as a result of a present or former connection between such
Recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, or
enforced, any Loan Document, or sold or assigned an interest in any Loan, Letter
of Credit, or any Loan Document). “Other Taxes” means all present or future
stamp, court or documentary, intangible, recording, filing or similar Taxes that
arise from any payment made under, from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.19). “Overnight Bank
Funding Rate” means, for any day, the rate comprised of both overnight federal
funds and overnight Eurodollar borrowings by U.S.-managed banking offices of
depository institutions (as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time) and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate. “Paid in
Full” or “Payment in Full” means, (i) the indefeasible payment in full in cash
of all outstanding Loans and LC Disbursements, together with accrued and unpaid
interest thereon, (ii) the termination, expiration, or cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit, or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank,
in an amount equal to 103% of the LC Exposure as of the date of such payment),
(iii) the indefeasible payment in full in cash of the accrued and unpaid fees,
(iv) the indefeasible payment in full in cash of all reimbursable expenses and
other Secured Obligations (other than Unliquidated Obligations for which no
claim has been made and other obligations expressly stated to survive such
payment and termination of this Agreement), together with accrued and unpaid
interest thereon, (v) the termination of all Commitments, and (vi) the
termination of the Swap Agreement Obligations and the Banking Services
Obligations or entering into other arrangements satisfactory to the Secured
Parties counterparties thereto. “Parent” means, with respect to any Lender, any
Person as to which such Lender is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions. 22



--------------------------------------------------------------------------------



 
[chasecreditagreement1011028.jpg]
“Permitted Acquisition” means any Acquisition by any Loan Party or any
Subsidiary in a transaction that satisfies each of the following requirements:
(a) such Acquisition is not a hostile or contested acquisition; (b) the business
acquired in connection with such Acquisition is not engaged, directly or
indirectly, in any line of business other than the businesses in which the Loan
Parties are engaged on the Effective Date and any business activities that are
substantially similar, related, ancillary or incidental thereto; (c) both
immediately before and immediately after giving effect to such Acquisition and
the Loans (if any) requested to be made in connection therewith, no Default
shall exist; (d) at least twenty (20) days prior to any Acquisition with total
consideration equal to or in excess of $20,000,000 (or such shorter time as may
be agreed to by the Administrative Agent in its discretion), the Borrower
Representative has provided the Administrative Agent (i) notice of such
Acquisition and (ii) copies of the draft acquisition documents together with a
due diligence package reasonably satisfactory to the Administrative Agent; (e)
each Acquisition shall be made by a Borrower or a Guarantor and structured as
(i) an asset acquisition of all or substantially all of the assets of the
applicable target (or all or substantially all of a line or lines of business of
target) by a Loan Party, (ii) a merger or amalgamation of a target with and into
a Borrower or such Guarantor with the Borrower or Guarantor as the survivor, or
(iii) a purchase of substantially all of the voting Equity Interests of the
applicable target; (f) if such Acquisition involves a merger or amalgamation or
a consolidation involving a Borrower or any other Loan Party, such Borrower or
such Loan Party, as applicable, shall be the surviving entity; (g) excluding
non-recurring integration charges, the target of such Acquisition must have a
positive pro forma adjusted EBITDA; (h) both before and after giving effect to
the consummation of the Acquisition and the Loans (if any) requested to be made
in connection therewith on a pro forma basis, (i) the Borrowers will be in
compliance, on a pro forma basis, with the covenants contained in Section 6.12,
calculated based upon financial results for the most recent determination period
for which financial statements have been delivered pursuant to Section 5.01,
(ii) the Total Net Leverage Ratio shall not be greater than 0.25 less than the
then applicable Total Net Leverage Ratio covenant compliance level permitted
pursuant to Section 6.12(b) for the then applicable covenant compliance test
date (on a pro forma basis, calculated based upon financial results for the most
recent determination period for which financial statements have been delivered
pursuant to Section 5.01) and (iii) the sum of Availability plus unrestricted
cash and cash equivalents of the Loan Parties shall not be less than
$10,000,000; (i) all actions required to be taken with respect to any newly
acquired or formed Subsidiary of a Borrower or a Loan Party, as applicable,
required under Section 5.13 shall have been taken; and 23



--------------------------------------------------------------------------------



 
[chasecreditagreement1011029.jpg]
(j) at least five (5) Business Days prior to any Acquisition with total
consideration in excess of $20,000,000 (or such shorter time as may be agreed to
by the Administrative Agent in its discretion), the Borrower Representative
shall provide a certificate (i) certifying that all of the requirements for a
Permitted Acquisition will be satisfied on or prior to the consummation of such
Acquisition and (ii) a reasonably detailed calculation of the requirements set
forth in clause (h) above. “Permitted Encumbrances” means: (a) Liens imposed by
law for Taxes that are not yet due or are being contested in compliance with
Section 5.04; (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days or are being contested in compliance with Section 5.04; (c) pledges
and deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations; (d) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business; (e) judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII; and (f) easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of any
Borrower or any Subsidiary; provided that the term “Permitted Encumbrances”
shall not include any Lien securing Indebtedness, except with respect to clause
(e) above. “Permitted Investments” means: (a) direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the U.S. or the federal government of Canada (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the U.S. or the federal government of Canada), in each case maturing within
one year from the date of acquisition thereof; (b) investments in commercial
paper maturing within 270 days from the date of acquisition thereof and having,
at such date of acquisition, the highest credit rating obtainable from S&P or
from Moody’s; (c) investments in certificates of deposit, bankers’ acceptances
and time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the U.S. or Canada or any state, province or 24



--------------------------------------------------------------------------------



 
[chasecreditagreement1011030.jpg]
territory thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000; (d) fully collateralized repurchase agreements
with a term of not more than 30 days for securities described in clause (a)
above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and (e) money market funds that (i) comply with
the criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000. “Person” means any
natural person, corporation, limited or unlimited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity. “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which any Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA. “Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified
by Section 3(42) of ERISA, as amended from time to time. “PPSA” means the
Personal Property Security Act British Columbia, including the regulations
thereto, provided that, if validity, perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than British Columbia, “PPSA” means the Personal Property
Security Act or such other applicable legislation in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
validity, perfection, effect of perfection or non-perfection or priority. “Prime
Rate” means the rate of interest last quoted by The Wall Street Journal as the
“Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Administrative Agent) or any
similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective. “Projections” has the meaning assigned to such term in Section
5.01(d). “PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. 25



--------------------------------------------------------------------------------



 
[chasecreditagreement1011031.jpg]
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
“Register” has the meaning assigned to such term in Section 9.04(b). “Regulation
D” means Regulation D of the Federal Reserve Board, as in effect from time to
time and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof. “Regulation U” means Regulation U of the Federal Reserve Board, as in
effect from time to time and all official rulings and interpretations thereunder
or thereof. “Regulation X” means Regulation X of the Federal Reserve Board, as
in effect from time to time and all official rulings and interpretations
thereunder or thereof. “Related Parties” means, with respect to any specified
Person, such Person’s Affiliates and the respective directors, officers,
partners, members, trustees, employees, agents, administrators, managers,
representatives and advisors of such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment. “Report” means reports prepared
by the Administrative Agent or another Person showing the results of audits
pertaining to the assets of the Loan Parties from information furnished by or on
behalf of the Borrowers, after the Administrative Agent has exercised its rights
of inspection pursuant to this Agreement, which Reports may be distributed to
the Lenders by the Administrative Agent. “Required Lenders” means, subject to
Section 2.20, at any time, Lenders having Revolving Exposure and Unfunded
Commitments representing more than 50% of the sum of the Aggregate Revolving
Exposure and Unfunded Commitments at such time; provided that, (i) as long as
there are only two Lenders, Required Lenders shall mean both Lenders and (ii) at
any time there are three or more Lenders, Required Lenders shall mean at least
two Lenders (Lenders that are Affiliates of one another being considered as one
Lender for purposes of this proviso); provided further that the Revolving
Exposure of any Lender that is the Swingline Lender shall be deemed to exclude
any amount of its Swingline Exposure in excess of its Applicable Percentage of
all outstanding Swingline Loans, adjusted to give effect to any reallocation
under Section 2.20 of the Swingline Exposures of Defaulting Lenders in effect at
such time, and the Unfunded Commitment of such Lender shall be determined on the
basis of its Revolving Exposure excluding such excess amount. “Requirement of
Law” means, with respect to any Person, (a) the charter, articles or certificate
of organization or incorporation and bylaws or operating, management or
partnership agreement, or other organizational or governing documents of such
Person and (b) any statute, law (including common law), treaty, rule,
regulation, code, ordinance, order, decree, writ, judgment, injunction or
determination of any arbitrator or court or other Governmental Authority
(including Environmental Laws), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject. 26



--------------------------------------------------------------------------------



 
[chasecreditagreement1011032.jpg]
“Responsible Officer” means the president, Financial Officer or other executive
officer of a Borrower. “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in any Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests or any option, warrant
or other right to acquire any such Equity Interests. “Revaluation Date” shall
mean (a) with respect to any Loan denominated in any Alternative Currency, each
of the following: (i) the date of the Borrowing of such Loan and (ii) each date
of a conversion into or continuation of such Loan pursuant to the terms of this
Agreement; (b) with respect to any Letter of Credit denominated in an
Alternative Currency, each of the following: (i) the date on which such Letter
of Credit is issued, (ii) the first Business Day of each calendar month and
(iii) the date of any amendment of such Letter of Credit that has the effect of
increasing the face amount thereof; and (c) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.
“Revolving Credit Maturity Date” means October 11, 2024 (if the same is a
Business Day, or if not then the immediately next succeeding Business Day), or
any earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof. “Revolving Exposure” means, with
respect to any Lender, at any time, the sum of the aggregate outstanding
principal amount of such Lender’s Revolving Loans, its LC Exposure and its
Swingline Exposure at such time. “Revolving Lender” means, as of any date of
determination, a Lender with a Commitment or, if the Commitments have terminated
or expired, a Lender with Revolving Exposure. “Revolving Loan” means a Loan made
pursuant to Section 2.01. “S&P” means Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business. “Sale and Leaseback
Transaction” has the meaning assigned to such term in Section 6.06. “Sanctioned
Country” means, at any time, a country, region or territory which is itself the
subject or target of any Sanctions (at the time of this Agreement, Crimea, Cuba,
Iran, North Korea and Syria). “Sanctioned Person” means, at any time, (a) any
Person listed in any Sanctions-related list of designated Persons maintained by
the Office of Foreign Assets Control of the U.S. Department of the Treasury, or
the U.S. Department of State, the Government of Canada pursuant to, or as
described in, any applicable Canadian Economic Sanctions and Export Control
Laws, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the 27



--------------------------------------------------------------------------------



 
[chasecreditagreement1011033.jpg]
Government of Canada, the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom
or other relevant sanctions authority. “Screen Rate” means the LIBO Screen Rate
or the CDOR Screen Rate, as applicable. “SEC” means the Securities and Exchange
Commission of the U.S. “Secured Obligations” means, collectively, the U.S.
Secured Obligations and the Canadian Secured Obligations. “Secured Parties”
means (a) the Lenders, (b) the Administrative Agent, (c) each Issuing Bank, (d)
each provider of Banking Services, to the extent the Banking Services
Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document, and (g) the
successors and assigns of each of the foregoing. “Security Agreements” means,
collectively (i) the U.S. Security Agreement and (ii) the Canadian Security
Agreement. “Statements” has the meaning assigned to such term in Section
2.18(f). “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the
Federal Reserve Board to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency liabilities” in Regulation D). Such reserve percentages shall
include those imposed pursuant to Regulation D of the Federal Reserve Board.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D of the Federal Reserve Board or any comparable regulation.
The Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage. “Subordinated
Indebtedness” of a Person means any Indebtedness of such Person, the payment of
which is subordinated to payment of the Secured Obligations to the written
satisfaction of the Administrative Agent. “subsidiary” means, with respect to
any Person (the “parent”) at any date, any corporation, limited liability
company, partnership, association or other entity, the accounts of which would
be consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent and/or one
or more subsidiaries of the parent. “Subsidiary” means any direct or indirect
subsidiary of a Borrower or of any other Loan Party, as applicable. 28



--------------------------------------------------------------------------------



 
[chasecreditagreement1011034.jpg]
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or their Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with a Lender or an Affiliate of a Lender,
and (b) any cancellations, buy backs, reversals, terminations or assignments of
any Swap Agreement transaction permitted hereunder with a Lender or an Affiliate
of a Lender. “Swap Obligation” means, with respect to any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder. “Swingline
Commitment” means the amount set forth opposite Chase’s name on the Commitment
Schedule as Swingline Commitment. “Swingline Exposure” means, at any time, the
aggregate principal amount of all Swingline Loans outstanding at such time. The
Swingline Exposure of any Revolving Lender at any time shall be the sum of (a)
its Applicable Percentage of the aggregate principal amount of all Swingline
Loans outstanding at such time (excluding, in the case of any Revolving Lender
that is the Swingline Lender, Swingline Loans made by it that are outstanding at
such time to the extent that the other Lenders shall not have funded their
participations in such Swingline Loans), adjusted to give effect to any
reallocation under Section 2.20 of the Swingline Exposure of Defaulting Lenders
in effect at such time, and (b) in the case of any Revolving Lender that is the
Swingline Lender, the aggregate principal amount of all Swingline Loans made by
such Revolving Lender outstanding at such time, less the amount of
participations funded by the other Lenders in such Swingline Loans. “Swingline
Lender” means Chase, in its capacity as lender of Swingline Loans hereunder. Any
consent required of the Administrative Agent or the Issuing Bank shall be deemed
to be required of the Swingline Lender and any consent given by Chase in its
capacity as Administrative Agent or Issuing Bank shall be deemed given by Chase
in its capacity as Swingline Lender as well. “Swingline Loan” means a Loan made
pursuant to Section 2.05. “Taxes” means any and all present or future taxes,
levies, imposts, duties, deductions, withholdings (including backup withholding)
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. “Total
Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness (but excluding clauses (i) and (m) of such definition) determined
for the Company and its Subsidiaries on a consolidated basis at such date.
“Total Net Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness on such date minus Unrestricted Cash as of such date in an amount
not to exceed $10,000,000 to (b) EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date. Operating leases
29



--------------------------------------------------------------------------------



 
[chasecreditagreement1011035.jpg]
that are reflected on the consolidated balance sheet of the Company shall be
excluded for purposes of calculating the Total Net Leverage Ratio. “Total Net
Leverage Ratio Adjustment” has the meaning assigned to such term in Section
6.12(b). “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder. “Type”, when used in reference to any Loan or
Borrowing, refers to whether the rate of interest on such Loan, or on the Loans
comprising such Borrowing, is determined by reference to the Adjusted LIBO Rate,
the Alternate Base Rate, the Canadian Prime Rate or the CDOR Rate. “UCC” means
the Uniform Commercial Code as in effect from time to time in the State of
Illinois or in any other state, the laws of which are required to be applied in
connection with the issue of perfection of security interests. “Unfinanced
Capital Expenditures” means, for any period, Capital Expenditures made during
such period which are not financed from the proceeds of any Indebtedness (other
than the Revolving Loans; it being understood and agreed that, to the extent any
Capital Expenditures are financed with Revolving Loans, such Capital
Expenditures shall be deemed Unfinanced Capital Expenditures). “Unfunded
Commitment” means, with respect to each Lender, the Commitment of such Lender
less its Revolving Exposure. “Unliquidated Obligations” means, at any time, any
Secured Obligations (or portion thereof) that are contingent in nature or
unliquidated at such time, including any Secured Obligation that is: (i) an
obligation to reimburse a bank for drawings not yet made under a letter of
credit issued by it; (ii) any other obligation (including any guarantee) that is
contingent in nature at such time; or (iii) an obligation to provide collateral
to secure any of the foregoing types of obligations. “Unrestricted Cash” means,
as of any date of determination, the sum of the amount of unrestricted cash and
cash equivalents held by the Loan Parties on a consolidated basis, without
duplication, to the extent such cash and cash equivalents are readily accessible
to the Loan Parties and subject to account control agreements for the benefit of
the Administrative Agent (in form and substance reasonably satisfactory to the
Administrative Agent and effective to grant “control” (as defined under the
applicable state’s Uniform Commercial Code) to the Administrative Agent over
such account). “U.S.” means the United States of America. “U.S. Borrower” or
“U.S. Borrowers” has the meaning assigned to such term in the introductory
paragraph of this Agreement. “U.S. Guaranteed Obligations” has the meaning
assigned to such term in Section 10.01(a). “U.S. Loan Guarantors” means,
individually or collectively, as the context may require, the U.S. Borrowers,
any U.S. Subsidiary that is not a Borrower and has executed a signature page to
this Agreement and any other U.S. Subsidiary of a Loan Party who becomes a party
to this Agreement pursuant to a Joinder Agreement, and, in each case, their
respective successors and assigns. 30



--------------------------------------------------------------------------------



 
[chasecreditagreement1011036.jpg]
“U.S. Loan Party” means, individually or collectively, as the context may
require, the U.S. Borrowers and the U.S. Loan Guarantors. “U.S. Person” means a
“United States person” within the meaning of Section 7701(a)(30) of the Code.
“U.S. Secured Obligations” means all Obligations of the U.S. Loan Parties,
together with all (i) Banking Services Obligations of the U.S. Loan Parties and
the U.S. Subsidiaries and (ii) Swap Agreement Obligations of the U.S. Loan
Parties and the U.S. Subsidiaries owing to one or more Lenders or their
respective Affiliates; provided, however, that the definition of “U.S. Secured
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Guarantor to support, as applicable) any Excluded Swap
Obligations of such Guarantor for purposes of determining any obligations of any
Guarantor. “U.S. Security Agreement” means (a) that certain Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, among the U.S. Loan Parties and the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, and (b) any
other pledge, hypothec or security agreement entered into, after the date of
this Agreement by any other U.S. Loan Party (as required by this Agreement or
any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, in each case, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
“U.S. Subsidiary” means any Subsidiary of a Loan Party that is organized under
the laws of the United States, any state thereof or the District of Columbia.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3). “USA PATRIOT Act” means the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001. “Withdrawal Liability” means liability to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. SECTION 1.02. Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”). SECTION 1.03. Terms Generally. (a) The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings 31



--------------------------------------------------------------------------------



 
[chasecreditagreement1011037.jpg]
and interpretations thereunder having the force of law or with which affected
Persons customarily comply) and all judgments, orders and decrees of all
Governmental Authorities. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein), (ii) any definition of or
reference to any statute, rule or regulation shall be construed as referring
thereto as from time to time amended, supplemented or otherwise modified
(including by succession of comparable successor laws), (iii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignments set forth herein) and, in
the case of any Governmental Authority, any other Governmental Authority that
shall have succeeded to any or all functions thereof, (iv) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (v) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (vi) any reference in any definition to the phrase
“at any time” or “for any period” shall refer to the same time or period for all
calculations or determinations within such definition, and (vii) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. (b) All terms used in
this Agreement which are defined in Article 8 or Article 9 of the UCC and which
are not otherwise defined herein shall have the same meanings herein as set
forth therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of Illinois on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute, and when used to define a category or categories of the
Collateral which is subject to the PPSA, such terms shall include the equivalent
category or categories of property set forth in the applicable PPSA.
Notwithstanding the foregoing, and where the context so requires, (i) any term
defined in this Agreement by reference to the "Code", the "UCC" or the "Uniform
Commercial Code" shall also have any extended, alternative or analogous meaning
given to such term in the applicable PPSA, in all cases for the extension,
preservation or betterment of the security and rights of the Collateral, (ii)
all references in this Agreement to "Article 8" shall be deemed to refer also to
applicable Canadian securities transfer laws (including, without limitation, the
Securities Transfer Act, 2006 (British Columbia) (collectively, the “STA”)) and
(iii) all references in this Agreement to a financing statement, continuation
statement, amendment or termination statement shall be deemed to refer also to
the analogous documents used under applicable Canadian personal property
security laws, including, without limitation, where applicable, financing change
statements. SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment to any provision hereof to eliminate the effect of such change in GAAP
or in the application thereof (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any 32



--------------------------------------------------------------------------------



 
[chasecreditagreement1011038.jpg]
election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof. SECTION 1.05. Interest
Rates; LIBOR Notification. The interest rate on Eurodollar Loans is determined
by reference to the LIBO Rate, which is derived from the London interbank
offered rate. The London interbank offered rate is intended to represent the
rate at which contributing banks may obtain short-term borrowings from each
other in the London interbank market. In July 2017, the U.K. Financial Conduct
Authority announced that, after the end of 2021, it would no longer persuade or
compel contributing banks to make rate submissions to the ICE Benchmark
Administration (together with any successor to the ICE Benchmark Administrator,
the “IBA”) for purposes of the IBA setting the London interbank offered rate. As
a result, it is possible that commencing in 2022, the London interbank offered
rate may no longer be available or may no longer be deemed an appropriate
reference rate upon which to determine the interest rate on Eurodollar Loans. In
light of this eventuality, public and private sector industry initiatives are
currently underway to identify new or alternative reference rates to be used in
place of the London interbank offered rate. In the event that the London
interbank offered rate is no longer available or in certain other circumstances
as set forth in Section 2.14(c) of this Agreement, such Section 2.14(c) provides
a mechanism for determining an alternative rate of interest. The Administrative
Agent will notify the Borrower, pursuant to Section 2.14, in advance of any
change to the reference rate upon which the interest rate on Eurodollar Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.14(c), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability. SECTION 1.06. Pro Forma Adjustments for Acquisitions and
Dispositions. To the extent a Borrower or any Subsidiary makes any acquisition
permitted pursuant to Section 6.04 or disposition of assets outside the ordinary
course of business permitted by Section 6.05 during the period of four fiscal
quarters of the Borrowers most recently ended, EBITDA and the Total Net Leverage
Ratio shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer of
such Borrower), as if such acquisition or such disposition (and any related
incurrence, repayment or assumption of Indebtedness) had occurred in the first
day of such four-quarter period. SECTION 1.07. Status of Obligations. In the
event that any Borrower or any other Loan Party shall at any time issue or have
outstanding any Subordinated Indebtedness, such Borrower shall take or cause
such other Loan Party to take all such actions as shall be necessary to cause
the Secured Obligations to constitute senior indebtedness (however denominated)
in respect of such Subordinated Indebtedness 33



--------------------------------------------------------------------------------



 
[chasecreditagreement1011039.jpg]
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Secured Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. SECTION 1.08. Rounding. Any financial ratios required to be
maintained by any Loan Party pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number). ARTICLE II The Credits SECTION 2.01.
Commitments. Subject to the terms and conditions set forth herein, each Lender
severally (and not jointly) agrees to make Revolving Loans in dollars or
Canadian dollars or another Alternative Currency to the Borrowers from time to
time during the Availability Period in an aggregate principal amount that will
not result (after giving effect to any application of proceeds of such Borrowing
pursuant to Section 2.10(a)) in (i) the Dollar Equivalent of such Lender’s
Revolving Exposure exceeding such Lender’s Commitment or (ii) the Dollar
Equivalent of the Aggregate Revolving Exposure exceeding the aggregate
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
Notwithstanding any provision to the contrary contained in this Agreement or in
any other Loan Document, no Canadian Loan Party shall be obligated under this
Agreement or any other Loan Document to repay, support or guaranty any of the
U.S. Secured Obligations or any other obligations of any U.S. Loan Party under
any Loan Document, and the proceeds of any payment made by a Canadian Loan Party
hereunder shall be applied only to the repayment of the Canadian Secured
Obligations and any other obligations of the Canadian Loan Parties hereunder or
under any other Loan Document. SECTION 2.02. Loans and Borrowings. (a) Each Loan
(other than a Swingline Loan) shall be made as part of a Borrowing consisting of
Loans of the same Type made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05. (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans, Canadian Prime Rate Loans, Eurodollar Loans or
CDOR Rate Loans as the Borrower Representative may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan or any CDOR Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such 34



--------------------------------------------------------------------------------



 
[chasecreditagreement1011040.jpg]
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrowers to repay such Loan in accordance with the terms of
this Agreement. (c) At the commencement of each Interest Period for any
Eurodollar Revolving Borrowing or any CDOR Rate Revolving Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000. At the time that each ABR Revolving
Borrowing or Canadian Prime Rate Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$500,000; provided that an ABR Revolving Borrowing or a Canadian Prime Rate
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $50,000 and
not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of six (6) Eurodollar Borrowings outstanding and six (6) CDOR Rate
Borrowings outstanding. (d) Notwithstanding any other provision of this
Agreement, the Borrowers shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Revolving Credit Maturity Date. SECTION 2.03.
Requests for Borrowings. To request a Borrowing, the Borrower Representative
shall notify the Administrative Agent of such request either in writing
(delivered by hand or email as a PDF document) by delivering a Borrowing Request
signed by a Responsible Officer of the Borrower Representative or through
Electronic System, if arrangements for doing so have been approved by the
Administrative Agent, (a) in the case of a Eurodollar Borrowing or a CDOR Rate
Borrowing, not later than 10:00 a.m., Chicago time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing or a
Canadian Prime Rate Borrowing, not later than noon, Chicago time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Revolving
Borrowing or a Canadian Prime Rate Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.06(e) may be given not later than
9:00 a.m., Chicago time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable. Each such Borrowing Request shall
specify the following information in compliance with Section 2.01: (i) the
aggregate amount of the requested Borrowing and a breakdown of the separate
wires comprising such Borrowing; (ii) name of the applicable Borrower(s); (iii)
the date of such Borrowing, which shall be a Business Day; (iv) whether such
Borrowing is to be an ABR Borrowing, a Canadian Prime Rate Borrowing, a
Eurodollar Borrowing or a CDOR Rate Borrowing; and (v) in the case of a
Eurodollar Borrowing or a CDOR Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.” If no election as to the Type of Revolving Borrowing
is specified, then the requested Revolving Borrowing shall be an ABR Borrowing
if denominated in dollars and a Canadian Prime Rate Borrowing if denominated in
Canadian dollars. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing, then the applicable Borrower(s) shall
be deemed to have selected an Interest Period of one month’s duration. If no
Interest Period is specified with respect to any requested 35



--------------------------------------------------------------------------------



 
[chasecreditagreement1011041.jpg]
CDOR Rate Revolving Borrowing, then the applicable Borrower(s) shall be deemed
to have selected an Interest Period of 30 days’ duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. Determination of Dollar Equivalent and Currency. (a) The
Administrative Agent will determine the Dollar Equivalent of any Loan or Letter
of Credit denominated in an Alternative Currency on each applicable Revaluation
Date. (b) To the fullest extent permitted by law, the obligation of each
Borrower and each Guarantor in respect of any amount due in dollars, Canadian
dollars or an Alternative Currency (the “relevant currency”) under this
Agreement shall, notwithstanding any payment in any other currency (whether
pursuant to a judgment or otherwise), be discharged only to the extent of the
amount in the relevant currency that the Person entitled to receive such payment
may, in accordance with normal banking procedures, purchase with the sum paid in
such other currency (after any premium and costs of exchange) on the Business
Day immediately following the day on which such Person receives such payment. If
the amount of the relevant currency so purchased is less than the sum originally
due to such Person in the relevant currency, the relevant Borrower or Guarantor
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Person against such loss, and if the amount of the specified
currency so purchased exceeds the sum of (a) the amount originally due to the
relevant Person in the specified currency plus (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Person under Section 2.18(d) hereof, such Person agrees to remit such
excess to the applicable Borrower. SECTION 2.05. Swingline Loans. (a) Subject to
the terms and conditions set forth herein, from time to time during the
Availability Period, the Swingline Lender may agree, but shall have no
obligation, to make Swingline Loans to the Borrowers, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Dollar Equivalent
of the Swingline Lender’s Swingline Commitment, (ii) the Dollar Equivalent of
any Lender’s Revolving Exposure exceeding its Commitment, or (iii) the Aggregate
Revolving Exposures exceeding the aggregate Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans. To request a Swingline Loan, the Borrower Representative shall
submit a written notice to the Administrative Agent by email as a PDF document
or through Electronic System, if arrangements for doing so have been approved by
the Administrative Agent, not later than noon, Chicago time, on the day of a
proposed Swingline Loan. Each such notice shall be in a form approved by the
Administrative Agent, shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower Representative. The Swingline Lender shall
make each Swingline Loan available to the Borrowers, to the extent the Swingline
Lender elects to make such Swingline Loan by means of a credit to the Funding
Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank, and in the case of repayment of another Loan or
fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 2:00 p.m., Chicago
time, on the requested date of such Swingline Loan. (b) The Swingline Lender may
by written notice given to the Administrative Agent require the Revolving
Lenders to acquire participations on such Business Day in all or a portion of
the 36



--------------------------------------------------------------------------------



 
[chasecreditagreement1011042.jpg]
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which the Revolving Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Revolving Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, if such notice is received by 11:00
a.m., Chicago time, on a Business Day no later than 4:00 p.m., Chicago time on
such Business Day and if received after 11:00 a.m., Chicago time, “on a Business
Day” shall mean no later than 9:00 a.m. Chicago time on the immediately
succeeding Business Day), to pay to the Administrative Agent, for the account of
the Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan
or Loans. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
Representative of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrowers (or other party on behalf of
the Borrowers) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrowers for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof. SECTION 2.06. Letters of
Credit. (a) General. Subject to the terms and conditions set forth herein, the
Borrower Representative, on behalf of a Borrower, may request the issuance of
Letters of Credit as the applicant thereof for the support of the obligations of
any Borrower or any Subsidiary thereof, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control. Notwithstanding anything herein to the contrary, the Issuing Bank shall
have no obligation hereunder to issue, and shall not issue, any Letter of Credit
(i) the proceeds of which would be made available to any Person (A) to fund any
activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(B) in any manner that would result in a violation of any Sanctions by any party
to this Agreement, (ii) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Bank from issuing such Letter of Credit, or any Requirement of Law
relating to the Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Issuing Bank shall prohibit, or request that the Issuing Bank refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the 37



--------------------------------------------------------------------------------



 
[chasecreditagreement1011043.jpg]
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd- Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Effective Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented. (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or email as a PDF document (or transmit
through Electronic System, if arrangements for doing so have been approved by
the Issuing Bank) to the Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension,
but in any event no less than three Business Days) a notice requesting the
issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit and whether such Letter of Credit
is to be denominated in dollars or Canadian dollars or another Alternative
Currency, the name and address of the beneficiary thereof, and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. In addition, as a condition to any such Letter of Credit issuance,
the applicable Borrower shall have entered into a continuing agreement (or other
letter of credit agreement) for the issuance of letters of credit and/or shall
submit a letter of credit application, in each case, as required by the Issuing
Bank and using such Issuing Bank’s standard form (each, a “Letter of Credit
Agreement”). A Letter of Credit shall be issued, amended, renewed or extended
only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit the Borrowers shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (i) the Dollar
Equivalent of the aggregate LC Exposure shall not exceed $15,000,000, (ii) no
Revolving Lender’s Revolving Exposure (or the Dollar Equivalent thereof) shall
exceed its Commitment and (iii) the Dollar Equivalent of the Aggregate Revolving
Exposure shall not exceed the aggregate Commitments. Notwithstanding the
foregoing or anything to the contrary contained herein, no Issuing Bank shall be
obligated to issue or modify any Letter of Credit if, immediately after giving
effect thereto, the outstanding LC Exposure in respect of all Letters of Credit
issued by such Person and its Affiliates would exceed such Issuing Bank’s
Issuing Bank Sublimit. Without limiting the foregoing and without affecting the
limitations contained herein, it is understood and agreed that the Borrower
Representative may from time to time request that an Issuing Bank issue Letters
of Credit in excess of its individual Issuing Bank Sublimit in effect at the
time of such request, and each Issuing Bank agrees to consider any such request
in good faith. Any Letter of Credit so issued by an Issuing Bank in excess of
its individual Issuing Bank Sublimit then in effect shall nonetheless constitute
a Letter of Credit for all purposes of the Credit Agreement, and shall not
affect the Issuing Bank Sublimit of any other Issuing Bank, subject to the
limitations on the aggregate LC Exposure set forth in clause (i) of this Section
2.06(b). (c) Expiration Date. Each Letter of Credit shall expire (or be subject
to termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to 38



--------------------------------------------------------------------------------



 
[chasecreditagreement1011044.jpg]
the Revolving Credit Maturity Date (or such later date as may be agreed by the
Issuing Bank in its sole discretion; provided that any such Letter of Credit
expiring after the date that is five (5) Business Days prior to the Revolving
Credit Maturity Date shall be cash collateralized in accordance with Section
2.06(j) below). The Borrowers agree that if on the Revolving Credit Maturity
Date any Letters of Credit remain outstanding the Borrowers shall then deliver
to the Administrative Agent, without notice or demand, cash collateral (or in
Administrative Agent and Issuing Bank’s sole discretion a backup standby letter
of credit satisfactory to the Administrative Agent and the Issuing Bank) in an
amount equal to 103% of the aggregate amount of LC Exposure then outstanding
(which shall be held by the Administrative Agent pursuant to the terms herein).
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. (e) Reimbursement.
If the Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrowers shall reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to the Dollar Equivalent of such LC
Disbursement not later than 11:00 a.m., Chicago time, on (i) the Business Day
that the Borrower Representative receives notice of such LC Disbursement, if
such notice is received prior to 9:00 a.m., Chicago time, on the day of receipt,
or (ii) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is received after 9:00 a.m.,
Chicago time, on the day of receipt; provided that the Borrowers may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with an ABR Revolving Borrowing or
Swingline Loan or a Canadian Prime Rate Borrowing, as applicable, in the Dollar
Equivalent of the equivalent amount and, to the extent so financed, the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan or Canadian Prime Rate
Borrowing, as applicable. If the Borrowers fail to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof, and
the Dollar Equivalent of such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank, as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for 39



--------------------------------------------------------------------------------



 
[chasecreditagreement1011045.jpg]
any LC Disbursement (other than the funding of ABR Revolving Loans, a Swingline
Loan or Canadian Prime Rate Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement. (f) Obligations Absolute. The Borrowers’
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit, any Letter of Credit Agreement or this
Agreement, or any term or provision therein or herein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) any payment by the Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. None of
the Administrative Agent, the Revolving Lenders or the Issuing Bank, or any of
their respective Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of
Credit, or any payment or failure to make any payment thereunder (irrespective
of any of the circumstances referred to in the preceding sentence), or any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by any Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit. (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower Representative by telephone
(confirmed by email or through Electronic Systems) of such demand for payment
and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse the Issuing
Bank and the Revolving Lenders with respect to any such LC Disbursement. (h)
Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full or a borrowing
has been made for such reimbursement on the date such LC Disbursement is made,
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrowers reimburse such LC Disbursement, at the rate per annum then applicable
to ABR Revolving Loans or Canadian Prime Rate Loans, as applicable, and such
interest shall be due and payable 40



--------------------------------------------------------------------------------



 
[chasecreditagreement1011046.jpg]
on the date when such reimbursement is due; provided that, if the Borrowers fail
to reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment. (i) Replacement and
Resignation of an Issuing Bank. (i) The Issuing Bank may be replaced at any time
by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank. At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower Representative and the
Lenders, in which case, such resigning Issuing Bank shall be replaced in
accordance with Section 2.06(i) above. (j) Cash Collateralization. If any Event
of Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent or the Required
Lenders (or, if the maturity of the Loans has been accelerated, Revolving
Lenders with LC Exposure representing greater than 50% of the aggregate LC
Exposure) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrowers shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Revolving Lenders
(the “LC Collateral Account”), an amount in cash equal to 103% of the Dollar
Equivalent of the amount of the LC Exposure as of such date plus accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. The Borrowers also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.11(b) or 2.20. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured Obligations.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over the LC Collateral Account and the
Borrowers hereby grant the Administrative Agent a security interest in the LC
Collateral Account and all moneys or other assets on deposit therein or credited
thereto. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 41



--------------------------------------------------------------------------------



 
[chasecreditagreement1011047.jpg]
50% of the aggregate LC Exposure), be applied to satisfy other Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three (3) Business Days after all such Events of Default have
been cured or waived as confirmed in writing by the Administrative Agent. (k)
Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by the
Administrative Agent, each Issuing Bank shall, in addition to its notification
obligations set forth elsewhere in this Section, report in writing to the
Administrative Agent (i) periodic activity (for such period or recurrent periods
as shall be requested by the Administrative Agent) in respect of Letters of
Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank. (l)
LC Exposure Determination. For all purposes of this Agreement, the amount of a
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination. (m) Letters of Credit Issued
for Account of Subsidiaries. Notwithstanding that a Letter of Credit issued or
outstanding hereunder supports any obligations of, or is for the account of, a
Subsidiary, or states that a Subsidiary is the “account party,” “applicant,”
“customer,” “instructing party,” or the like of or for such Letter of Credit,
and without derogating from any rights of the applicable Issuing Bank (whether
arising by contract, at law, in equity or otherwise) against such Subsidiary in
respect of such Letter of Credit, the Borrowers (i) shall reimburse, indemnify
and compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of such Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit. Each Borrower hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
such Borrower, and that such Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries. (n) Existing Letters of Credit. By
their execution of this Agreement, the parties hereto agree that on the
Effective Date (without any further action by any Person), the Existing Letters
of Credit shall be deemed to have been issued under this Agreement and the
rights and obligations of the applicable Issuing Bank and the account party
thereunder shall be subject to the terms hereof. SECTION 2.07. Funding of
Borrowings. (a) Each Lender shall make each Loan to be made by such Lender
hereunder on the proposed date thereof solely by wire transfer of immediately
available funds by 2:00 p.m., Chicago time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to 42



--------------------------------------------------------------------------------



 
[chasecreditagreement1011048.jpg]
the Lenders in an amount equal to such Lender’s Applicable Percentage; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to the Funding Account(s); provided that ABR
Revolving Loans or Canadian Prime Rate Loans, as applicable, made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank. (b) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers each severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to ABR Revolving Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing; provided, that any interest received from the Borrowers by the
Administrative Agent during the period beginning when Administrative Agent
funded the Borrowing until such Lender pays such amount shall be solely for the
account of the Administrative Agent. SECTION 2.08. Interest Elections. (a) Each
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a Eurodollar Borrowing and a CDOR Rate Borrowing,
shall have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower Representative may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing and a CDOR Rate Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, which may not be converted or continued. (b) To make an
election pursuant to this Section, the Borrower Representative shall notify the
Administrative Agent of such election either in writing (delivered by hand or by
email as a PDF document) by delivering an Interest Election Request signed by a
Responsible Officer of the Borrower Representative or through Electronic System,
if arrangements for doing so have been approved by the Administrative Agent, by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrowers were requesting a Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such Interest Election
Request shall be irrevocable. (c) Each Interest Election Request (including
requests submitted through Electronic System) shall specify the following
information in compliance with Section 2.02: (i) the name of the applicable
Borrower and the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different 43



--------------------------------------------------------------------------------



 
[chasecreditagreement1011049.jpg]
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing); (ii) the
effective date of the election made pursuant to such Interest Election Request,
which shall be a Business Day; (iii) whether the resulting Borrowing is to be an
ABR Borrowing, a Canadian Prime Rate Borrowing, a CDOR Rate Borrowing or a
Eurodollar Borrowing; and (iv) if the resulting Borrowing is a Eurodollar
Borrowing or a CDOR Rate Borrowing, the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”. If any such Interest Election
Request requests a Eurodollar Borrowing but does not specify an Interest Period,
then the Borrowers shall be deemed to have selected an Interest Period of one
month’s duration. If any such Interest Election Request requests a CDOR Rate
Borrowing but does not specify an Interest Period, then the Borrowers shall be
deemed to have selected an Interest Period of 30 days’ duration. (d) Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing. (e) If the Borrower Representative fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. If the Borrower Representative fails to
deliver a timely Interest Election Request with respect to a CDOR Rate Borrowing
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Canadian Prime Rate Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing or a CDOR Rate Borrowing and (ii) unless repaid, each
Eurodollar Borrowing and CDOR Rate Borrowing shall be converted to an ABR
Borrowing or a Canadian Prime Rate Borrowing, respectively, at the end of the
Interest Period applicable thereto. SECTION 2.09. Termination and Reduction of
Commitments; Increase in Commitments. (a) Unless previously terminated, all the
Commitments shall terminate on the Revolving Credit Maturity Date. (b) The
Borrowers may at any time terminate the Commitments upon the Payment in Full of
the Secured Obligations. (c) The Borrowers may from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $1,000,000
and (ii) the Borrowers shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.11, the Dollar Equivalent of the Aggregate Revolving Exposure
would exceed the aggregate Commitments. 44



--------------------------------------------------------------------------------



 
[chasecreditagreement1011050.jpg]
(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments. (e) The Borrowers shall have the right to increase
(each, an “Increase”) the Commitments by obtaining additional Commitments,
either from one or more of the Lenders or another lending institution, provided
that (i) any such request for an increase shall be in a minimum amount of
$5,000,000, (ii) the Borrower Representative, on behalf of the Borrowers, may
make a maximum of five (5) such requests during the term of this Agreement,
(iii) after giving effect thereto, the sum of aggregate amount of all such
Increases not exceed $50,000,000, (iv) the Administrative Agent, the Swingline
Lender and the Issuing Bank have approved the identity of any such new Lender,
such approvals not to be unreasonably withheld, (v) any such new Lender assumes
all of the rights and obligations of a “Lender” hereunder, and (vi) the
procedure described in Section 2.09(f) have been satisfied. Nothing contained in
this Section 2.09 shall constitute, or otherwise be deemed to be, a commitment
on the part of any Lender to increase its Commitment hereunder at any time. (f)
Any amendment hereto for such an Increase shall be in form and substance
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrowers and each Lender being
added or increasing its Commitment. As a condition precedent to such an
Increase, the Borrowers shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such Increase, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and (2) no Default exists and (3) the
Borrowers are in compliance (on a pro forma basis, giving effect to the entire
amount of such Increase as if fully drawn) with the covenants contained in
Section 6.12 and (ii) legal opinions and documents consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent. (g) On the effective date of any such Increase, (i) any Lender increasing
(or, in the case of any newly added Lender, extending) its Commitment shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
Increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its revised Applicable Percentage of such outstanding Revolving Loans, and
the Administrative Agent shall make such other adjustments among the Lenders
with respect to the Revolving Loans then outstanding and amounts of principal,
interest, commitment fees and other amounts paid or payable with respect thereto
as shall be necessary, in the opinion of the Administrative Agent, in order to
effect such reallocation and (ii) the Borrowers shall be deemed to have repaid
and reborrowed all outstanding Revolving Loans as of the date of any Increase in
the Commitments (with such reborrowing to consist of the Types of Revolving
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Borrower Representative, in 45



--------------------------------------------------------------------------------



 
[chasecreditagreement1011051.jpg]
accordance with the requirements of Section 2.03). The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurodollar Loan and each CDOR Rate Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. Within a reasonable time after the effective date of any Increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such Increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrower Representative,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement. SECTION 2.10. Repayment and
Amortization of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay (i) to the Administrative Agent for the account
of each Revolving Lender the then unpaid principal amount of each Revolving Loan
on the Revolving Credit Maturity Date, and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Revolving
Credit Maturity Date and the fifth Business Day after such Swingline Loan is
made; provided that on each date that a Revolving Loan is made, the Borrowers
shall repay all Swingline Loans then outstanding and the proceeds of any such
Revolving Loan shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding. (b) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Indebtedness of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder. (c) The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, if any, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. (d) The entries made in the accounts maintained pursuant
to paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Agreement. (e) Any
Lender may request that Loans made by it be evidenced by a promissory note. In
such event, the Borrowers shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form. SECTION 2.11.
Prepayment of Loans. (a) The Borrowers shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (e) of this Section and, if applicable,
payment of any break funding expenses under Section 2.16. 46



--------------------------------------------------------------------------------



 
[chasecreditagreement1011052.jpg]
(b) In the event and on such occasion that the Dollar Equivalent of the
Aggregate Revolving Exposure exceeds the aggregate Commitments, the Borrowers
shall prepay the Revolving Loans, LC Exposure and/or Swingline Loans (or, if no
such Borrowings are outstanding, deposit cash collateral in the LC Collateral
Account in an aggregate amount equal to such excess, in accordance with Section
2.06(j)); provided that if the Dollar Equivalent of the Aggregate Revolving
Exposure exceeds the aggregate Commitments due to currency fluctuations, no
prepayment shall be required until the Aggregate Revolving Exposure exceeds 102%
of the aggregate Commitments; provided that the Aggregate Revolving Exposure
shall not exceed the aggregate Commitments for more than two (2) consecutive
Business Days. (c) The Borrower Representative shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by email) or through Electronic System, if arrangements
for doing so have been approved by the Administrative Agent, of any prepayment
under this Section: (i) in the case of prepayment of a Eurodollar Borrowing or a
CDOR Rate Borrowing, not later than noon, Chicago time, three (3) Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing or a Canadian Prime Rate Borrowing, not later than noon, Chicago time,
one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than noon, Chicago time, on the date
of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Revolving Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by (i) accrued interest to the extent required
by Section 2.13 and (ii) break funding payments pursuant to Section 2.16.
SECTION 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent a
commitment fee for the account of each Revolving Lender, which shall accrue at
the Applicable Rate on the daily amount of the undrawn portion of the Commitment
of such Lender during the period from and including the Effective Date to but
excluding the date on which the Lenders’ Commitments terminate; it being
understood that the LC Exposure of a Lender shall be included and the Swingline
Exposure of a Lender shall be excluded in the drawn portion of the Commitment of
such Lender for purposes of calculating the commitment fee. Accrued commitment
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). (b) The Borrowers agree to pay (i) to the Administrative Agent for
the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans or CDOR Rate Revolving Loans, as applicable, on the daily Dollar
Equivalent of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to 47



--------------------------------------------------------------------------------



 
[chasecreditagreement1011053.jpg]
each Issuing Bank a fronting fee, which shall accrue at the rate or rates per
annum separately agreed upon between the Borrowers and the Issuing Bank on the
daily amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). (c)
The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent. (d) All fees payable hereunder shall be
paid on the dates due, in dollars in immediately available funds, to the
Administrative Agent (or to the Issuing Bank, in the case of fees payable to it)
for distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances. SECTION 2.13. Interest. (a) The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at the Alternate
Base Rate plus the Applicable Rate, and the Loans comprising each Canadian Prime
Rate Borrowing shall bear interest at the Canadian Prime Rate plus the
Applicable Rate. (b) The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, and the Loans comprising each CDOR Rate
Borrowing shall bear interest at the CDOR Rate for the Interest Period in effect
for such Borrowing plus the Applicable Rate. (c) Notwithstanding the foregoing,
during the occurrence and continuance of an Event of Default, the Administrative
Agent or the Required Lenders may, at their option, by notice to the Borrower
Representative (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 9.02 requiring the consent of
“each Lender affected thereby” for reductions in interest rates), declare that
(i) all Loans shall bear interest at 2% plus the rate otherwise applicable to
such Loans as provided in the preceding paragraphs of this Section, (ii) the
fees payable pursuant to Section 2.12(b) shall be increased by 2% per annum or
(iii) in the case of any other overdue amount outstanding hereunder, such amount
shall accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder. (d) Accrued interest on each Loan (for ABR Loans and
Canadian Prime Rate Loans, accrued through the last day of the prior calendar
month) shall be payable in arrears on each Interest Payment Date for such Loan
and, in the case of Revolving Loans, upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving 48



--------------------------------------------------------------------------------



 
[chasecreditagreement1011054.jpg]
Loan or a Canadian Prime Rate Loan prior to the end of the Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan or CDOR Rate Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion. (e) All interest hereunder shall be
computed on the basis of a year of 360 days, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate, the CDOR Rate and the Canadian Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate, LIBO Rate, Canadian Prime Rate, and CDOR Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error. (f) For purposes of disclosure pursuant to the
Interest Act (Canada), the annual rates of interest or fees to which the rates
of interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of 360 days
or any other period of time less than a calendar year) are equivalent are the
rates so determined multiplied by the actual number of days in the applicable
calendar year and divided by 360 or such other period of time, respectively. The
principle of deemed reinvestment of interest does not apply to any interest
calculation under this Agreement and the rates of interest stipulated in this
Agreement are intended to be nominal rates and not effective rates or yields.
(g) If any provision of this Agreement or of any of the other Loan Documents
would obligate any Loan Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this Section
2.13, and (2) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Administrative Agent, to obtain reimbursement from
the Lenders in an amount equal to such excess and, pending such reimbursement,
such amount shall be deemed to be an amount payable by the Lenders to the
Borrower. Any amount or rate of interest referred to in this Section 2.13(g)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.
SECTION 2.14. Alternate Rate of Interest; Illegality. (a) If prior to the
commencement of any Interest Period for a Eurodollar Borrowing 49



--------------------------------------------------------------------------------



 
[chasecreditagreement1011055.jpg]
or a CDOR Rate Borrowing, as applicable: (i) the Administrative Agent determines
(which determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining (x) the Adjusted
LIBO Rate or the LIBO Rate, as applicable (including, without limitation, by
means of an Interpolated Rate or because the LIBO Screen Rate is not available
or published on a current basis) or (y) the CDOR Screen Rate, as applicable, for
such Interest Period; or (ii) the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate, the LIBO Rate or the CDOR Screen
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or Loan) included in such Borrowing for such Interest Period; then the
Administrative Agent shall give notice thereof to the Borrower Representative
and the Lenders through Electronic System as provided in Section 9.01 as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (A) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing or a CDOR Rate Borrowing, as applicable, shall be
ineffective, and any such Eurodollar Borrowing or CDOR Rate Borrowing, as
applicable, shall be repaid or converted into an ABR Borrowing or a Canadian
Prime Rate Borrowing, as applicable, on the last day of the then current
Interest Period applicable thereto, and (B) if any Borrowing Request requests a
Eurodollar Borrowing or a CDOR Rate Borrowing, as applicable, such Borrowing
shall be made as an ABR Borrowing or a Canadian Prime Rate Borrowing, as
applicable. (b) If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing or CDOR Rate Borrowing, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower Representative through the
Administrative Agent, any obligations of such Lender to make, maintain, fund or
continue Eurodollar Loans or CDOR Rate Loans, as applicable, or to convert ABR
Borrowings or Canadian Prime Rate Borrowings to Eurodollar Borrowings or CDOR
Rate Borrowings, respectively, will be suspended until such Lender notifies the
Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers will upon demand from such Lender (with a copy to the
Administrative Agent), either prepay or convert all Eurodollar Borrowings or
CDOR Rate Borrowings, as applicable, of such Lender to ABR Borrowings or
Canadian Prime Rate Borrowings, as applicable, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrowers
will also pay accrued interest on the amount so prepaid or converted. (c) If at
any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) have arisen and such circumstances are unlikely to be temporary or (ii)
the circumstances set forth in clause (a)(i) have not arisen but either (w) the
supervisor for the administrator of the LIBO Screen Rate has made a public
statement that the administrator of the LIBO Screen Rate is insolvent (and there
is no successor administrator that will continue publication of the LIBO Screen
Rate), (x) the administrator of the LIBO Screen Rate has made a public statement
identifying a specific date after which the LIBO Screen Rate will permanently or
indefinitely cease to be published by it (and there is no successor
administrator that 50



--------------------------------------------------------------------------------



 
[chasecreditagreement1011056.jpg]
will continue publication of the LIBO Screen Rate), (y) the supervisor for the
administrator of the LIBO Screen Rate has made a public statement identifying a
specific date after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower Representative
shall endeavor to establish an alternate rate of interest to the LIBO Rate that
gives due consideration to the then prevailing market convention for determining
a rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but, for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this Section 2.14(c), only to the extent the LIBO Screen
Rate for such Interest Period is not available or published at such time on a
current basis), (x) any Interest Election Request that requests the conversion
of any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective and any such Eurodollar Borrowing shall be repaid or
converted into an ABR Borrowing on the last day of the then current Interest
Period applicable thereto, and (y) if any Borrowing Request requests a
Eurodollar Borrowing, such Borrowing shall be made as an ABR Borrowing; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. SECTION 2.15.
Increased Costs. (a) If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, liquidity or similar requirement
(including any compulsory loan requirement, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or (ii) impose on any Lender or the
Issuing Bank or the London interbank market any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or (iii) subject any Recipient to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (e) of the definition of Excluded Taxes and (C) Connection Income Taxes)
on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; and the result of any of the foregoing shall be to
increase the cost to such Lender or such other Recipient of making, continuing,
converting into or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender, the Issuing Bank or
such other Recipient of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender,
the Issuing Bank or such other Recipient hereunder (whether of principal,
interest or otherwise), then the Borrowers will pay to such Lender, the Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered. 51



--------------------------------------------------------------------------------



 
[chasecreditagreement1011057.jpg]
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered. (c) A
certificate of a Lender or the Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof. (d) Failure or delay on the part of any Lender or
the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrowers shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower Representative of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. SECTION 2.16.
Break Funding Payments. In the event of (a) the payment of any principal of any
Eurodollar Loan or CDOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan or any CDOR Rate Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan or any CDOR Rate Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.09(d) and is revoked in accordance therewith), or (d)
the assignment of any Eurodollar Loan or any CDOR Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower Representative pursuant to Section 2.19 or 9.02(d), then, in any
such event, the Borrowers shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan or a CDOR
Rate Loan, such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest which would have accrued on the principal amount of such Eurodollar
Loan or such CDOR Rate Loan, as applicable, had such event not occurred, at the
Adjusted LIBO Rate or CDOR Screen Rate, as applicable, that would have been
applicable to such Eurodollar Loan or such CDOR Rate Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Eurodollar Loan or such
CDOR Rate Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for 52



--------------------------------------------------------------------------------



 
[chasecreditagreement1011058.jpg]
dollar deposits of a comparable amount and period from other banks in the
eurodollar market, or for Canadian dollar deposits of a comparable amount and
period to such CDOR Rate Loan from other banks in the Canadian bankers’
acceptance market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower Representative and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof. SECTION 2.17.
Withholding of Taxes; Gross-Up. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made. (b) Payment of Other Taxes by Loan Parties. The Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes. (c) Evidence of Payment. As soon as practicable
after any payment of Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment, or other evidence of such payment reasonably
satisfactory to the Administrative Agent. (d) Indemnification by the Loan
Parties. The Loan Parties shall indemnify each Recipient, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Loan Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (e) Indemnification by the Lenders. Each
Lender shall severally indemnify the Administrative Agent, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be 53



--------------------------------------------------------------------------------



 
[chasecreditagreement1011059.jpg]
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e). (f) Status of Lenders. (i)
Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the Borrower Representative or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. (ii) Without limiting the generality of the foregoing, (A) any Lender
that is a U.S. Person shall deliver to the Borrower Representative and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Representative or the Administrative Agent),
an executed copy of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower Representative or the Administrative Agent), whichever
of the following is applicable: (1) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the U.S. is a party (x) with respect
to payments of interest under any Loan Document, an executed copy of IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W- 8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;
54



--------------------------------------------------------------------------------



 
[chasecreditagreement1011060.jpg]
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or (4) to
the extent a Foreign Lender is not the beneficial owner, an executed copy of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner; (C) any
Foreign Lender shall, to the extent it is legally entitled to do so, deliver to
the Borrower Representative and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower
Representative or the Administrative Agent to determine the withholding or
deduction required to be made; and (D) if a payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrower Representative and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower
Representative and the Administrative Agent in writing of its legal inability to
do so. (g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket 55



--------------------------------------------------------------------------------



 
[chasecreditagreement1011061.jpg]
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person. (h)
Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the Payment in Full of the Secured Obligations). (i) Defined
Terms. For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA. SECTION 2.18. Payments
Generally; Allocation of Proceeds; Sharing of Setoffs. (a) The Borrowers shall
make each payment or prepayment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m.,
Chicago time, on the date when due or the date fixed for any prepayment
hereunder, in immediately available funds, without setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 10 S
Dearborn, Chicago, IL 60603, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. Unless otherwise provided for
herein, if any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in dollars. (b) All payments and any proceeds of Collateral received by the
Administrative Agent (i) not constituting either (A) a specific payment of
principal, interest, fees or other sum payable under the Loan Documents (which
shall be applied as specified by the Borrowers), or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.11) or (ii) after an Event
of Default has occurred and is continuing and the Administrative Agent so elects
or the Required Lenders so direct, shall be applied ratably first, to pay any
fees, indemnities, or expense reimbursements then due to the Administrative
Agent, the Swingline Lender and the Issuing Bank from the Borrowers (other than
in connection with Banking Services Obligations or Swap Agreement Obligations),
second, to pay any fees, indemnities, or expense reimbursements then due to the
Lenders from the Borrowers (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), third, to pay interest then due and
payable on the Loans ratably, fourth, to prepay principal on the Loans and
unreimbursed LC 56



--------------------------------------------------------------------------------



 
[chasecreditagreement1011062.jpg]
Disbursements and to pay any amounts owing in respect of Swap Agreement
Obligations and Banking Services Obligations up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.22, ratably,
fifth, to pay an amount to the Administrative Agent equal to one hundred three
percent (103%) of the aggregate LC Exposure, to be held as cash collateral for
such Obligations, and sixth, to the payment of any other Secured Obligation due
to the Administrative Agent or any Lender from the Borrowers or any other Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class or CDOR Rate Loan of
a Class, except (i) on the expiration date of the Interest Period applicable
thereto, or (ii) in the event, and only to the extent, that there are no
outstanding ABR Loans or Canadian Prime Rate Loans of the same Class and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. The Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations.
Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause sixth if the Administrative Agent
has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements. (c) At the
election of the Administrative Agent, all payments of principal, interest, LC
Disbursements, fees, premiums, reimbursable expenses (including, without
limitation, all reimbursement for fees, costs and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder, whether made following a request by the
Borrower Representative pursuant to Section 2.03 or 2.05 or a deemed request as
provided in this Section or may be deducted from the primary deposit account of
the Borrowers maintained with the Administrative Agent. The Borrowers hereby
irrevocably authorize (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agree that all
such amounts charged shall constitute Loans (including Swingline Loans), and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 or 2.05, as applicable, and (ii) the Administrative Agent to
charge the primary deposit account of any Borrower maintained with the
Administrative Agent for each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents. (d) If,
except as otherwise expressly provided herein, any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other similarly situated Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
all such Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or 57



--------------------------------------------------------------------------------



 
[chasecreditagreement1011063.jpg]
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation. (e)
Unless the Administrative Agent shall have received, prior to any date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank pursuant to the terms hereof or any other Loan Document
(including any date that is fixed for prepayment by notice from the Borrower
Representative to the Administrative Agent pursuant to Section 2.11(c)), notice
from the Borrower Representative that the Borrowers will not make such payment
or prepayment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation. (f) The Administrative Agent
may from time to time provide the Borrowers with account statements or invoices
with respect to any of the Secured Obligations (the “Statements”). The
Administrative Agent is under no duty or obligation to provide Statements,
which, if provided, will be solely for the Borrowers’ convenience. Statements
may contain estimates of the amounts owed during the relevant billing period,
whether of principal, interest, fees or other Secured Obligations. If the
Borrowers pay the full amount indicated on a Statement on or before the due date
indicated on such Statement, the Borrowers shall not be in default of payment
with respect to the billing period indicated on such Statement; provided, that
acceptance by the Administrative Agent, on behalf of the Lenders, of any payment
that is less than the total amount actually due at that time (including but not
limited to any past due amounts) shall not constitute a waiver of the
Administrative Agent’s or the Lenders’ right to receive payment in full at
another time. SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a)
If any Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment. (b) If any Lender requests
compensation under Section 2.15, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender) pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the 58



--------------------------------------------------------------------------------



 
[chasecreditagreement1011064.jpg]
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Issuing Bank and the Swingline Lender), which
consent shall not unrea- sonably be withheld, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and funded participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply. Each party hereto agrees that (i) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower Representative, the Administrative Agent and the assignee (or, to
the extent applicable, an agreement incorporating an Assignment and Assumption
by reference pursuant to an Approved Electronic Platform as to which the
Administrative Agent and such parties are participants), and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto. SECTION 2.20. Defaulting
Lenders. Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender: (a) fees shall cease to
accrue on the unfunded portion of the Commitment of such Defaulting Lender
pursuant to Section 2.12(a); (b) any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.18(b) or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to cash collateralize the Issuing Banks’ LC Exposure with respect to such
Defaulting Lender in accordance with this Section; fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing 59



--------------------------------------------------------------------------------



 
[chasecreditagreement1011065.jpg]
Banks or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by the Borrowers against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement or under any other Loan Document; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrowers’ obligations corresponding to such Defaulting
Lender’s LC Exposure and Swingline Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto; (c) such
Defaulting Lender shall not have the right to vote on any issue on which voting
is required (other than to the extent expressly provided in Section 9.02(b)) and
the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder or under any other Loan Document; provided that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then: (i) all or any part of the Swingline Exposure
and LC Exposure of such Defaulting Lender (other than, in the case of a
Defaulting Lender that is the Swingline Lender, the portion of such Swingline
Exposure referred to in clause (b) of the definition of such term) shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Exposure to exceed its Commitment; (ii) if the reallocation described
in clause (i) above cannot, or can only partially, be effected, the Borrowers
shall within one (1) Business Day following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize,
for the benefit of the Issuing Bank, the Borrowers’ obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding; (iii)
if the Borrowers cash collateralize any portion of such Defaulting Lender’s LC
Exposure pursuant to clause (ii) above, the Borrowers shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.12(b) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is cash collateralized; 60



--------------------------------------------------------------------------------



 
[chasecreditagreement1011066.jpg]
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and (v) if all or any portion of such
Defaulting Lender’s LC Exposure is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Issuing Bank or any other Lender hereunder, all letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and (e) so long as such
Lender is a Defaulting Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and the Issuing Bank shall not be required to issue,
amend, renew, extend or increase any Letter of Credit, unless it is satisfied
that the related exposure and such Defaulting Lender’s then outstanding LC
Exposure will be 103% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrowers in accordance with
Section 2.20(d), and Swingline Exposure related to any such newly made Swingline
Loan or LC Exposure related to any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(d)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder. In the event that
each of the Administrative Agent, the Borrowers, the Swingline Lender and the
Issuing Bank agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swingline Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on the date of such readjustment such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
SECTION 2.21. Returned Payments. If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.21 shall survive the termination of this Agreement. 61



--------------------------------------------------------------------------------



 
[chasecreditagreement1011067.jpg]
SECTION 2.22. Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary of a Loan Party shall deliver to the Administrative
Agent, promptly after entering into such Banking Services or Swap Agreements,
written notice setting forth the aggregate amount of all Banking Services
Obligations and Swap Agreement Obligations of such Loan Party or Subsidiary
thereof to such Lender or Affiliate (whether matured or unmatured, absolute or
contingent). In furtherance of that requirement, each such Lender or Affiliate
thereof shall furnish the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations. The most recent information provided to the
Administrative Agent shall be used in determining which tier of the waterfall,
contained in Section 2.18(b), such Banking Services Obligations and/or Swap
Agreement Obligations will be placed. ARTICLE III Representations and Warranties
Each Loan Party represents and warrants to the Lenders that (and where
applicable, agrees): SECTION 3.01. Organization; Powers. Each Loan Party and
each Subsidiary is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required. SECTION 3.02. Authorization; Enforceability. The
Transactions are within each Loan Party’s corporate or other organizational
powers and have been duly authorized by all necessary corporate or other
organizational actions and, if required, actions by equity holders. Each Loan
Document to which each Loan Party is a party has been duly executed and
delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, material agreement or other
material instrument binding upon any Loan Party or any Subsidiary or the assets
of any Loan Party or any Subsidiary, or give rise to a right thereunder to
require any payment to be made by any Loan Party or any Subsidiary, and (d) will
not result in the creation or imposition of, or other requirement to create, any
Lien on any asset of any Loan Party or any Subsidiary, except Liens created
pursuant to the Loan Documents. SECTION 3.04. Financial Condition; No Material
Adverse Change. (a) The Borrower Representative has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders
equity and cash flows (i) as of and for the fiscal 62



--------------------------------------------------------------------------------



 
[chasecreditagreement1011068.jpg]
year ended December 31, 2018, reported on by BDO USA LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended June 30, 2019, certified by a Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrowers and their
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above. (b) No
event, change or condition has occurred that has had, or could reasonably be
expected to have, a Material Adverse Effect, since December 31, 2018. SECTION
3.05. Properties, etc. (a) As of the date of this Agreement, Schedule 3.05 sets
forth the address of each parcel of real property that is owned or leased by any
Loan Party. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists, except, in each case, where such
invalidity, unenforceability, ineffectiveness or default, as applicable,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Each of the Loan Parties and each Subsidiary has good
and indefeasible title to, or valid leasehold interests in, all of its real and
personal property, free of all Liens other than those permitted by Section 6.02
and minor defects of title that do not interfere with its business as currently
conducted or the ability to utilize such properties for their intended purposes.
(b) Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, except for such trademarks,
tradenames, copyrights, patents and other intellectual property the loss of
which, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. A correct and complete list of the
registered trademarks, patents and copyrights, as of the date of this Agreement,
that are owned by any Loan Party is set forth on Schedule 3.05, and the use
thereof by each Loan Party and each Subsidiary does not infringe in any material
respect upon the rights of any other Person, and each Loan Party’s and each
Subsidiary’ rights thereto are not subject to any licensing agreement or similar
arrangement. SECTION 3.06. Litigation and Environmental Matters. (a) There are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting any Loan Party or any Subsidiary (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions. (b) Except for the Disclosed Matters, (i) no Loan Party or any
Subsidiary has received written notice of any claim with respect to any material
Environmental Liability and (ii) and except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, no Loan Party or any Subsidiary (A) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
(B) has become subject to any Environmental Liability, or (C) has received
notice of any claim with respect to any Environmental Liability. 63



--------------------------------------------------------------------------------



 
[chasecreditagreement1011069.jpg]
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect. SECTION
3.07. Compliance with Laws and Agreements; No Default. Except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, each Loan Party and each Subsidiary is in
compliance with (i) all Requirement of Law applicable to it or its property and
(ii) all indentures, agreements and other instruments binding upon it or its
property. No Default has occurred and is continuing. SECTION 3.08. Investment
Company Status. No Loan Party or any Subsidiary is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940.
SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not be expected to result in a Material Adverse Effect. No tax liens have been
filed and no claims are being asserted with respect to any such taxes, except
such tax liens or claims that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. SECTION 3.10.
ERISA. (a) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification 715) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan. (b) As of the Effective Date, none of the
Canadian Pension Plans are Canadian Defined Benefit Pension Plans. Schedule
3.10(b) lists all Canadian Pension Plans. Except as could not reasonably be
expected to have a Material Adverse Effect: (i) the Canadian Pension Plans are
duly registered under the ITA and all other laws which require registration and
no event has occurred which is reasonably likely to cause the loss of such
registered status, (ii) the Canadian Pension Plans have been administered and
invested in compliance with their terms and requirements of law and there have
been no improper withdrawals or applications of the assets of the Canadian
Pension Plans, (iii) there are no outstanding disputes concerning the assets of
the Canadian Pension Plans, (iv) no promises of benefit improvements under the
Canadian Pension Plans have been made and there are no taxes, penalties or
interest owing in respect of any Canadian Pension Plan, and (v) all payments,
contributions required to be made by any Loan Party to or in respect of any
Canadian Pension Plan have been made on a timely basis in accordance with the
current terms of such plans and all requirements of law. SECTION 3.11.
Disclosure. (a) As of the date hereof, the Loan Parties have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
any Loan Party or any Subsidiary is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the 64



--------------------------------------------------------------------------------



 
[chasecreditagreement1011070.jpg]
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date. (b) As of the Effective Date, to the best knowledge of each
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Effective Date to any Lender in connection with this
Agreement is true and correct in all respects. SECTION 3.12. Solvency. (a)
Immediately after the consummation of the Transactions to occur on the Effective
Date, (i) the fair value of the assets of the Loan Parties taken as a whole, at
a fair valuation, will exceed their debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
the Loan Parties taken as a whole will be greater than the amount that will be
required to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, taken as a whole; (iii) the Loan Parties, taken as
a whole, will be able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; (iv) the Loan Parties will not have unreasonably small capital with
which to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted after the Effective Date; and (v) with
respect to any Canadian Loan Party, each such Canadian Loan Party is a Person
who is not an Insolvent Person (as defined in the Bankruptcy and Insolvency Act
(Canada). (b) No Loan Party intends to, and no Loan Party believes that it or
any Subsidiary will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.
SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Loan Parties believe that the insurance maintained
by or on behalf of the Loan Parties and their Subsidiaries is adequate and is
customary for companies engaged in the same or similar businesses operating in
the same or similar locations. SECTION 3.14. Capitalization and Subsidiaries.
Schedule 3.14 sets forth (a) a correct and complete list of the name and
relationship to the Borrowers of each Subsidiary, (b) a true and complete
listing of each class of each Borrower’s authorized Equity Interests, of which
all of such issued Equity Interests are validly issued, outstanding, fully paid
and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 3.14, and (c) the type of entity of each Borrower and
each Subsidiary. All of the issued and outstanding Equity Interests owned by any
Loan Party have been (to the extent such concepts are relevant with respect to
such ownership interests) duly authorized and issued and are fully paid and
non-assessable. SECTION 3.15. Security Interest in Collateral. The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and such Liens constitute perfected and continuing Liens on the
Collateral, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Administrative Agent pursuant to any applicable law or agreement and (b)
Liens perfected 65



--------------------------------------------------------------------------------



 
[chasecreditagreement1011071.jpg]
only by possession (including possession of any certificate of title), to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral. SECTION 3.16. Employment Matters. As of the Effective Date,
there are no strikes, lockouts or slowdowns against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened. The hours
worked by and payments made to employees of the Loan Parties and their
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable federal, state, local or foreign law dealing with such matters,
except where such a violation, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. All payments due from
any Loan Party or any Subsidiary, or for which any claim may be made against any
Loan Party or any Subsidiary, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of such Loan Party or such Subsidiary. SECTION 3.17. Margin
Regulations. No Loan Party is engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no part of the proceeds of any Borrowing or Letter of Credit
hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of any Loan Party
only or of the Loan Parties and their Subsidiaries on a consolidated basis) will
be Margin Stock. SECTION 3.18. Use of Proceeds. The proceeds of the Loans have
been used and will be used, whether directly or indirectly as set forth in
Section 5.08. SECTION 3.19. No Burdensome Restrictions. No Loan Party is subject
to any Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10. SECTION 3.20. Anti-Corruption Laws and Sanctions. Each Loan Party
has implemented and maintains in effect policies and procedures designed to
ensure compliance by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Loan Party, its Subsidiaries and their respective
officers and directors and, to the knowledge of such Loan Party, its employees
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects and are not knowingly engaged in any activity that
would reasonably be expected to result in any Loan Party being designated as a
Sanctioned Person. None of (a) any Loan Party, any Subsidiary, any of their
respective directors or officers or, to the knowledge of any such Loan Party or
Subsidiary, employees, or (b) to the knowledge of any such Loan Party or
Subsidiary, any agent of such Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds, Transaction or other transaction contemplated by this Agreement or the
other Loan Documents will violate Anti-Corruption Laws or applicable Sanctions.
SECTION 3.21. EEA Financial Institutions. No Loan Party is an EEA Financial
Institution. SECTION 3.22. Plan Assets; Prohibited Transactions . None of the
Loan Parties or any of their Subsidiaries is an entity deemed to hold “plan
assets” (within the meaning of the Plan Asset Regulations), and neither the
execution, delivery nor performance of the transactions contemplated under this
Agreement, including the making of any Loan and the issuance of any Letter of
Credit hereunder, will give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code. 66



--------------------------------------------------------------------------------



 
[chasecreditagreement1011072.jpg]
ARTICLE IV Conditions SECTION 4.01. Effective Date. The obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and written opinions of the
Loan Parties’ U.S. and Canadian counsels, addressed to the Administrative Agent,
the Issuing Bank and the Lenders, all in form and substance satisfactory to the
Administrative Agent. (b) Closing Certificates; Certified Certificate of
Incorporation; Good Standing Certificates. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the officers of
such Loan Party authorized to sign the Loan Documents to which it is a party
and, in the case of a Borrower, its Financial Officers, and (C) contain
appropriate attachments, including the charter, articles or certificate of
organization or incorporation of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its bylaws or operating, management or partnership agreement, or
other organizational or governing documents, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization. (c) No
Default Certificate. The Administrative Agent shall have received a certificate,
signed by a Financial Officer of each Borrower, dated as of the Effective Date
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in the Loan Documents are true and
correct as of such date, and (iii) certifying as to any other factual matters as
may be reasonably requested by the Administrative Agent. (d) Fees. The Lenders
and the Administrative Agent shall have received all fees required to be paid,
and all expenses required to be reimbursed for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date. All such amounts will be paid with proceeds of Loans
made on the Effective Date and will be reflected in the funding instructions
given by the Borrower Representative to the Administrative Agent on or before
the Effective Date. (e) Lien Searches. The Administrative Agent shall have
received the results of a recent lien search in the jurisdiction of organization
of each Loan Party, and such search shall reveal no Liens on any of the assets
of the Loan Parties except for liens permitted by Section 6.02 or discharged on
or prior to the Effective Date pursuant to a payoff letter or other
documentation satisfactory to the Administrative Agent. 67



--------------------------------------------------------------------------------



 
[chasecreditagreement1011073.jpg]
(f) Payoff Letter. The Administrative Agent shall have received satisfactory
payoff letters for all existing Indebtedness required to be repaid and which
confirms that all Liens upon any of the property of the Loan Parties
constituting Collateral will be terminated concurrently with such payment and
all letters of credit issued or guaranteed as part of such Indebtedness shall
have been cash collateralized or supported by a Letter of Credit. (g) Funding
Account. The Administrative Agent shall have received a notice setting forth the
deposit account of the Borrowers (the “Funding Account”) to which the
Administrative Agent is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement. (h) Solvency.
The Administrative Agent shall have received a solvency certificate signed by a
Financial Officer of the Borrower Representative dated the Effective Date in
form and substance reasonably satisfactory to the Administrative Agent. (i)
Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreements, together with an undated stock
power for each such certificate executed in blank by a duly authorized officer
of the pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreements endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof. (j) Filings, Registrations and Recordings. Each document
(including any Uniform Commercial Code financing statement) required by the
Collateral Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than with respect to Liens expressly permitted by Section 6.02),
shall be in proper form for filing, registration or recordation. (k) Insurance.
The Administrative Agent shall have received evidence of insurance coverage in
form, scope, and substance reasonably satisfactory to the Administrative Agent
and otherwise in compliance with the terms of Section 5.10 of this Agreement and
of the applicable Security Agreements. (l) Letter of Credit Application. The
Administrative Agent shall have received a properly completed letter of credit
application (whether standalone or pursuant to a master agreement, as
applicable) if the issuance of a Letter of Credit will be required on the
Effective Date. The Borrowers shall have executed the Issuing Bank’s master
agreement for the issuance of commercial Letters of Credit. (m) Legal Due
Diligence. The Administrative Agent and its counsel shall have completed all
legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion. (n) USA PATRIOT Act, Etc. (i) The
Administrative Agent shall have received, (x) at least five (5) days prior to
the Effective Date, all documentation and other information regarding the
Borrowers requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, to
the extent requested in writing of the Borrowers at least ten (10) days prior to
the Effective Date, and (y) a properly 68



--------------------------------------------------------------------------------



 
[chasecreditagreement1011074.jpg]
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party,
and (ii) to the extent the Borrowers qualify as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five (5) days prior to the
Effective Date, any Lender that has requested, in a written notice to the
Borrowers at least the (10) days prior to the Effective Date, a Beneficial
Ownership Certification in relation to each Borrower shall have received such
Beneficial Ownership Certification (provided that, upon the execution and
delivery by such Lender of its signature page to this Agreement, the condition
set forth in this clause (ii) shall be deemed to be satisfied). (o) Other
Documents. The Administrative Agent shall have received such other documents as
the Administrative Agent, the Issuing Bank, any Lender or their respective
counsel may have reasonably requested. The Administrative Agent shall notify the
Borrowers, the Lenders and the Issuing Bank of the Effective Date, and such
notice shall be conclusive and binding. Notwithstanding the foregoing, the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 2:00 p.m., Chicago time, on October 11, 2019 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time). SECTION 4.02. Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions: (a) The representations and warranties of the Loan
Parties set forth in the Loan Documents shall be true and correct in all
material respects with the same effect as though made on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date, and that any representation or warranty which is subject to
any materiality qualifier shall be required to be true and correct in all
respects). (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing. Each
Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section. Notwithstanding the failure to satisfy the conditions
precedent set forth in paragraphs (a) or (b) of this Section, unless otherwise
directed by the Required Lenders, the Administrative Agent may, but shall have
no obligation to, continue to make Loans and an Issuing Bank may, but shall have
no obligation to, issue, amend, renew or extend, or cause to be issued, amended,
renewed or extended, any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing, amending, renewing or extending, or causing the issuance,
amendment, renewal or extension of, any such Letter of Credit is in the best
interests of the Lenders. ARTICLE V 69



--------------------------------------------------------------------------------



 
[chasecreditagreement1011075.jpg]
Affirmative Covenants Until all of the Secured Obligations shall have been Paid
in Full, each Loan Party executing this Agreement covenants and agrees, jointly
and severally with all of the other Loan Parties, with the Lenders that: SECTION
5.01. Financial Statements and Other Information. The Borrowers will furnish to
the Administrative Agent and each Lender: (a) within ninety (90) days after the
end of each fiscal year of the Borrowers, its audited consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification, commentary or exception, and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrowers and their consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; (b) within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrowers, its consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of the
Borrowers and their consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes; (c) concurrently with any delivery of
financial statements under clause (a) or (b) above, a Compliance Certificate (i)
certifying, in the case of the financial statements delivered under clause (b)
above, as presenting fairly in all material respects the financial condition and
results of operations of the Borrowers and their consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and (iv) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate; (d) as soon as available, but in any event no later than
forty-five (45) days following the end of each fiscal year of the Borrowers, a
copy of the plan (including a projected consolidated balance sheet, income
statement and cash flow statement) of the Borrowers for each fiscal quarter of
the upcoming fiscal year (the “Projections”) in form reasonably satisfactory to
the Administrative Agent; (e) promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Loan Party or any Subsidiary with the SEC, or any Governmental
Authority succeeding to any or all of the functions of the 70



--------------------------------------------------------------------------------



 
[chasecreditagreement1011076.jpg]
SEC, or with any national securities exchange, or distributed by Borrowers to
its shareholders generally, as the case may be; (f) promptly after receipt
thereof by any Borrower or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by the SEC or such other agency regarding financial or other
operational results of any Borrower or any Subsidiary thereof; (g) promptly
following any request therefor, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Borrower by independent accountants
in connection with the accounts or books of the Borrower or any Subsidiary, or
any audit of any of them as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request; (h) promptly following any request
therefor, (x) such other information regarding the operations, business affairs
and financial condition of any Loan Party or any Subsidiary, or compliance with
the terms of this Agreement, as the Administrative Agent or any Lender (through
Administrative Agent) may reasonably request and (y) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation; and (i) promptly after any request therefor by
the Administrative Agent or any Lender, copies of (i) any documents described in
Section 101(k)(1) of ERISA that the Borrowers or any ERISA Affiliate may request
with respect to any Multiemployer Plan and (ii) any notices described in Section
101(l)(1) of ERISA that the Borrowers or any ERISA Affiliate may request with
respect to any Multiemployer Plan; provided that if the Borrowers or any ERISA
Affiliate has not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, the Borrowers or the applicable
ERISA Affiliate shall promptly make a request for such documents and notices
from such administrator or sponsor and shall provide copies of such documents
and notices promptly after receipt thereof. Documents required to be delivered
pursuant to Section 5.01(a), (b) or (e) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which such materials are publicly available as posted on the
Electronic Data Gathering, Analysis and Retrieval system (EDGAR); or (ii) on
which such documents are posted on the Borrowers’ behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether made available by
the Administrative Agent); provided that: (A) upon written request by the
Administrative Agent (or any Lender through the Administrative Agent) to the
Borrower Representative, the Borrower Representative shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower Representative shall notify the Administrative
Agent and each Lender (by facsimile or through Electronic System) of the posting
of any such documents and provide to the Administrative Agent through Electronic
System electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrowers with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing 71



--------------------------------------------------------------------------------



 
[chasecreditagreement1011077.jpg]
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents. SECTION 5.02. Notices of Material
Events. Each of the Borrowers will furnish to the Administrative Agent and each
Lender prompt (but in any event within any time period that may be specified
below) written notice of the following: (a) the occurrence of any Default; (b)
receipt of any notice of any investigation by a Governmental Authority or any
litigation or proceeding commenced or threatened against any Loan Party or any
Subsidiary that (i) seeks, and there is a reasonable expectation that it will
result in, damages in excess of $1,000,000, (ii) seeks injunctive relief with
respect to material assets or business, (iii) is asserted or instituted against
any Plan, its fiduciaries or its assets, (iv) alleges material criminal
misconduct by any Loan Party or any Subsidiary, (v) alleges the material
violation of, or seeks to impose remedies under, any Environmental Law or
related Requirement of Law, or seeks to impose material Environmental Liability,
(vi) asserts liability on the part of any Loan Party or any Subsidiary in excess
of $1,000,000 in respect of any tax, fee, assessment, or other governmental
charge, or (vii) involves any material product recall; (c) any material change
in accounting or financial reporting practices by any Borrower or any
Subsidiary; (d) the occurrence of any ERISA Event or Canadian Pension Event
that, alone or together with any other ERISA Events or Canadian Pension Events
that have occurred, could reasonably be expected to result in liability of the
Loan Parties and their Subsidiaries in an aggregate amount exceeding $1,000,000;
(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and (f) any change in the information
provided in the Beneficial Ownership Certification delivered to such Lender that
would result in a change to the list of beneficial owners identified in such
certification. Each notice delivered under this Section shall be accompanied by
a statement of a Financial Officer or other executive officer of the Borrower
Representative setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted, except in
jurisdictions where the failure to be so qualified would not result in a
Material Adverse effect; provided that the foregoing shall not prohibit any
merger, amalgamation, consolidation, liquidation or dissolution permitted under
Section 6.03 and (b) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is presently
conducted or in fields of enterprise that are incidental or reasonably related
to its fields of enterprise as of the date of this Agreement. 72



--------------------------------------------------------------------------------



 
[chasecreditagreement1011078.jpg]
SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, that if not paid, could result in
a Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) such Loan Party or Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect; provided, however, that each
Loan Party will, and will cause each Subsidiary to, remit material withholding
taxes and other payroll taxes to appropriate Governmental Authorities as and
when claimed to be due, notwithstanding the foregoing exceptions. SECTION 5.05.
Maintenance of Properties. Each Loan Party will, and will cause each Subsidiary
to, keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted. SECTION 5.06.
Books and Records; Inspection Rights. Each Loan Party will, and will cause each
Subsidiary to, (a) keep proper books of record and account in which full, true
and correct entries are made of all dealings and transactions in relation to its
business and activities and (b) permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit and inspect its properties, including examining and making extracts
from its books and records, and to discuss its affairs, finances and condition
with its officers and independent accountants; provided that unless an Event of
Default has occurred and is continuing, the Administrative Agent and the Lenders
shall not conduct more than one such visit or inspection per year; provided
further that if an Event of Default has occurred and is continuing, the
Administrative Agent and the Lenders may, in their discretion, also conduct at
the Loan Party’s premises field examinations of the Loan Party’s assets,
liabilities, books and records and environmental assessment reports and Phase I
or Phase II studies. The Loan Parties acknowledge that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Loan Parties’ assets for internal use
by the Administrative Agent and the Lenders. SECTION 5.07. Compliance with Laws.
Each Loan Party will, and will cause each Subsidiary to, comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws), except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect. Each Loan Party will maintain in effect and
enforce policies and procedures designed to ensure compliance by such Loan
Party, its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions. SECTION 5.08. Use of
Proceeds. (a) The proceeds of the Loans shall be used by the Borrower to finance
the working capital needs and to fund the general and corporate purposes of the
Borrowers and their Subsidiaries in the ordinary course of business, to finance
Permitted Acquisitions, and to make Restricted Payments. No part of the proceeds
of any Loan and no Letter of Credit will be used, whether directly or
indirectly, (i) for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X or
(ii) to make any Acquisition other than Permitted Acquisitions. (b) The
Borrowers will not request any Borrowing or Letter of Credit, and no Borrower
shall use, and 73



--------------------------------------------------------------------------------



 
[chasecreditagreement1011079.jpg]
each Borrower shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto. SECTION 5.09. Accuracy of Information. The Loan
Parties will ensure that any information, including financial statements or
other documents, furnished to the Administrative Agent or the Lenders in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder contains no
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and the furnishing of such information shall be
deemed to be a representation and warranty by the Borrowers on the date thereof
as to the matters specified in this Section 5.09; provided that, with respect to
the Projections, the Loan Parties will cause the Projections to be prepared in
good faith based upon assumptions believed to be reasonable at the time. SECTION
5.10. Insurance. Each Loan Party will, and will cause each Subsidiary to,
maintain with financially sound and reputable carriers (a) insurance in such
amounts (with no greater risk retention) and against such risks and such other
hazards, as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar locations and
(b) all insurance required pursuant to the Collateral Documents. The Borrowers
will furnish to the Lenders, upon request of the Administrative Agent, but no
less frequently than annually, information in reasonable detail as to the
insurance so maintained. SECTION 5.11. Reserved. SECTION 5.12. Casualty and
Condemnation. The Borrowers will furnish to the Administrative Agent and the
Lenders prompt written notice of any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding.
SECTION 5.13. Additional Collateral; Further Assurances. (a) Subject to
applicable Requirements of Law, each Loan Party will cause each of its
Subsidiaries formed or acquired after the date of this Agreement to become a
Loan Party by executing a Joinder Agreement; provided that no such Subsidiary
shall be required to be a Guarantor or Loan Party hereunder to the extent that
the provision of a guarantee would result in a material adverse tax consequence
for the Borrowers and their Subsidiaries or the cost, burden, difficulty or
consequence of such Subsidiary providing such a guarantee outweighs the value
afforded thereby. In connection therewith, the Administrative Agent shall have
received all documentation and other information regarding such newly formed or
acquired Subsidiaries as may be required to comply with the applicable “know
your customer” rules and regulations, including the USA Patriot Act. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, in any property of such Loan Party which
constitutes Collateral, excluding any parcel of real property located in the
U.S. owned by any Loan Party; provided that in no 74



--------------------------------------------------------------------------------



 
[chasecreditagreement1011080.jpg]
event shall any Canadian Loan Party guarantee, support or otherwise provide
Collateral to secure the U.S. Secured Obligations. (b) Each Loan Party will
cause 100% of the issued and outstanding Equity Interests of each of its
Subsidiaries to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent for the benefit of the Administrative Agent
and the other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request, except to the extent that the pledging of such Equity
Interests would result in a material adverse tax consequence for such Loan Party
and its Subsidiaries or the cost, burden, difficulty or consequence of the
pledging of such Equity Interests outweighs the value afforded thereby. For the
avoidance of doubt, any Lien granted by any Canadian Loan Party under this
paragraph (b) shall secure only the Canadian Secured Obligations. (c) Without
limiting the foregoing, each Loan Party will, and will cause each Subsidiary to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by any
Requirement of Law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all in form and
substance reasonably satisfactory to the Administrative Agent and all at the
expense of the Loan Parties. (d) If any material assets (excluding any real
property or improvements thereto or any interest therein) are acquired by any
Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreements that become subject to the Lien under the
applicable Security Agreement upon acquisition thereof), the Borrower
Representative will (i) notify the Administrative Agent and the Lenders thereof,
and, if requested by the Administrative Agent or the Required Lenders, cause
such assets to be subjected to a Lien securing the Secured Obligations and (ii)
take, and cause each applicable Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, all at the expense of the Loan Parties. (e) Notwithstanding
anything herein or in any other Loan Document to the contrary, none of the U.S.
Secured Obligations shall be secured by Collateral of any Canadian Loan Party.
SECTION 5.14. Post-Closing Covenants Within one hundred fifty (150) days
following the Effective Date, the Administrative Agent shall have received each
of (i) a deposit account control agreement required to be provided pursuant to
the Security Agreements and (ii) a Collateral Access Agreement required to be
provided pursuant to the Security Agreements with respect to the Loan Parties’
chief executive office location in Chicago, Illinois and distribution centers
located in Reno, Nevada, McCook, Illinois, Mississauga, Ontario, and Calgary,
Alberta. ARTICLE VI Negative Covenants Until all of the Secured Obligations
shall have been Paid in Full, each Loan Party executing this Agreement covenants
and agrees, jointly and severally with all of the other Loan Parties, with the
Lenders that: 75



--------------------------------------------------------------------------------



 
[chasecreditagreement1011081.jpg]
SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except: (a) the Secured Obligations and the Guaranteed Obligations; (b)
Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to any
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any other Loan Party
shall be subject to the limitations set forth in Section 6.04, (ii) Indebtedness
of any Loan Party to any Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent, and (iii) the aggregate amount of Indebtedness of Canadian
Loan Parties and Canadian Subsidiaries owing to U.S. Loan Parties at any time
outstanding, together with the aggregate amount of all outstanding Guarantees
under Section 6.01(c)(iii) and investments by U.S. Loan Parties in Subsidiaries
that are not U.S. Loan Parties made after the Effective Date under Section
6.04(b), shall not exceed 25% of the aggregate book value of the consolidated
total assets of the Company and its Subsidiaries, as reflected in the most
recent financial statements of the Company and its Subsidiaries delivered
pursuant to Section 5.01; (c) Guarantees by any Borrower of Indebtedness of any
Subsidiary and by any Subsidiary of Indebtedness of any Borrower or any other
Subsidiary, provided that (i) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (ii) Guarantees by any Borrower or other Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04, (iii) the aggregate amount of Indebtedness of Canadian Loan
Parties and Canadian Subsidiaries that is Guaranteed by U.S. Loan Parties, at
any time outstanding, together with the aggregate amount of all outstanding
Indebtedness under Section 6.01(b)(iii) and investments by U.S. Loan Parties in
Subsidiaries that are not U.S. Loan Parties made after the Effective Date under
Section 6.04(b), shall not exceed 25% of the aggregate book value of the
consolidated total assets of the Company and its Subsidiaries, as reflected in
the most recent financial statements of the Company and its Subsidiaries
delivered pursuant to Section 5.01; (d) Indebtedness owed to any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business; (e) Indebtedness of any Loan Party in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business; and (f)
other Indebtedness in an aggregate principal amount not exceeding 10% of the
aggregate book value of the consolidated total assets of the Company and its
Subsidiaries, as reflected in the most recent financial statements of the
Company and its Subsidiaries delivered pursuant to Section 5.01, at any time
outstanding. SECTION 6.02. Liens. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Accounts) or rights in respect of any thereof, except: (a)
Liens created pursuant to any Loan Document; (b) Permitted Encumbrances; 76



--------------------------------------------------------------------------------



 
[chasecreditagreement1011082.jpg]
(c) any Lien on any property or asset of any Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of such Borrower or Subsidiary or
any other Borrower or Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; (d) any Lien existing on any property or asset prior to the acquisition
thereof by any Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Loan Party after the date hereof prior to the time
such Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be ,and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; (e) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon; (f) Liens arising out of Sale and
Leaseback Transactions permitted by Section 6.06; (g) Liens granted by a
Subsidiary that is not a Loan Party in favor of a Borrower or another Loan Party
in respect of Indebtedness owed by such Subsidiary; (h) Liens (i) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business and (ii) on specific items of inventory or other goods and
proceeds thereof of any Person securing such Person’s obligations in respect of
bankers’ acceptances or documentary letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or such other goods in the ordinary course of business; (i) Liens
arising out of conditional sale, title retention, consignment or similar
arrangements for sale of goods entered into by any Borrower or any Subsidiaries
in the ordinary course of business; and (j) other Liens securing obligations in
an aggregate principal amount at any time outstanding not exceeding $5,000,000.
SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge or amalgamate into or consolidate with it, or
otherwise Dispose of all or substantially all of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, (i) any Canadian Subsidiary of any
Borrower may merge into a Borrower in a transaction in which a Borrower is the
surviving entity, (ii) any U.S. Subsidiary of any Borrower may merge into a U.S.
Borrower in a transaction in which a U.S. Borrower is the surviving entity,
(iii) any Canadian Loan Party (other than any Borrower) may merge into any other
Loan Party in a transaction in 77



--------------------------------------------------------------------------------



 
[chasecreditagreement1011083.jpg]
which the surviving entity is a Loan Party, (iv) any U.S. Loan Party (other than
any Borrower) may merge into any other U.S. Loan Party in a transaction in which
the surviving entity is a U.S. Loan Party and (v) any Subsidiary that is not a
Loan Party may liquidate or dissolve if the Borrowers determine in good faith
that such liquidation or dissolution is in the best interests of the Borrowers
and is not materially disadvantageous to the Lenders; provided that any such
merger involving a Person that is not a wholly owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by Section
6.04. (b) No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent. Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.13 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents. (c) No
Loan Party will, nor will it permit any Subsidiary to, engage in any business
other than businesses of the type conducted by the Borrowers and their
Subsidiaries on the date hereof and businesses reasonably related thereto and
reasonable extensions thereof. (d) No Loan Party will, nor will it permit any
Subsidiary to change its fiscal year or any fiscal quarter from the basis in
effect on the Effective Date. (e) No Loan Party will change the accounting basis
upon which its financial statements are prepared, except as required by GAAP or
directed by the SEC. (f) No Loan Party will change the tax filing elections it
has made under the Code. (g) No Loan Party will, nor will it permit any
Subsidiary to, contribute to or assume or cause an obligation to contribute to
or have any liability under any Canadian Defined Benefit Pension Plan or acquire
an interest in any Person that sponsors, maintains or contributes to or at any
time in the five-year period preceding such acquisition has sponsored,
maintained, or contributed to a Canadian Defined Benefit Pension Plan, without
the prior written consent of the Administrative Agent. SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions. No Loan Party will,
nor will it permit any Subsidiary to, form any subsidiary after the Effective
Date, or purchase, hold or acquire (including pursuant to any merger or
amalgamation with any Person that was not a Loan Party and a wholly owned
Subsidiary prior to such merger) any Equity Interests, evidences of indebtedness
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, make or permit to exist any loans or advances to,
Guarantee any obligations of, or make or permit to exist any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), except: (a) Permitted Investments; (b) investments by the Loan
Parties in Equity Interests in their respective Subsidiaries that are Loan
Parties, provided that any such Equity Interests held by a Loan Party shall be
pledged pursuant to the applicable Security Agreement; provided further that the
aggregate amount of investments by U.S. Loan Parties in Subsidiaries that are
not U.S. Loan Parties, made after the Effective Date, together with the
aggregate amount of all outstanding Indebtedness under 78



--------------------------------------------------------------------------------



 
[chasecreditagreement1011084.jpg]
Section 6.01(b)(iii) and Guarantees under Section 6.01(c)(iii), shall not exceed
25% of the aggregate book value of the consolidated total assets of the Company
and its Subsidiaries, as reflected in the most recent financial statements of
the Company and its Subsidiaries delivered pursuant to Section 5.01, at the time
such investment is made. (c) loans or advances made by any Loan Party to any
other Loan Party and made by any Subsidiary that is not a Loan Party to a Loan
Party or any other Subsidiary, provided that (i) any such loans and advances
made by a Loan Party shall be evidenced by a promissory note pledged pursuant to
the applicable Security Agreement, and (ii) loans and advances by U.S. Loan
Parties to Canadian Loan Parties shall be subject to the terms of Section
6.01(b)(iii), determined without regard to any write-downs or write-offs. (d)
Guarantees of Indebtedness of Canadian Loan Parties by U.S. Loan Parties
permitted by Section 6.01(c)(iii) and Guarantees of Canadian Loan Parties by
Canadian Loan Parties; (e) notes payable, or stock or other securities issued by
account debtors to a Loan Party pursuant to negotiated agreements with respect
to settlement of such account debtor’s Accounts in the ordinary course of
business, consistent with past practices; (f) investments in the form of Swap
Agreements permitted by Section 6.07; (g) investments constituting deposits
described in clauses (c) and (d) of the definition of the term “Permitted
Encumbrances”; (h) Permitted Acquisitions; (i) investments in existence on the
date hereof and as described in Schedule 6.04; (j) investments of any Person
existing at the time such Person becomes a Subsidiary of a Borrower or
consolidates or merges with a Borrower or any of such party’s Subsidiary
(including in connection with a Permitted Acquisition), so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger; and (k) other investments, loans or advances not to exceed
10% of the aggregate book value of the consolidated total assets of the Company
and its Subsidiaries, as reflected in the most recent financial statements of
the Company and its Subsidiaries delivered pursuant to Section 5.01, in the
aggregate at the time such investment, loan or advance is made; provided that
before and immediately after giving effect to such investment, loan or advance,
no Default has occurred and is continuing. SECTION 6.05. Asset Sales. No Loan
Party will, nor will it permit any Subsidiary to, Dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except: (a) Dispositions of (i) inventory in the ordinary course of business and
(ii) used, obsolete, worn out or surplus Equipment or property in the ordinary
course of business; (b) Dispositions of assets to any Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions (i)
involving a Subsidiary that is not a Loan Party or (ii) from a 79



--------------------------------------------------------------------------------



 
[chasecreditagreement1011085.jpg]
U.S. Loan Party to a Canadian Loan Party or from a Canadian Loan Party to a U.S.
Loan Party, in each case, shall be made in compliance with Section 6.09; (c)
Dispositions of Accounts (excluding sales or dispositions in a factoring
arrangement) in connection with the compromise, settlement or collection
thereof; (d) Dispositions of Permitted Investments and other investments
permitted by clauses (g) and (j) of Section 6.04; (e) Sale and Leaseback
Transactions permitted by Section 6.06; (f) Dispositions resulting from any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation or similar proceeding of, any property or asset of any
Borrower or any Subsidiary; and (g) Dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets Disposed of in reliance upon this
paragraph (g) shall not exceed $10,000,000 during any fiscal year of the
Borrowers; provided that, other than as set forth on Schedule 6.05, all
Dispositions permitted under this Section 6.05 (other than those permitted by
paragraphs (b), (d) and (f) above) shall be made for fair value and for at least
75% cash consideration. SECTION 6.06. Sale and Leaseback Transactions. No Loan
Party will, nor will it permit any Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (a “Sale and Leaseback Transaction”), except for any such
sale of any fixed or capital assets by any Borrower or any Subsidiary that is
made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 180 days after such Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset. SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which any Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of any Borrower
or any Subsidiary), and (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Borrower or any Subsidiary.
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No Loan
Party will, nor will it permit any Subsidiary to, declare or make, or agree to
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except (i) each of the Borrowers
may declare and pay dividends with respect to its common stock payable solely in
additional shares of its common stock, and, with respect to its preferred stock,
payable solely in additional shares of such preferred stock or in shares of its
common stock, (ii) Subsidiaries may declare and pay dividends ratably with
respect to their Equity Interests, (iii) the Borrowers may make Restricted
Payments, pursuant to and in accordance with stock option plans or other 80



--------------------------------------------------------------------------------



 
[chasecreditagreement1011086.jpg]
benefit plans for management or employees of the Borrowers and their
Subsidiaries, and (iv) the Company may make distributions and pay dividends to
its equityholders, in each case, not otherwise permitted to be made by this
Section 6.08 so long as, in each case, all of the following conditions are
satisfied: (x) no Default shall exist immediately prior to or immediately after
giving effect to the distribution or dividend, and (y) after giving effect to
such Restricted Payment, on a pro forma basis as of the last day of the most
recently ended fiscal quarter for which financial statements have been delivered
(or are required to have been delivered) pursuant to Section 5.01 (A) the Loan
Parties are in compliance with the covenants set forth in Section 6.12 and (B)
the Total Net Leverage Ratio is not greater than the ratio that is 0.50 to 1.00
less than the then-prevailing Total Net Leverage Ratio covenant compliance level
set forth in Section 6.12(b). (b) No Loan Party will, nor will it permit any
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except: (i) payment of Indebtedness created under the Loan Documents; (ii)
payment of regularly scheduled interest and principal payments as and when due
in respect of any Indebtedness permitted under Section 6.01, other than payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof; (iii) refinancings of Indebtedness to the extent permitted
by Section 6.01; and (iv) payment of secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by the terms of
Section 6.05. SECTION 6.09. Transactions with Affiliates. No Loan Party will,
nor will it permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions (i) between or among the
U.S. Loan Parties not involving any other Affiliate and (ii) between or among
the Canadian Loan Parties not involving any other Affiliate, (c) any investment
permitted by Sections 6.04(b), 6.04(c) or 6.04(d), (d) any Indebtedness
permitted under Section 6.01(b) or 6.01(c), (e) any Restricted Payment permitted
by Section 6.08, (f) the payment of reasonable fees to directors of any Borrower
or any Subsidiary who are not employees of such Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrowers or their
Subsidiaries in the ordinary course of business, and (g) any issuances of
securities or other payments, awards or grants in cash, securities or otherwise
pursuant to, or the funding of, employment agreements, stock options and stock
ownership plans approved by a Borrower’s board of directors. SECTION 6.10.
Restrictive Agreements. No Loan Party will, nor will it permit any Subsidiary
to, directly or indirectly enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon (a)
the ability of such Loan Party or any Subsidiary to create, incur or permit to
exist any Lien upon any of its property or assets, or (b) the ability of any 81



--------------------------------------------------------------------------------



 
[chasecreditagreement1011087.jpg]
Subsidiary to pay dividends or other distributions with respect to any Equity
Interests or to make or repay loans or advances to any Borrower or any other
Subsidiary or to Guarantee Indebtedness of any Borrower or any other Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by any Requirement of Law or by any Loan Document, (ii) the foregoing
shall not apply to restrictions and conditions existing on the date hereof
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof. SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor
will it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness, or (b) its charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, to the extent any such amendment, modification or waiver
would be materially adverse to the Lenders. SECTION 6.12. Financial Covenants.
(a) Fixed Charge Coverage Ratio. The Company will not permit the Fixed Charge
Coverage Ratio, for any period of four consecutive fiscal quarters ending on the
last day of any fiscal quarter, to be less than 1.15 to 1.00. (b) Total Net
Leverage Ratio. The Company will not permit the Total Net Leverage Ratio, on the
last day of any fiscal quarter, to be greater than 3.25 to 1.00; provided that
upon the written request of the Borrower Representative delivered to the
Administrative Agent in connection with any Material Acquisition, the foregoing
required Total Net Leverage Ratio level for each of the four fiscal quarters
ending immediately following the consummation date of such Material Acquisition
shall be increased to 3.75 to 1.0 (a “Total Net Leverage Ratio Adjustment”);
provided further, however, that such Total Net Leverage Ratio Adjustment shall
occur (i) only twice during the term of this Agreement, and (ii) only to the
extent that no Event of Default has then occurred and is continuing. Promptly
following receipt of notice from the Borrower Representative of its election to
give effect to a Total Net Leverage Ratio Adjustment, the Administrative Agent
shall give written notice of the Total Net Leverage Ratio Adjustment to the
Lenders, and this Agreement shall be automatically amended, without any further
action by any party, to reflect such Total Net Leverage Ratio Adjustment.
ARTICLE VII Events of Default If any of the following events (“Events of
Default”) shall occur: (a) the Borrowers shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise; 82



--------------------------------------------------------------------------------



 
[chasecreditagreement1011088.jpg]
(b) the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days; (c) any representation or warranty made or
deemed made by or on behalf of any Loan Party or any Subsidiary in, or in
connection with, this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with this Agreement or any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, shall prove
to have been materially incorrect when made or deemed made; (d) any Loan Party
shall fail to observe or perform any covenant, condition or agreement contained
in Section 5.02(a), 5.03 (with respect to a Loan Party’s existence) or 5.08 or
in Article VI; (e) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d) above), and such failure
shall continue unremedied for a period of (i) 5 days after the earlier of any
Loan Party’s knowledge of such breach or notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender) if such breach
relates to terms or provisions of Section 5.01, 5.02 (other than Section
5.02(a)), 5.06 or 5.13 of this Agreement or (ii) 30 days after the earlier of
any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement; (f) any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable; (g)
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after giving
effect to any grace or cure periods) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such sale or transfer is permitted by the terms of
Section 6.05; (h) an involuntary case or proceeding shall be commenced under any
Insolvency Law or an involuntary petition shall be filed (including the filing
of any notice of intention in respect thereof) seeking (i) bankruptcy,
liquidation, winding-up, dissolution or suspension of general operations, (ii)
the composition, rescheduling, reorganization, arrangement or readjustment of or
other relief or stay of proceedings to enforce in respect of a Loan Party or
Subsidiary or some or all of its debts, or of all or a substantial part of its
assets, under any Insolvency Law now or hereafter in effect or (iii) the
appointment of a receiver, trustee, interim receiver, receiver and manager,
liquidator, administrator, custodian, sequestrator, conservator or similar
official for any Loan Party or any Subsidiary or for all or a substantial part
of its assets, and, in any such case, such proceeding, case or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered; 83



--------------------------------------------------------------------------------



 
[chasecreditagreement1011089.jpg]
(i) any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or case or file any petition or application seeking liquidation,
reorganization or other relief under any Insolvency Law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding, case or petition described in clause (h) of
this Article, (iii) apply for or consent to the appointment of or the taking of
possession by, a receiver, trustee, interim receiver, receiver and manager,
liquidator, administrator, custodian, sequestrator, conservator, agent or
similar official for such Loan Party or Subsidiary of any Loan Party or of all
or a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make an
assignment or a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; (j) any Loan Party or
any Subsidiary shall become unable, admit in writing its inability, or publicly
declare its intention not to, or fail generally, to pay its debts as they become
due, or any Canadian Loan Party shall become an “insolvent person” as defined in
the Bankruptcy and Insolvency Act (Canada); (k) one or more judgments for the
payment of money in an aggregate amount in excess of $5,000,000 shall be
rendered against any Loan Party, any Subsidiary or any combination thereof and
the same shall remain undischarged for a period of sixty (60) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any Subsidiary to enforce any such judgment or any Loan Party or
any Subsidiary shall fail within sixty (60) days to discharge one or more
non-monetary judgments or orders which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, which judgments or
orders, in any such case, are not stayed on appeal or otherwise being
appropriately contested in good faith by proper proceedings diligently pursued;
(l) an ERISA Event or Canadian Pension Event shall have occurred that, in the
opinion of the Required Lenders, when taken together with all other ERISA Events
and Canadian Pension Events that have occurred, could reasonably be expected to
result in liability of the Borrowers and their Subsidiaries in an aggregate
amount exceeding $5,000,000; (m) a Change in Control shall occur; (n) the Loan
Guaranty or any Obligation Guaranty shall fail to remain in full force or effect
or a Loan Party shall take any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Loan Guaranty or any Obligation
Guaranty, or any Loan Guarantor shall fail to comply with any of the terms or
provisions of the Loan Guaranty or any Obligation Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty or any Obligation Guaranty to which it is a party, or shall
give notice to such effect, including, but not limited to notice of termination
delivered pursuant to Section 10.08 or any notice of termination delivered
pursuant to the terms of any Obligation Guaranty; (o) except as permitted by the
terms of any Collateral Document, (i) any Collateral Document shall for any
reason fail to create a valid security interest in any Collateral purported to
be covered thereby, or (ii) any Lien securing any Secured Obligation shall cease
to be a perfected, first priority Lien; 84



--------------------------------------------------------------------------------



 
[chasecreditagreement1011090.jpg]
(p) any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or (q) any material provision of
any Loan Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction that evidences its assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); then, and in every such event (other than an event
with respect to the Borrowers described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower Representative, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments,
(including the Swingline Commitment), whereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees (including, for the avoidance of
doubt, any break funding payments) and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers, and (iii) require cash collateral for the LC
Exposure in accordance with Section 2.06(j) hereof; and in the case of any event
with respect to the Borrowers described in clause (h) or (i) of this Article,
the Commitments, (including the Swingline Commitment), shall automatically
terminate and the principal of the Loans then outstanding, and cash collateral
for the LC Exposure, together with accrued interest thereon and all fees
(including, for the avoidance of doubt, any break funding payments) and other
obligations of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and during the continuance
of an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, increase the rate of interest applicable to the Loans
and other Obligations as set forth in this Agreement and exercise any rights and
remedies provided to the Administrative Agent under the Loan Documents or at law
or equity, including all remedies provided under the UCC. ARTICLE VIII The
Administrative Agent SECTION 8.01. Authorization and Action. (a) Each Lender, on
behalf of itself and any of its Affiliates that are Secured Parties and each
Issuing Bank hereby irrevocably appoints the entity named as Administrative
Agent in the heading of this Agreement and its successors and assigns to serve
as the administrative agent and collateral agent under the Loan Documents and
each Lender and each Issuing Bank authorizes the Administrative Agent to take
such actions as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent under such agreements and to exercise such powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than within the United States, each Lender and each Issuing
Bank hereby grants to the 85



--------------------------------------------------------------------------------



 
[chasecreditagreement1011091.jpg]
Administrative Agent any required powers of attorney to execute and enforce any
Collateral Document governed by the laws of such jurisdiction on such Lender’s
or such Issuing Bank’s behalf. Without limiting the foregoing, each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.
(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Banks with respect to such action or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to any Borrower, any other Loan Party, any Subsidiary
or any Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it. (c) In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent is acting
solely on behalf of the Lenders and the Issuing Banks (except in limited
circumstances expressly provided for herein relating to the maintenance of the
Register), and its duties are entirely mechanical and administrative in nature.
Without limiting the generality of the foregoing: (i) the Administrative Agent
does not assume and shall not be deemed to have assumed any obligation or duty
or any other relationship as the agent, fiduciary or trustee of or for any
Lender, Issuing Bank, any other Secured Party or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
86



--------------------------------------------------------------------------------



 
[chasecreditagreement1011092.jpg]
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby; (ii) where the Administrative Agent is
required or deemed to act as a trustee in respect of any Collateral over which a
security interest has been created pursuant to a Loan Document expressed to be
governed by the laws of Canada (or any province or territory thereof), or is
required or deemed to hold any Collateral “on trust” pursuant to the foregoing,
the obligations and liabilities of the Administrative Agent to the Secured
Parties in its capacity as trustee shall be excluded to the fullest extent
permitted by applicable law; and (iii) nothing in this Agreement or any Loan
Document shall require the Administrative Agent to account to any Lender for any
sum or the profit element of any sum received by the Administrative Agent for
its own account; (d) The Administrative Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non- appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent. (e) The Arranger shall not have any obligations or
duties whatsoever in such capacity under this Agreement or any other Loan
Document and shall incur no liability hereunder or thereunder in such capacity,
but all such persons shall have the benefit of the indemnities provided for
hereunder. (f) In case of the pendency of any proceeding with respect to any
Loan Party under any Federal, state or foreign Insolvency Law or similar law now
or hereafter in effect, the Administrative Agent (irrespective of whether the
principal of any Loan or any reimbursement obligation in respect of any LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise: (i) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of the Loans, LC Disbursements and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.17
and 9.03) allowed in such judicial proceeding; and (ii) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such proceeding is hereby
authorized by each Lender, each Issuing Bank and each other Secured Party to
make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, the Issuing Banks or the other Secured Parties, to 87



--------------------------------------------------------------------------------



 
[chasecreditagreement1011093.jpg]
pay to the Administrative Agent any amount due to it, in its capacity as the
Administrative Agent, under the Loan Documents (including under Section 9.03).
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding. (g) The provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the Issuing
Banks, and, except solely to the extent of the Borrowers’ rights to consent
pursuant to and subject to the conditions set forth in this Article, none of the
Borrowers or any Subsidiary, or any of their respective Affiliates, shall have
any rights as a third party beneficiary under any such provisions. Each Secured
Party, whether or not a party hereto, will be deemed, by its acceptance of the
benefits of the Collateral and of the Guarantees of the Secured Obligations
provided under the Loan Documents, to have agreed to the provisions of this
Article. SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.
(a) Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder. (b) The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by the Borrowers, a
Lender or an Issuing Bank, and the Administrative Agent shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by any
Borrower, any other Loan Party, any Subsidiary, any Lender or any Issuing Bank
as a result of, any determination of the Revolving Exposure, any of the
component amounts thereof or any portion thereof attributable to each Lender or
Issuing Bank, or any Dollar Equivalent. 88



--------------------------------------------------------------------------------



 
[chasecreditagreement1011094.jpg]
(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrowers), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof). (d) The Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Disqualified Institutions.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution. SECTION 8.03. Posting of Communications. (a)
Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Banks by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic system chosen by the Administrative Agent to be
its electronic transmission system (the “Approved Electronic Platform”). (b)
Although the Approved Electronic Platform and its primary web portal are secured
with generally-applicable security procedures and policies implemented or
modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuing Banks and each Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, each of the Issuing Banks and each Borrower hereby approves
distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution. (c) THE APPROVED
ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS
AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED 89



--------------------------------------------------------------------------------



 
[chasecreditagreement1011095.jpg]
BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY
ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN
PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE
INTERNET OR THE APPROVED ELECTRONIC PLATFORM. “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform. (d) Each Lender and each Issuing Bank agrees that notice to
it (as provided in the next sentence) specifying that Communications have been
posted to the Approved Electronic Platform shall constitute effective delivery
of the Communications to such Lender for purposes of the Loan Documents. Each
Lender and Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address. (e) Each of the Lenders,
each of the Issuing Banks and each Borrower agrees that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Communications on the Approved Electronic Platform in accordance
with the Administrative Agent’s generally applicable document retention
procedures and policies. (f) Nothing herein shall prejudice the right of the
Administrative Agent, any Lender or any Issuing Bank to give any notice or other
communication pursuant to any Loan Document in any other manner specified in
such Loan Document. SECTION 8.04. The Administrative Agent Individually. With
respect to its Commitment, Loans including Swingline Loans) and Letters of
Credit, the Person serving as the Administrative Agent shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuing Bank, as the case may be. The terms “Issuing Banks”,
“Lenders”, “Required Lenders” and any similar terms shall, unless the context
clearly otherwise indicates, include the Administrative Agent in its individual
capacity as a Lender, Issuing Bank or as one of the Required Lenders, as
applicable. The Person serving as the Administrative Agent and its Affiliates
may accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of banking, trust or other business with, any Loan Party, any Subsidiary or any
Affiliate of any of the foregoing as if 90



--------------------------------------------------------------------------------



 
[chasecreditagreement1011096.jpg]
such Person was not acting as the Administrative Agent and without any duty to
account therefor to the Lenders or the Issuing Banks. SECTION 8.05. Successor
Administrative Agent. (a) The Administrative Agent may resign at any time by
giving 30 days’ prior written notice thereof to the Lenders, the Issuing Banks
and the Borrower Representative, whether or not a successor Administrative Agent
has been appointed. Upon any such resignation, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within thirty (30) days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be a bank with an office
in the United States or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
Representative (which approval may not be unreasonably withheld and shall not be
required while an Event of Default has occurred and is continuing). Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent. Upon the acceptance of appointment as
Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents. (b) Notwithstanding paragraph (a)
of this Section, in the event no successor Administrative Agent shall have been
so appointed and shall have accepted such appointment within thirty (30) days
after the retiring Administrative Agent gives notice of its intent to resign,
the retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Banks and the Borrower Representative,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties, and continue to be entitled to the rights set forth in such Collateral
Document and Loan Document, and, in the case of any Collateral in the possession
of the Administrative Agent, shall continue to hold such Collateral, in each
case until such time as a successor Administrative Agent is appointed and
accepts such appointment in accordance with this Section (it being understood
and agreed that the retiring Administrative Agent shall have no duty or
obligation to take any further action under any Security Document, including any
action required to maintain the perfection of any such security interest), and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and each
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article, Section
2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be 91



--------------------------------------------------------------------------------



 
[chasecreditagreement1011097.jpg]
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (a) above. SECTION 8.06. Acknowledgements of Lenders and Issuing
Banks. (a) Each Lender represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement as a Lender, and
to make, acquire or hold Loans hereunder. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger, or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. (b)
Each Lender, by delivering its signature page to this Agreement on the Effective
Date, or delivering its signature page to an Assignment and Assumption or any
other Loan Document pursuant to which it shall become a Lender hereunder, shall
be deemed to have acknowledged receipt of, and consented to and approved, each
Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date or the effective date of any such Assignment and Assumption or
any other Loan document pursuant to which it shall have become a Lender
hereunder. (c) Each Lender hereby agrees that (i) it has requested a copy of
each Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender. SECTION 8.07. Collateral
Matters. (a) Except with respect to the exercise of setoff rights in accordance
with Section 9.08 or with respect to a Secured Party’s right to file a proof of
claim in an insolvency proceeding, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of 92



--------------------------------------------------------------------------------



 
[chasecreditagreement1011098.jpg]
the Secured Obligations, it being understood and agreed that all powers, rights
and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof. In its capacity, the Administrative Agent is a “representative”
of the Secured Parties within the meaning of the term “secured party” as defined
in the UCC. In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties. (b) In furtherance of the
foregoing and not in limitation thereof, no arrangements in respect of Banking
Services the obligations under which constitute Secured Obligations and no Swap
Agreement the obligations under which constitute Secured Obligations, will
create (or be deemed to create) in favor of any Secured Party that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under any Loan Document. By
accepting the benefits of the Collateral, each Secured Party that is a party to
any such arrangement in respect of Banking Services or Swap Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and agreed
to be bound by the Loan Documents as a Secured Party thereunder, subject to the
limitations set forth in this paragraph. (c) The Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
subordinate any Lien on any property granted to or held by the Administrative
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 6.02(b). The Administrative Agent shall not be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s Lien thereon or
any certificate prepared by any Loan Party in connection therewith, nor shall
the Administrative Agent be responsible or liable to the Lenders or any other
Secured Party for any failure to monitor or maintain any portion of the
Collateral. SECTION 8.08. Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any 93



--------------------------------------------------------------------------------



 
[chasecreditagreement1011099.jpg]
actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or equity interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid. SECTION 8.09. Certain ERISA Matters. (a) Each
Lender (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that at least one of the following is and will
be true: (i) such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments, (ii) the transaction exemption
set forth in one or more PTEs, such as PTE 84- 14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, (iii) (A) such Lender is an
investment fund managed by a “Qualified Professional Asset Manager” (within the
meaning of Part VI of PTE 84-14), (B) such 94



--------------------------------------------------------------------------------



 
[chasecreditagreement1011100.jpg]
Qualified Professional Asset Manager made the investment decision on behalf of
such Lender to enter into, participate in, administer and perform the Loans, the
Letters of Credit, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender. In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any
Borrower or any other Loan Party, that none of the Administrative Agent, or any
Arranger or any of their respective Affiliates is a fiduciary with respect to
the Collateral or the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto). (a)
The Administrative Agent, and each Arranger hereby informs the Lenders that each
such Person is not undertaking to provide investment advice or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
SECTION 8.10. Flood Laws. Chase has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). Chase, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, Chase reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements. ARTICLE IX 95



--------------------------------------------------------------------------------



 
[chasecreditagreement1011101.jpg]
Miscellaneous SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by email, as follows: (i) if to any Loan Party, to it in care of the
Borrower Representative at: Lawson Products, Inc., a Delaware corporation 8770
W. Bryn Mawr Ave., Suite 900 Chicago, IL 60631 Attention: Ron Knutson, Chief
Financial Officer Email address: Ron.knutson@lawsonproducts.com With a copy to
(which shall not constitute notice): Mayer Brown LLP 71 S. Wacker Drive Chicago,
IL 60606 Attn: Fred Fisher (ii) if to the Administrative Agent, the Swingline
Lender, or Chase in its capacity as an Issuing Bank, to JPMorgan Chase Bank,
N.A. at: JPMorgan Chase Bank, N.A. Middle Market Servicing 10 South Dearborn,
Floor L2 Suite IL1-1145 Chicago, IL, 60603-2300 Attention: Yuvette Owens Email
address: Yuvette.owens@jpmorgan.com With a copy to: JPMorgan Chase Bank, N.A.
Middle Market Servicing 10 South Dearborn, Floor L2 Suite IL1-1145 Chicago, IL,
60603-2300 Attention: Jessica Gallegos Email address:
Jessica.g.gallegos@jpmorgan.com With a copy to: JPMorgan Chase Bank, N.A. 10
South Dearborn, Floor 35 Chicago, IL, 60603-2300 Attention: Jared Zuniga 96



--------------------------------------------------------------------------------



 
[chasecreditagreement1011102.jpg]
Email address: Jared.j.zuniga@chase.com (iii) if to any other Lender or Issuing
Bank, to it at its address or email address set forth in its Administrative
Questionnaire. All such notices and other communications (i) sent by hand or
overnight courier service, or mailed by certified or registered mail shall be
deemed to have been given when received, provided that if not given during
normal business hours for the recipient, such notice or communication shall be
deemed to have been given at the opening of business on the next Business Day of
the recipient, or (ii) delivered through Electronic Systems or Approved
Electronic Platforms, as applicable, to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph. (b) Notices and other
communications to the Lenders hereunder may be delivered or furnished by using
Electronic Systems or Approved Electronic Platforms, as applicable, or pursuant
to procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II or to compliance and no
Default certificates delivered pursuant to Section 5.01(c) unless otherwise
provided for in such provisions or agreed by the Administrative Agent and the
applicable Lender. Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by using Electronic
Systems or Approved Electronic Platforms, as applicable, pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular notices or communications. Unless the Administrative Agent otherwise
proscribes, all such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or a
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient. (c) Any party hereto may change its address, facsimile number
or e-mail address for notices and other communications hereunder by notice to
the other parties hereto. SECTION 9.02. Waivers; Amendments. (a) No failure or
delay by the Administrative Agent, the Issuing Bank or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed 97



--------------------------------------------------------------------------------



 
[chasecreditagreement1011103.jpg]
as a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time. (b) Subject to Section 2.09(f), Section 2.14(c) and Section 9.02(e)
below, neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Required Lenders or (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender (including any such Lender that is a Defaulting Lender),
(B) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby (except that
any amendment or modification of the financial covenants in this Agreement (or
defined terms used in the financial covenants in this Agreement) shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (B)), (C) postpone any scheduled date of payment of the principal amount
of any Loan or LC Disbursement, or any date for the payment of any interest,
fees or other Obligations payable hereunder, or reduce the amount of, waive or
excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.09(c) or Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (E) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby, (F) change Section 2.20, without
the consent of each Lender (other than any Defaulting Lender), (G) release any
Guarantor from its obligation under its Loan Guaranty or Obligation Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender (other than any Defaulting Lender), or (H)
except as provided in clause (c) of this Section or in any Collateral Document,
release all or substantially all of the Collateral without the written consent
of each Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lender or the Issuing Bank hereunder without
the prior written consent of the Administrative Agent, the Swingline Lender or
the Issuing Bank, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lender and the Issuing Bank); provided further that no such agreement
shall amend or modify the provisions of Section 2.07 or any letter of credit
application and any bilateral agreement between the Borrower Representative and
the Issuing Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the
respective rights and obligations between the Borrower and the Issuing Bank in
connection with the issuance of Letters of Credit without the prior written
consent of the Administrative Agent and the Issuing Bank, respectively. The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04. Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders (but not
the Lenders of any other Class), may be effected by an agreement or agreements
in writing entered into by the Borrowers and the requisite number or percentage
in interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time. (c) The Lenders and the Issuing Bank hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Liens granted to the 98



--------------------------------------------------------------------------------



 
[chasecreditagreement1011104.jpg]
Administrative Agent by the Loan Parties on any Collateral (i) upon the Payment
in Full of all Secured Obligations, and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender, (ii)
constituting property being sold or disposed of if the Loan Party disposing of
such property certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry),
and to the extent that the property being sold or disposed of constitutes 100%
of the Equity Interests of a Subsidiary, the Administrative Agent is authorized
to release any Loan Guaranty or Obligation Guaranty provided by such Subsidiary,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement, or
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII. Except as provided in the preceding sentence,
the Administrative Agent will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that the
Administrative Agent may, in its discretion, release its Liens on Collateral
valued in the aggregate not in excess of $500,000 during any calendar year
without the prior written authorization of the Required Lenders and may release
liens on Collateral in connection with a transaction permitted by this Agreement
(it being agreed that the Administrative Agent may rely conclusively on one or
more certificates of the Borrower Representative as to the value of any
Collateral to be so released, without further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent. (d) If, in connection with any proposed amendment,
waiver or consent requiring the consent of “each Lender” or “each Lender
affected thereby,” the consent of the Required Lenders is obtained, but the
consent of other necessary Lenders is not obtained (any such Lender whose
consent is necessary but has not been obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrowers may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrowers, the Administrative Agent and the
Issuing Bank shall agree, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and (ii)
the Borrowers shall pay to such Non-Consenting Lender in same day funds on the
day of such replacement (1) all interest, fees and other amounts then accrued
but unpaid to such Non-Consenting Lender by the Borrowers hereunder to and
including the date of termination, including without limitation payments due to
such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee (or, to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and such
parties are participants), and (b) the Lender required to make such assignment
need not be a party thereto in order for such assignment to be effective and
shall be deemed to have consented to an be bound by the terms thereof; provided
that, following the effectiveness of any such assignment, the other parties to
such assignment agree to execute and deliver such documents necessary to
evidence such assignment as reasonably requested by the applicable Lender,
provided that any such documents shall be without recourse to or warranty by the
parties thereto. 99



--------------------------------------------------------------------------------



 
[chasecreditagreement1011105.jpg]
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower Representative only, amend, modify or
supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency. SECTION 9.03. Expenses;
Indemnity; Damage Waiver. (a) The Loan Parties, jointly and severally, shall pay
all (i) reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent (but
limited to one counsel for Administrative Agent and the Lenders in each
applicable jurisdiction (except in the case of a conflict of interest between
the Lenders, in which case, one additional counsel for each Lender similarly
situated in respect of such conflict of interest shall be allowed)), in
connection with the syndication and distribution (including, without limitation,
via the internet or through an Electronic System or Approved Electronic
Platform) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender (but limited to one counsel for the Administrative
Agent, the Issuing Bank and the Lenders in each applicable jurisdiction (except
in the case of a conflict of interest between any such parties, in which case,
one additional counsel for each such party similarly situated in respect of such
conflict of interest shall be allowed)), in connection with the enforcement,
collection or protection of its rights in connection with the Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit (including the out-of-pocket fees, charges and
disbursements of other advisors and professionals engaged by the Administrative
Agent and, to the extent no Event of Default has occurred and is continuing,
approved by the Borrower Representative). Expenses being reimbursed by the Loan
Parties under this Section include, without limiting the generality of the
foregoing, fees, costs and expenses incurred in connection with: (A) during the
existence of an Event of Default, appraisals and insurance reviews; (B) during
the existence of an Event of Default, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the
Administrative Agent or the internally allocated fees for each Person employed
by the Administrative Agent with respect to each field examination; (C) fees and
other charges for (i) lien searches and (ii) filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens; (D) sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take; and (E) during the existence of an Event of Default, forwarding
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining the accounts and lock boxes, and costs and expenses of
preserving and protecting the Collateral. 100



--------------------------------------------------------------------------------



 
[chasecreditagreement1011106.jpg]
All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c). (b) The Loan Parties, jointly and severally, shall indemnify the
Administrative Agent, each Arranger, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
a Subsidiary, or any Environmental Liability related in any way to a Loan Party
or a Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation, arbitration or proceeding
is brought by any Loan Party or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
non-appealable judgment to (i) have resulted from the gross negligence, willful
misconduct or bad faith of such Indemnitee or (ii) have resulted from disputes
solely among the Indemnitees (other than against the Arranger of the
Administrative Agent in its capacity as such) . This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. (c) Each Lender severally agrees to pay
any amount required to be paid by any Loan Party under paragraph (a) or (b) of
this Section 9.03 to the Administrative Agent, the Swingline Lender and each
Issuing Bank, and each Related Party of any of the foregoing Persons (each, an
“Agent Indemnitee”) (to the extent not reimbursed by the Loan Parties and
without limiting the obligation of any Loan Party to do so), ratably according
to their respective Applicable Percentage in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Applicable
Percentage immediately prior to such date), from and against any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent Indemnitee in its capacity as
such; provided further that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from such Agent Indemnitee’s gross negligence or willful misconduct. The
agreements in this Section shall survive the termination of this Agreement and
the Payment in Full of the Secured Obligations. 101



--------------------------------------------------------------------------------



 
[chasecreditagreement1011107.jpg]
(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, any claim against any Indemnitee, (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this paragraph (d)
shall relieve any Loan Party of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party. (e) All amounts due under this Section
shall be payable promptly after written demand therefor. SECTION 9.04.
Successors and Assigns. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) no Borrower may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by a Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement. (b)(i) Subject to the conditions set
forth in paragraph (b)(ii) below, any Lender may assign to one or more Persons
(other than an Ineligible Institution) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of: (A)
the Borrower Representative, provided that, the Borrower Representative shall be
deemed to have consented to an assignment of all or a portion of the Revolving
Loans and Commitments unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no consent of the Borrower Representative
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; (B) the Administrative Agent; (C) the Issuing Bank; and (D) the
Swingline Lender. (ii) Assignments shall be subject to the following additional
conditions: 102



--------------------------------------------------------------------------------



 
[chasecreditagreement1011108.jpg]
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing; (B) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement; (C) the parties to each
assignment shall execute and deliver to the Administrative Agent (x) an
Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to an Approved
Electric Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, the other Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws. For the purposes
of this Section 9.04(b), the terms “Approved Fund” and “Ineligible Institution”
have the following meanings: “Approved Fund” means any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender. “Ineligible Institution” means a (a) natural person, (b) a
Defaulting Lender or its Parent, (c) holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person or
relative(s) thereof; provided that, with respect to clause (c), such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (i) has not been established for the primary purpose of
acquiring any Loans or Commitments, (ii) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (iii)
has assets greater than $25,000,000 and a significant part of its activities
consist of making or purchasing commercial loans and similar extensions of
credit in the ordinary course of its business; provided that upon the occurrence
and during the continuance of an Event of Default, any Person (other than a
Lender) shall be an Ineligible Institution if after giving effect to any
proposed assignment to such Person, such Person would hold more than 25% of the
then outstanding Aggregate Revolving Exposure or Commitments, as the case may
be, (d) a Loan Party or a Subsidiary or other Affiliate of a Loan Party, or (e)
a Disqualified Institution. (iii) Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
103



--------------------------------------------------------------------------------



 
[chasecreditagreement1011109.jpg]
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. (iv) The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, the Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. (v) Upon its receipt of (x) a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee or (y) to the extent applicable, an agreement incorporating an
Assignment and Assumption by reference pursuant to an Approved Electronic
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph. (c) Any Lender may, without the consent of the
Borrowers, the Administrative Agent, the Swingline Lender or the Issuing Bank,
sell participations to one or more banks or other entities (a “Participant”)
other than an Ineligible Institution in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged; (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (iii) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and/or obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Sections 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall 104



--------------------------------------------------------------------------------



 
[chasecreditagreement1011110.jpg]
be delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrower Representative
and the Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 2.19(b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register. (d) Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof. 105



--------------------------------------------------------------------------------



 
[chasecreditagreement1011111.jpg]
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. (b)
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby or thereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent. SECTION
9.07. Severability. Any provision of any Loan Document held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing, by such Lender, such Issuing Bank or any
such Affiliate to or for the credit or the account of any Loan Party against any
and all of the Secured Obligations owing to such Lender or such Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, Issuing
Bank or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Loan Parties may be
contingent or unmatured or are owed to a branch office or Affiliate of such
Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Secured Obligations owing to such Defaulting Lender as to
which it exercised such 106



--------------------------------------------------------------------------------



 
[chasecreditagreement1011112.jpg]
right of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower Representative and the Administrative Agent of such setoff
or application; provided that the failure to give such notice shall not affect
the validity of such setoff or application under this Section. The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have. SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of Illinois, but giving effect to federal laws
applicable to national banks. (b) Each of the Lenders and the Administrative
Agent hereby irrevocably and unconditionally agrees that, notwithstanding the
governing law provisions of any applicable Loan Document, any claims brought
against the Administrative Agent by any Secured Party relating to this
Agreement, any other Loan Document, the Collateral or the consummation or
administration of the transactions contemplated hereby or thereby shall be
construed in accordance with and governed by the law of the State of Illinois.
(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. federal
or Illinois state court sitting in Chicago, Illinois, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Documents, the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such state court or, to the extent
permitted by law, in such federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction. (d) Each Loan Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. (e) Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law. SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT 107



--------------------------------------------------------------------------------



 
[chasecreditagreement1011113.jpg]
NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 9.12. Confidentiality.
Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Borrower
Representative, (h) on a confidential basis to (1) any rating agency in
connection with rating any Borrower or its Subsidiaries or the credit facilities
provided for herein or (2) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of identification numbers with
respect to the credit facilities provided for herein, or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers relating to the Borrowers or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers and other than information pertaining to this Agreement provided
by arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information. EACH LENDER ACKNOWLEDGES THAT
INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON- PUBLIC INFORMATION CONCERNING THE BORROWERS,
THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON- PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS. 108



--------------------------------------------------------------------------------



 
[chasecreditagreement1011114.jpg]
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS. SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Federal Reserve Board) for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law. SECTION 9.14. USA PATRIOT Act. Each Lender that is subject
to the requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act. SECTION 9.15. Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties and their respective
Affiliates. SECTION 9.16. Appointment for Perfection. Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens, for
the benefit of the Administrative Agent and the Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions. SECTION 9.17. Interest Rate Limitation.
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, 109



--------------------------------------------------------------------------------



 
[chasecreditagreement1011115.jpg]
together with interest thereon at the NYFRB Rate to the date of repayment, shall
have been received by such Lender. SECTION 9.18. No Fiduciary Duty, etc. (a)
Each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that no Credit Party will have any obligations except those
obligations expressly set forth herein and in the other Loan Documents and each
Credit Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Borrowers with respect to the Loan Documents and the
transactions contemplated herein and therein and not as a financial advisor or a
fiduciary to, or an agent of, any Borrower or any other person. Each Borrower
agrees that it will not assert any claim against any Credit Party based on an
alleged breach of fiduciary duty by such Credit Party in connection with this
Agreement and the transactions contemplated hereby. Additionally, each Borrower
acknowledges and agrees that no Credit Party is advising any Borrower as to any
legal, tax, investment, accounting, regulatory or any other matters in any
jurisdiction. The Borrowers shall consult with their own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated herein or in the
other Loan Documents, and the Credit Parties shall have no responsibility or
liability to any Borrower with respect thereto. (b) Each Borrower further
acknowledges and agrees, and acknowledges its Subsidiaries’ understanding, that
each Credit Party, together with its Affiliates, is a full service securities or
banking firm engaged in securities trading and brokerage activities as well as
providing investment banking and other financial services. In the ordinary
course of business, any Credit Party may provide investment banking and other
financial services to, and/or acquire, hold or sell, for its own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Borrowers and
other companies with which the Borrowers may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by any Credit Party or any of its customers, all rights in respect of such
securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion. (c) In addition,
each Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which the Borrowers may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from any Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrowers in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. Each Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to any Borrower, confidential
information obtained from other companies. SECTION 9.19. Marketing Consent. The
Borrowers hereby authorize Chase and its affiliates (collectively, the “Chase
Parties”), at their respective sole expense, to the extent approved by the
Borrower (such approval not to be unreasonably withheld, conditioned or
delayed), to include the Borrowers’ name and logo in advertising slicks posted
on its internet site, in pitchbooks or sent in mailings to prospective customers
and to give such other publicity to this Agreement as each may from time to time
determine in its sole discretion. The foregoing authorization shall remain in
effect unless the Borrower Representative notifies Chase in writing that such
authorization is revoked. SECTION 9.20. Acknowledgement and Consent to Bail-In
of EEA Financial Institutions. Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
Write-Down and 110



--------------------------------------------------------------------------------



 
[chasecreditagreement1011116.jpg]
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by: (a) the application of any Write-Down
and Conversion Powers by an EEA Resolution Authority to any such liabilities
arising hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and (b) the effects of any Bail-In Action on any such
liability, including, if applicable: (i) a reduction in full or in part or
cancellation of any such liability; (ii) a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or (iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority. SECTION 9.21. Acknowledgement Regarding Any Supported QFCs . To the
extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of Illinois and/or of the United States or any other state of the United
States): In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support. As used in this Section 9.21, the following terms have the
meanings set forth below: “Covered Entity” means any of the following: 111



--------------------------------------------------------------------------------



 
[chasecreditagreement1011117.jpg]
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is defined in,
and interpreted in accordance with, 12 C.F.R.§ 47.3(b); or (iii) (iii) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R.§ 382.2(b). “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable. “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D). SECTION 9.22. Canadian Anti-Money Laundering Legislation. Each
Loan Party acknowledges that, pursuant to CAML, the Lenders and Administrative
Agent may be required to obtain, verify and record information regarding the
Loan Parties, their respective directors, authorized signing officers, direct or
indirect shareholders or other Persons in control of such Loan Parties, and the
transactions contemplated hereby. Each Loan Party shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender or the Administrative Agent, or any
prospective assignee or participant of a Lender or the Administrative Agent, in
order to comply with any applicable CAML, whether now or hereafter in existence.
Each of the Lenders agrees that the Administrative Agent has no obligation to
ascertain the identity of the Loan Parties or any authorized signatories of the
Loan Parties on behalf of any Lender, or to confirm the completeness or accuracy
of any information it obtains from the Loan Parties or any such authorized
signatory in doing so. SECTION 9.23. Judgment Currency. If, for the purposes of
obtaining judgment in any court, it is necessary to convert a sum due hereunder
in dollars into another currency (the “Other Currency”), to the fullest extent
permitted by applicable law, the rate of exchange used shall be that at which
the Administrative Agent could, in accordance with normal procedures, purchase
dollars with the Other Currency on the Business Day preceding that on which
final judgment is given. The obligation of each Loan Party in respect of any
such sum due from it to the Secured Parties hereunder shall, notwithstanding any
judgment in such Other Currency, be discharged only to the extent that, on the
Business Day immediately following the date on which the Administrative Agent
receives any sum adjudged to be so due in the Other Currency, the Administrative
Agent may, in accordance with normal banking procedures, purchase dollars with
the Other Currency. If the dollars so purchased are less than the sum originally
due to the Secured Parties in dollars, each Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Secured
Parties against such loss, and if the dollars so purchased exceed the sum
originally due to the Secured Parties in dollars, the Secured Parties agrees to
remit to the Loan Parties such excess. ARTICLE X Loan Guaranty SECTION 10.01.
Guaranty. (a) Each U.S. Loan Guarantor (other than those that have delivered a
separate Guaranty) hereby agrees that it is jointly and severally liable for,
and, as a primary obligor and not merely as surety, absolutely, unconditionally
and irrevocably guarantees to the Secured Parties, the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all costs and expenses to the extent
required by Section 9.03, paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect 112



--------------------------------------------------------------------------------



 
[chasecreditagreement1011118.jpg]
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “U.S. Guaranteed Obligations”); provided,
however, that the definition of “U.S. Guaranteed Obligations” shall not create
any guarantee by any U.S. Loan Guarantor of (or grant of security interest by
any U.S. Loan Guarantor to support, as applicable) any Excluded Swap Obligations
of such U.S. Loan Guarantor for purposes of determining any obligations of any
U.S. Loan Guarantor). Each U.S. Loan Guarantor further agrees that the U.S.
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the U.S.
Guaranteed Obligations. (b) Each Canadian Loan Guarantor (other than those that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Canadian Secured Obligations and
all costs and expenses to the extent required by Section 9.03 paid or incurred
by the Administrative Agent, the Issuing Bank and the Lenders in endeavoring to
collect all or any part of the Canadian Secured Obligations from, or in
prosecuting any action against, any Canadian Borrower, any Canadian Loan
Guarantor or any other guarantor of all or any part of the Canadian Secured
Obligations (such costs and expenses, together with the Canadian Secured
Obligations, collectively the “Canadian Guaranteed Obligations”); provided,
however, that the definition of “Canadian Guaranteed Obligations” shall not
create any guarantee by any Canadian Loan Guarantor of (or grant of security
interest by any Canadian Loan Guarantor to support, as applicable) any Excluded
Swap Obligations of such Canadian Loan Guarantor for purposes of determining any
obligations of any Canadian Loan Guarantor). Each Canadian Loan Guarantor
further agrees that the Canadian Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal. All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Canadian Guaranteed Obligations. Notwithstanding
anything contained in this Agreement to the contrary (including, without
limitation, this Section 10.01), no Canadian Loan Party shall guarantee any U.S.
Secured Obligations. SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a
guaranty of payment and not of collection. Each Loan Guarantor waives any right
to require the Administrative Agent, the Issuing Bank or any Lender to sue any
Borrower or any Loan Guarantor, or any other guarantor of, or any other Person
obligated for, all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations. SECTION 10.03. No
Discharge or Diminishment of Loan Guaranty. (a) Except as otherwise provided for
herein, the obligations of each Loan Guarantor hereunder are unconditional and
absolute and not subject to any reduction, limitation, impairment or termination
for any reason (other than the Payment in Full of the Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of any Borrower or any other Obligated Party liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party or
their assets, or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
113



--------------------------------------------------------------------------------



 
[chasecreditagreement1011119.jpg]
Administrative Agent, the Issuing Bank, any Lender or any other Person, whether
in connection herewith or in any unrelated transactions. (b) The obligations of
each Loan Guarantor hereunder are not subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Guaranteed Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof. (c) Further, the obligations of any Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the Payment in Full of the Guaranteed Obligations). SECTION 10.04. Defenses
Waived. To the fullest extent permitted by applicable law, each Loan Guarantor
hereby waives any defense based on or arising out of any defense of any Borrower
or any Loan Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower, any Loan Guarantor or any other Obligated Party,
other than the Payment in Full of the Guaranteed Obligations. Without limiting
the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any Person against any Obligated Party
or any other Person. Each Loan Guarantor confirms that it is not a surety under
any state law and shall not raise any such law as a defense to its obligations
hereunder. The Administrative Agent may, at its election, foreclose on any
Collateral held by it by one or more judicial or nonjudicial sales, accept an
assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty, except to the extent the Guaranteed Obligations have been
Paid in Full. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security. SECTION 10.05. Rights of
Subrogation. No Loan Guarantor will assert any right, claim or cause of action,
including, without limitation, a claim of subrogation, contribution or
indemnification that it has against any Obligated Party or any collateral, until
the Loan Parties and the Loan Guarantors have fully performed all their
obligations to the Administrative Agent, the Issuing Bank and the Lenders.
SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is 114



--------------------------------------------------------------------------------



 
[chasecreditagreement1011120.jpg]
rescinded, or must otherwise be restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise (including pursuant to
any settlement entered into by a Secured Party in its discretion), each Loan
Guarantor’s obligations under this Loan Guaranty with respect to that payment
shall be reinstated at such time as though the payment had not been made and
whether or not the Administrative Agent, the Issuing Bank and the Lenders are in
possession of this Loan Guaranty. If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent. SECTION 10.07. Information. Each Loan
Guarantor assumes all responsibility for being and keeping itself informed of
the Borrowers’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that none of the Administrative
Agent, the Issuing Bank or any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.
SECTION 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (o) of Article
VII hereof as a result of any such notice of termination. SECTION 10.09. Taxes.
Each payment of the Guaranteed Obligations will be made by each Loan Guarantor
without withholding for any Taxes, unless such withholding is required by law.
If any Loan Guarantor determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Loan Guarantor may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by such Loan Guarantor shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives the
amount it would have received had no such withholding been made. SECTION 10.10.
Maximum Liability. Notwithstanding any other provision of this Loan Guaranty,
the amount guaranteed by each Loan Guarantor hereunder shall be limited to the
extent, if any, required so that its obligations hereunder shall not be subject
to avoidance under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act,
Uniform Voidable Transactions Act or similar statute or common law. In
determining the limitations, if any, on the amount of any Loan Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account. SECTION 10.11.
Contribution. 115



--------------------------------------------------------------------------------



 
[chasecreditagreement1011121.jpg]
(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment, the Payment in Full of the Guaranteed
Obligations and the termination of this Agreement, such Loan Guarantor shall be
entitled to receive contribution and indemnification payments from, and be
reimbursed by, each other Loan Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment. (b) As of any date of determination, the “Allocable
Amount” of any Loan Guarantor shall be equal to the excess of the fair saleable
value of the property of such Loan Guarantor over the total liabilities of such
Loan Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions. (c) This Section 10.11 is intended only to define the relative
rights of the Loan Guarantors, and nothing set forth in this Section 10.11 is
intended to or shall impair the obligations of the Loan Guarantors to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Loan Guaranty. (d) The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets of the
Loan Guarantor or Loan Guarantors to which such contribution and indemnification
is owing. (e) The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the Payment in
Full of the Guaranteed Obligations and the termination of this Agreement.
SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary. SECTION 10.13. Keepwell. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guarantee in respect
of a Swap Obligation (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.13 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 116



--------------------------------------------------------------------------------



 
[chasecreditagreement1011122.jpg]
10.13 shall remain in full force and effect until the termination of all Swap
Obligations. Each Qualified ECP Guarantor intends that this Section 10.13
constitute, and this Section 10.13 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. ARTICLE XI
The Borrower Representative. SECTION 11.01. Appointment; Nature of Relationship.
The Company is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents. The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower(s), provided that, in the case of a
Revolving Loan, such amount shall not exceed the Availability. The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 11.01. SECTION 11.02.
Powers. The Borrower Representative shall have and may exercise such powers
under the Loan Documents as are specifically delegated to the Borrower
Representative by the terms of each thereof, together with such powers as are
reasonably incidental thereto. The Borrower Representative shall have no implied
duties to the Borrowers, or any obligation to the Lenders to take any action
thereunder except any action specifically provided by the Loan Documents to be
taken by the Borrower Representative. SECTION 11.03. Employment of Agents. The
Borrower Representative may execute any of its duties as the Borrower
Representative hereunder and under any other Loan Document by or through
authorized officers. SECTION 11.04. Notices. Each Borrower shall immediately
notify the Borrower Representative of the occurrence of any Default or Event of
Default hereunder, refer to this Agreement, describe such Default or Event of
Default, and state that such notice is a “notice of default”. In the event that
the Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.
SECTION 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders. SECTION 11.06. Execution of Loan Documents. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, 117



--------------------------------------------------------------------------------



 
[chasecreditagreement1011123.jpg]
documents, or instruments as shall be necessary or appropriate to effect the
purposes of the Loan Documents, including, without limitation, the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.
SECTION 11.07. Nature and Extent of Each Borrower’s Liability. (a) Joint and
Several Liability. Each U.S. Borrower agrees that it is jointly and severally
liable for all Secured Obligations and all agreements of the Borrowers hereunder
and under the Loan Documents. As such, each U.S. Borrower agrees that it is a
guarantor of each other Borrower’s obligations and liabilities hereunder and
under the other Loan Documents. Each Canadian Borrower agrees that it is jointly
and severally liable for all Canadian Secured Obligations and all agreements of
the Canadian Borrowers under the Loan Documents. As such, each Canadian Borrower
agrees that it is a guarantor of each other Canadian Borrower’s obligations and
liabilities hereunder and under the other Loan Documents. (b) Direct Liability.
Nothing contained in this Section 11.07 shall limit the liability of any
Borrower with respect to Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Exposure relating to
Letters of Credit issued to support such Borrower’s business, and all accrued
interest, fees, expenses and other related Obligations with respect thereto, for
which such Borrower shall be primarily liable for all purposes hereunder.
[Signature Page Follows] 118



--------------------------------------------------------------------------------



 
[chasecreditagreement1011124.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written. LAWSON PRODUCTS, INC., a Delaware corporation
By:_____________________________ Name: \s\Ron Knutson______________ Title:
EVP/CFO____________________ LAWSON PRODUCTS, INC., an Illinois corporation
By:_____________________________ Name: \s\Ron Knutson______________ Title:
EVP/CFO____________________ BARON DIVESTITURE COMPANY, INC., an Illinois
corporation By:_____________________________ Name: \s\Ron Knutson______________
Title: EVP/CFO____________________ SANDALWOOD DIVESTITURE COMPANY, INC., an
Alabama corporation By:_____________________________ Name: \s\Ron
Knutson______________ Title: EVP/CFO____________________ LAWSON PRODUCTS CANADA
INC., a British Columbia corporation By:_____________________________ Name:
\s\Ron Knutson______________ Title: EVP/CFO____________________ THE BOLT SUPPLY
HOUSE LTD., an Alberta corporation By:_____________________________ Name: \s\Ron
Knutson______________ Title: EVP/CFO____________________ [Signature Page to
Credit Agreement]



--------------------------------------------------------------------------------



 
[chasecreditagreement1011125.jpg]
JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and Issuing Bank By:_____________________________
Name:___________________________ Title:____________________________ [Signature
Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[chasecreditagreement1011126.jpg]
CIBC BANK USA, as a Lender By:_____________________________
Name:___________________________ Title:____________________________ [Signature
Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[chasecreditagreement1011127.jpg]
BANK OF AMERICA, N.A., as a Lender By:_____________________________
Name:___________________________ Title:____________________________ BANK OF
AMERICA, NATIONAL ASSOCIATION, acting through its Canada Branch, as a Lender
By:_____________________________ Name:___________________________
Title:____________________________ [Signature Page to Credit Agreement]



--------------------------------------------------------------------------------



 
[chasecreditagreement1011128.jpg]
COMMITMENT SCHEDULE Lender Commitment Swingline Commitment JPMorgan Chase Bank,
N.A. $50,000,000 $10,000,000 CIBC Bank USA $30,000,000 N/A Bank of America, N.A.
$20,000,000 N/A Total $100,000,000 $10,000,000 Commitment Schedule



--------------------------------------------------------------------------------



 
[chasecreditagreement1011129.jpg]
SCHEDULE 1.01 Existing Letters of Credit Beneficiary LC # Maturity Amount
Federal Insurance 2218-3066 02/19/2020 $96,000.00 Company (Chubb) Credit Suisse
AG 2218-3057 02/21/2020 $981,019.00 (Columbus) Real Estate - 2218- 23037
11/08/2019 $300,000.00 Sublease (Alcan)



--------------------------------------------------------------------------------



 
[chasecreditagreement1011130.jpg]
SCHEDULE 3.05 Properties etc. SCHEDULE 3.06 Disclosed Matters SCHEDULE 3.10(b)
Canadian Pension Plans SCHEDULE 3.13 Insurance SCHEDULE 3.14 Capitalization and
Subsidiaries SCHEDULE 6.01 Existing Indebtedness SCHEDULE 6.02 Existing Liens
SCHEDULE 6.04 Existing Investments SCHEDULE 6.10 Existing Restrictions



--------------------------------------------------------------------------------



 
[chasecreditagreement1011131.jpg]
EXHIBIT A ASSIGNMENT AND ASSUMPTION This Assignment and Assumption (this
“Assignment and Assumption”) is dated as of the Effective Date set forth below
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert name of Assignee] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full. For an agreed
consideration, the Assignor hereby irrevocably sells and assigns to the
Assignee, and the Assignee hereby irrevocably purchases and assumes from the
Assignor, subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor. 1. Assignor: ______________________________ 2. Assignee:
______________________________ [and is an Affiliate/Approved Fund of [identify
Lender]1] 3. Borrowers: Lawson Products, Inc., a Delaware corporation, Lawson
Products, Inc., an Illinois corporation, Baron Divestiture Company, Inc., an
Illinois corporation, Lawson Products Canada Inc., a British Columbia
corporation, and The Bolt Supply House Ltd., an Alberta corporation 4.
Administrative Agent: JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement 5. Credit Agreement: The Credit Agreement dated as of
October 11, 2019 by and among Lawson Products, Inc., a Delaware corporation,
Lawson Products, Inc., 1 Select as applicable. 1



--------------------------------------------------------------------------------



 
[chasecreditagreement1011132.jpg]
an Illinois corporation, Baron Divestiture Company, Inc., an Illinois
corporation, Lawson Products Canada Inc., a British Columbia corporation and The
Bolt Supply House Ltd., an Alberta corporation (collectively, the “Borrowers”),
the other Loan Parties party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other parties thereto 2



--------------------------------------------------------------------------------



 
[chasecreditagreement1011133.jpg]
6. Assigned Interest: Facility Assigned2 Aggregate Amount of Amount of
Percentage Assigned of Commitment/Loans for Commitment/Loans Commitment/Loans3
all Lenders Assigned $ $ % $ $ % $ $ % Effective Date: _____________ ___, 20___
[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.] The Assignee agrees to
deliver to the Administrative Agent a completed Administrative Questionnaire in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws. The terms set
forth in this Assignment and Assumption are hereby agreed to: ASSIGNOR [NAME OF
ASSIGNOR] By:______________________________ Name:____________________________
Title:_____________________________ ASSIGNEE [NAME OF ASSIGNEE]
By:______________________________ Name:___________________________
Title:_____________________________ 2 Fill in the appropriate terminology for
the types of facility under the Credit Agreement that is being assigned under
this Assignment (e.g. “Commitment”) 3 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder. 3



--------------------------------------------------------------------------------



 
[chasecreditagreement1011134.jpg]
[Consented to and]4 Accepted: JPMORGAN CHASE BANK, N.A., as Administrative
Agent, Swingline Lender and Issuing Bank By:_________________________________
Name:______________________________ Title:_______________________________
[Consented to:]5 [NAME OF RELEVANT PARTY] By:________________________________
Name:_____________________________ Title:_______________________________ 4 To be
added only if the consent of the Administrative Agent, Issuing Bank and/or
Swingline Lender, as applicable, is required by the terms of the Credit
Agreement. 5 To be added only if the consent of the Borrower Representative
and/or other parties (e.g. Swingline Lender, Issuing Bank) is required by the
terms of the Credit Agreement. 4



--------------------------------------------------------------------------------



 
[chasecreditagreement1011135.jpg]
ANNEX 1 to ASSIGNMENT AND ASSUMPTION [__________________]6 STANDARD TERMS AND
CONDITIONS FOR ASSIGNMENT AND ASSUMPTION 1. Representations and Warranties. 1.1
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim and (iii) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of any Borrower, any
Subsidiary or Affiliate or any other Person obligated in respect of any Loan
Document (iv) any requirements under applicable law for the Assignee to become a
lender under the Credit Agreement or any other Loan Document or to charge
interest at the rate set forth therein from time to time or (v) the performance
or observance by any Borrower, any Subsidiary or Affiliate, or any other Person
of any of their respective obligations under any Loan Document. 1.2. Assignee.
The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under applicable law
that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, 7 (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent, any Arranger, the Assignor or any other
Lender or any of their respective Related Parties, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee and (vi) it is not an Affiliated Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, any
Arranger, the Assignor or any other Lender or any of their respective Related
Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. 2. Payments. From
and after the Effective Date, the Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other 6 Describe Credit Agreement at option of Administrative Agent. 2
To the extent the Borrower or another Lender insists on adding a specific
representation from the Assignee that it is not a Disqualified Institution,
please discuss with the internal Chase counsel that covers the transaction.
Please keep in mind that the Borrower would have already reviewed and approved
the primary syndicate in executing a Master Consent to Assignments and therefore
the “not a Disqualified Institution” representation provides no additional
protection for the Borrower. 1



--------------------------------------------------------------------------------



 
[chasecreditagreement1011136.jpg]
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date. 3. General Provisions. This Assignment and Assumption shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature (as defined
in the Credit Agreement) or delivery of an executed counterpart of a signature
page of this Assignment and Assumption by any Approved Electronic Platform (as
defined in the Credit Agreement) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of Illinois.



--------------------------------------------------------------------------------



 
[chasecreditagreement1011137.jpg]
EXHIBIT B-1 [FORM OF] BORROWING REQUEST [COMPANY NAME/HEADER] JPMorgan Chase
Bank, N.A. 10 South Dearborn, Floor L2 Suite IL1-1145 Chicago, IL, 60603-2300
Attention: ___________________ ___________ Date: Ladies and Gentlemen: This
Borrowing Request is furnished pursuant to Section 2.03 of that certain Credit
Agreement dated as of October 11, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”) among Lawson Products,
Inc., a Delaware corporation (as the “Borrower Representative”), the other Loan
Parties party thereto, the lenders party thereto and JPMorgan Chase Bank, N.A.
(“Chase”), as Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Borrowing Request have the meanings ascribed
thereto in the Agreement. The Borrower Representative represents that, as of
this date, the conditions precedent set forth in Section 4.02(a) and (b) are
satisfied. The Borrower Representative hereby notifies Chase of its request for
the following Borrowing: 1. Revolving Borrowing 2. Aggregate Amount of the
Revolving Borrowing8: $_________________ 3. Name[s] of the applicable
Borrower[s] 4. Borrowing Date of the Borrowing (must be a Business Day):
____________________ 5. The Borrowing shall be a ___ ABR Borrowing, a ___
Canadian Prime Rate Borrowing, a ____ CDOR Rate Borrowing or ___ Eurodollar
Borrowing9 6. If a Eurodollar Borrowing, the duration of Interest Period 10: One
Month __________ Three Months_________ Six Months__________ 7. If a CDOR Rate
Borrowing, the duration of Interest Period 11: 30 days __________ 60
days_________ 90 days__________ 8 Must comply with Section 2.02(c) of the
Agreement 9 If no election is made, then the requested Borrowing shall be an
[ABR] [Canadian Prime Rate] Borrowing 10 Shall be subject to the definition of
“Interest Period.” Cannot extend beyond the Maturity Date. If an Interest Period
is not specified, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. 11 Shall be subject to the definition of
“Interest Period.” Cannot extend beyond the Maturity Date. If an Interest Period
is not specified, then the Borrower shall be deemed to have selected an Interest
Period of 30 days’ duration.



--------------------------------------------------------------------------------



 
[chasecreditagreement1011138.jpg]
180 days__________ LAWSON PRODUCTS, INC., a Delaware corporation By:
_______________________ Name: Title: 2



--------------------------------------------------------------------------------



 
[chasecreditagreement1011139.jpg]
EXHIBIT B-2 [FORM OF] INTEREST ELECTION REQUEST LAWSON PRODUCTS, INC. JPMorgan
Chase Bank, N.A. 10 South Dearborn, Floor L2 Suite IL1-1145 Chicago, IL,
60603-2300 Attention: ___________________ Date: Ladies and Gentlemen: This
Interest Election Request is furnished pursuant to Section 2.08(c) of that
certain Credit Agreement dated as of October 11, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) among
Lawson Products, Inc., a Delaware corporation (as the “Borrower
Representative”), the other Loan Parties, the lenders party thereto and JPMorgan
Chase Bank, N.A. (“Chase”), as Agent for the Lenders. Unless otherwise defined
herein, capitalized terms used in this Interest Election Request have the
meanings ascribed thereto in the Agreement. The Borrower Representative is
hereby requesting to convert or continue certain Borrowings as follows: 1.
Borrowing to which this Interest Election Request applies:
________________________________ 2. Date of conversion/continuation (must be a
Business Day): __________________, 20____ 2. Amount of Borrowings being
converted/continued: $ _______________ 3. Nature of conversion/continuation: 
a. Conversion of [ABR Borrowings][Canadian Prime Rate Borrowings] to [Eurodollar
Borrowings][CDOR Rate Borrowings]  b. Conversion of [Eurodollar
Borrowings][CDOR Rate Borrowings] to [ABR Borrowings][Canadian Prime Rate
Borrowings]  c. Continuation of [Eurodollar Borrowings][CDOR Rate Borrowings]as
such 4. If Borrowings are being continued as or converted to [Eurodollar
Borrowings][CDOR Rate Borrowings], the duration of the new Interest Period that
commences on the conversion/continuation date12: [One Month][30 days] __________
[Three Months][60 days] __________ [Six Months][90 days] __________ [180 days]
__________ 5. The undersigned officer of Borrower Representative certifies that,
both before and after giving effect to the request above, no Default or Event of
Default has occurred and is continuing under the Agreement. LAWSON PRODUCTS,
INC., a Delaware corporation By: _______________________ Name: Title: 12 Shall
be subject to the definition of “Interest Period.” Cannot extend beyond the
Maturity Date. If an Interest Period is not specified, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.



--------------------------------------------------------------------------------



 
[chasecreditagreement1011140.jpg]
EXHIBIT C-1 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of October 11, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Lawson Products, Inc., a Delaware corporation, Lawson Products, Inc., an
Illinois corporation, Baron Divestiture Company, Inc., an Illinois corporation,
Lawson Products Canada Inc., a British Columbia corporation, and The Bolt Supply
House Ltd., an Alberta corporation (collectively, the “Borrowers”), and each
lender from time to time party thereto. Pursuant to the provisions of Section
2.17 of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record and beneficial owner of the Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of any Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (iv) it is not a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished the Administrative Agent and the
Borrower Representative with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF LENDER] By:_________________________
Name:_______________________ Title:________________________ Date: ________ __,
20[ ]



--------------------------------------------------------------------------------



 
[chasecreditagreement1011141.jpg]
EXHIBIT C-2 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes) Reference is
hereby made to the Credit Agreement dated as of October 11, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
Lawson Products, Inc., a Delaware corporation, Lawson Products, Inc., an
Illinois corporation, Baron Divestiture Company, Inc., an Illinois corporation,
Lawson Products Canada Inc., a British Columbia corporation, and The Bolt Supply
House Ltd., an Alberta corporation (collectively, the “Borrowers”), and each
lender from time to time party thereto. Pursuant to the provisions of Section
2.17 of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record and beneficial owner of the participation in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it
is not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code. The undersigned has furnished its
participating Lender with a certificate of its non-U.S. Person status on IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF PARTICIPANT] By:_________________________
Name:_______________________ Title:________________________ Date: ________ __,
20[ ]



--------------------------------------------------------------------------------



 
[chasecreditagreement1011142.jpg]
EXHIBIT C-3 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby
made to the Credit Agreement dated as of October 11, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Lawson Products, Inc., a Delaware corporation, Lawson Products, Inc., an
Illinois corporation, Baron Divestiture Company, Inc., an Illinois corporation,
Lawson Products Canada Inc., a British Columbia corporation, and The Bolt Supply
House Ltd., an Alberta corporation (collectively, the “Borrowers”), and each
lender from time to time party thereto. Pursuant to the provisions of Section
2.17 of the Credit Agreement, the undersigned hereby certifies that (i) it is
the sole record owner of the participation in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such participation, (iii) with respect such participation,
neither the undersigned nor any of its direct or indirect partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of any Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to any Borrower as described in Section 881(c)(3)(C)
of the Code. The undersigned has furnished its participating Lender with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W- 8IMY
accompanied by a withholding statement together with an IRS Form W-8BEN or IRS
Form W- 8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate prior to the first
payment to be made to the undersigned, or in either of the two calendar years
preceding such payments. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. [NAME OF PARTICIPANT] By:_________________________
Name:_______________________ Title:________________________ Date: ________ __,
20[ ]



--------------------------------------------------------------------------------



 
[chasecreditagreement1011143.jpg]
EXHIBIT C-4 [FORM OF] U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes) Reference is hereby made
to the Credit Agreement dated as of October 11, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Lawson
Products, Inc., a Delaware corporation, Lawson Products, Inc., an Illinois
corporation, Baron Divestiture Company, Inc., an Illinois corporation, Lawson
Products Canada Inc., a British Columbia corporation, and The Bolt Supply House
Ltd., an Alberta corporation (collectively, the “Borrowers”), and each lender
from time to time party thereto. Pursuant to the provisions of Section 2.17 of
the Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record owner of the Loan(s) (as well as any promissory note(s) evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Loan(s) (as
well as any promissory note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code. The undersigned has furnished the
Administrative Agent and the Borrower Representative with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a withholding
statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower Representative and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower Representative and the Administrative Agent with a properly
completed and currently effective certificate prior to the first payment to be
made to the undersigned, or in either of the two calendar years preceding such
payments. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER] By:_________________________ Name:_______________________
Title:________________________ Date: ________ __, 20[ ] 1



--------------------------------------------------------------------------------



 
[chasecreditagreement1011144.jpg]
EXHIBIT D COMPLIANCE CERTIFICATE To: The Lenders party to the Credit Agreement
described below This Compliance Certificate (“Certificate”), for the period
ended _______ __, 201_, is furnished pursuant to that certain Credit Agreement
dated as of October 11, 2019 (as amended, modified, renewed or extended from
time to time, the “Agreement”) among Lawson Products, Inc., a Delaware
corporation, Lawson Products, Inc., an Illinois corporation, Baron Divestiture
Company, Inc., an Illinois corporation, Lawson Products Canada Inc., a British
Columbia corporation, and The Bolt Supply House Ltd., an Alberta corporation
(collectively, the “Borrowers”), the other Loan Parties, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
and as the Issuing Bank and Swingline Lender. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings ascribed thereto in
the Agreement. THE UNDERSIGNED HEREBY CERTIFIES ON ITS BEHALF AND ON BEHALF OF
THE BORROWERS THAT: 2. I am the of the Borrower Representative and I am
authorized to deliver this Certificate on behalf of the Borrowers and their
Subsidiaries; 3. I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the compliance
of the Borrowers and their Subsidiaries with the Agreement during the accounting
period covered by the attached financial statements (the “Relevant Period”); 4.
The attached financial statements of the Company and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Company’s annual fiscal year end
statements, are subject to normal year-end audit adjustments and the absence of
footnotes; 5. The examinations described in paragraph 2 did not disclose and I
have no knowledge of, except as set forth below, (a) the existence of any
condition or event which constitutes a Default or an Event of Default under the
Agreement or any other Loan Document during or at the end of the Relevant Period
or as of the date of this Certificate or (b) any change in the Accounting Method
or in the application thereof that has occurred since the date of the annual
financial statements delivered to the Administrative Agent in connection with
the closing of the Agreement or subsequently delivered as required in the
Agreement; 6. I hereby certify that, except as set forth below, no Loan Party
has changed (i) its name, (ii) its chief executive office, (iii) its principal
place of business, (iv) the type of entity it is or (v) its state 2



--------------------------------------------------------------------------------



 
[chasecreditagreement1011145.jpg]
of incorporation or organization without having given the Administrative Agent
the notice required by Section ___ of the Security Agreement; 7. Schedule I
attached hereto sets forth financial data and computations41 evidencing the
Borrowers’ compliance with certain covenants of the Agreement, all of which data
and computations are true, complete and correct; and 8. Schedule II hereto sets
forth the computations necessary to determine the Applicable Rate commencing on
the Business Day this Certificate is delivered. Described below are the
exceptions, if any, referred to in paragraph 4 hereof by listing, in detail, the
(i) nature of the condition or event, the period during which it has existed and
the action which the Borrowers have taken, are taking, or propose to take with
respect to each such condition or event or (ii) change in the Accounting Method
or the application thereof and the effect of such change on the attached
financial statements: The foregoing certifications, together with the
computations set forth in Schedule I and Schedule II hereto and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this day of , . Lawson Products, Inc., a Delaware corporation as the
Borrower Representative By: Name: Title: 41 Schedule I must include detailed
calculation tables for all components of the financial covenant calculations. 3



--------------------------------------------------------------------------------



 
[chasecreditagreement1011146.jpg]
Schedule I to Compliance Certificate Compliance as of _________, 20__ with
Provisions of Section 6.12 of the Agreement [Schedule I must include detailed
calculation tables for all components of the financial covenant calculations.
Sample calculation tables are set forth below.] A. SECTION 6.12(A) MINIMUM FIXED
CHARGE COVERAGE RATIO 1. Net Income $___________ 2. Plus: a. Interest Expense
for such period $___________ b. income tax expense for such period net of tax
refunds $___________ c. All amounts attributable to depreciation and
amortization expense for such period $___________ d. (x) unusual or nonrecurring
charges, severance, relocation costs, integration and facilities’ opening costs,
retention or completion bonuses, transition costs, and costs related to
closure/consolidation of facilities, and (y) restructuring charges, accruals or
reserves (including restructuring costs in connection with Permitted
Acquisitions) $___________ e. non-recurring out-of-pocket transactions fees,
costs and expenses relating to Permitted Acquisitions or any attempted
consummation of any Permitted Acquisition not to exceed $1,000,000 during such
period $___________ f. unrealized non-cash losses in such period due solely to
fluctuations in currency values $___________ g. non-recurring out-of-pocket
fees, costs and expenses (including legal costs) relating to environmental
remediation $___________ h. non-cash expenses arising from grants of stock
appreciation rights, stock performance rights, stock options or restricted stock
or other equity instruments granted under the Company’s equity incentive plan
$___________ i. losses incurred in connection with the disposition or real
property not in the ordinary course of business $___________ j. any other
non-cash charges for such period (but excluding any non-cash charge in respect
of an item that was included in Net Income in a prior period) and any non-cash
charges that relate to the write-down or write-off of inventory $___________ k.
fees and expenses incurred in connection with the Agreement $___________



--------------------------------------------------------------------------------



 
[chasecreditagreement1011147.jpg]
3. Minus: a. unrealized non-cash gains in such period due solely to fluctuations
in currency values $___________ b. gains incurred in connection with the
disposition or real property not in the ordinary course of business $___________
c. any cash payments made during such period in respect of non- cash charges
described in Line 2(j) above taken in a prior period $___________ d. any unusual
or nonrecurring gains and any non-cash items of income for such period
$___________ 4. Total (EBITDA) $___________ 5. Unfinanced Capital Expenditures
$___________ 6. Remainder of Line 4 minus Line 5 $___________ 7. Interest
Expense $___________ 8. scheduled principal payments on Indebtedness actually
made $___________ 9. expense for taxes paid in cash $___________ 10. Restricted
Payments paid in cash by the Company $___________ 11. Sum of Lines 7, 8, 9 and
10 (“Fixed Charges”) $___________ 12. Ratio of Line 6 to Line 11 _____ to 1.00
13. Minimum Required 1.15 to 1.00 14. Company in compliance? Yes / No B. SECTION
6.12(B): MAXIMUM TOTAL NET LEVERAGE RATIO 1. Total Indebtedness $___________ 2.
Unrestricted Cash in an amount not to exceed $10,000,000 $___________ 3.
Remainder of Line 1 minus Line 2 $___________ 4. EBITDA $___________ 5. Ratio of
Line 3 to Line 4 _____ to 1.00 6. Maximum allowed _____ to 1.00 7. Company in
compliance? Yes / No 2



--------------------------------------------------------------------------------



 
[chasecreditagreement1011148.jpg]
Schedule II to Compliance Certificate Borrower’s Applicable Rate Calculation as
of _________, 20__ Total Net Leverage Ratio: :1.00 Applicable Rate Category:
Category 1 [Yes/No]  3.25 to 1.0 Category 2 [Yes/No]  3.25 to 1.0 but  2.50
to 1.0 Category 3 [Yes/No]  2.50 to 1.0 but  1.75 to 1.0 Category 4 [Yes/No] 
1.75 to 1.0 but  1.00 to 1.0 Category 5 [Yes/No]  1.00 to 1.0 The Applicable
Rate Category is: Category [1/2/3/4/5]



--------------------------------------------------------------------------------



 
[chasecreditagreement1011149.jpg]
EXHIBIT E JOINDER AGREEMENT THIS JOINDER AGREEMENT (this “Agreement”), dated as
of [ ], is entered into between ________________________________, a
_________________ (the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the “Administrative Agent”) under that certain
Credit Agreement dated as of October 11, 2019 (as the same may be amended,
modified, extended or restated from time to time, the “Credit Agreement”) among
Lawson Products, Inc., a Delaware corporation, Lawson Products, Inc., an
Illinois corporation, Baron Divestiture Company, Inc., an Illinois corporation,
Lawson Products Canada Inc., a British Columbia corporation, and The Bolt Supply
House Ltd., an Alberta corporation (the “Borrowers”), the other Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent for the
Lenders. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement. The New Subsidiary
and the Administrative Agent, for the benefit of the Secured Parties, hereby
agree as follows: 1. The New Subsidiary hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the New Subsidiary will be deemed to
be a [U.S.][Canadian] Loan Party under the Credit Agreement and a
“[U.S.][Canadian] Loan Guarantor” for all purposes of the Credit Agreement and
shall have all of the obligations of a [U.S.][Canadian] Loan Party and a
[U.S.][Canadian] Loan Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement, including without limitation (a) all of the representations
and warranties of the Loan Parties set forth in Article III of the Credit
Agreement, *[and]* (b) all of the covenants set forth in Articles V and VI of
the Credit Agreement *[and (c) all of the guaranty obligations set forth in
Article X of the Credit Agreement. Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary, subject to the
limitations set forth in Section 10.10 and 10.13 of the Credit Agreement, hereby
guarantees, jointly and severally with the other [U.S.][Canadian] Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment and performance of the
[U.S.][Canadian] Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the [U.S.][Canadian]
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other
[U.S.][Canadian] Loan Guarantors, promptly pay and perform the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the [U.S.][Canadian] Guaranteed Obligations, the
same will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.]* *[The New Subsidiary has delivered to the
Administrative Agent an executed Obligation Guaranty.]* 2. If required, the New
Subsidiary is, simultaneously with the execution of this Agreement, executing
and delivering such Collateral Documents (and such other documents and
instruments) as requested by the Administrative Agent in accordance with the
Credit Agreement. 3. The address of the New Subsidiary for purposes of Section
9.01 of the Credit Agreement is as follows: 1



--------------------------------------------------------------------------------



 
[chasecreditagreement1011150.jpg]
4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary. 5. This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be an
original, but all of which together shall constitute one and the same
instrument. 6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS. IN WITNESS WHEREOF, the New Subsidiary has
caused this Agreement to be duly executed by its authorized officer, and the
Administrative Agent, for the benefit of the Secured Parties, has caused the
same to be accepted by its authorized officer, as of the day and year first
above written. [NEW SUBSIDIARY] By: Name: Title: Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as Administrative Agent By: Name: Title: 2



--------------------------------------------------------------------------------



 